Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number:                         

CREDIT AGREEMENT

Dated as of September 26, 2008

among

ASBURY AUTOMOTIVE GROUP, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

This Agreement and each Loan Document and the Collateral described herein

and therein are subject to the Intercreditor Agreement.

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I.         DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    29

1.03

   Accounting Terms    30

1.04

   Rounding    31

1.05

   Times of Day    31

1.06

   Letter of Credit Amounts    31

ARTICLE II.         THE COMMITMENTS AND CREDIT EXTENSIONS

   31

2.01

   Committed Loans    31

2.02

   Borrowings, Conversions and Continuations of Committed Loans    31

2.03

   Letters of Credit    33

2.04

   Swing Line Loans    41

2.05

   Prepayments    45

2.06

   Termination or Reduction of Commitments    45

2.07

   Repayment of Loans    46

2.08

   Interest    46

2.09

   Fees    47

2.10

   Computation of Interest and Fees    47

2.11

   Evidence of Debt    48

2.12

   Payments Generally; Administrative Agent’s Clawback    48

2.13

   Sharing of Payments by Lenders    50

2.14

   Increase in Commitments    51

2.15

   Security    52

ARTICLE III.         TAXES, YIELD PROTECTION AND ILLEGALITY

   54

3.01

   Taxes    54

3.02

   Illegality    57

3.03

   Inability to Determine Rates    58

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans    58

3.05

   Mitigation Obligations; Replacement of Lenders    60

3.06

   Survival    60

 

i



--------------------------------------------------------------------------------

ARTICLE IV.         CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   60

4.01

   Conditions of Initial Credit Extension    60

4.02

   Conditions to all Credit Extensions    63

ARTICLE V.         REPRESENTATIONS AND WARRANTIES

   64

5.01

   Organization; Corporate Powers    64

5.02

   Authorization    64

5.03

   Governmental Approval    64

5.04

   Enforceability    65

5.05

   Financial Statements    65

5.06

   No Material Adverse Effect    65

5.07

   Title to Properties; Security Instruments    65

5.08

   Litigation; Compliance with Laws; Etc.    65

5.09

   No Default    66

5.10

   Use of Proceeds/Federal Reserve Regulations    66

5.11

   Taxes    66

5.12

   Pension and Welfare Plans    66

5.13

   No Material Misstatements    67

5.14

   Investment Company Act    67

5.15

   Maintenance of Insurance    67

5.16

   Liens    67

5.17

   Environmental Matters    68

5.18

   Subsidiaries    68

5.19

   Engaged in Business of Motor Vehicle Sales and Related Businesses; Location
of Motor Vehicles and Books & Records    69

5.20

   Franchise Agreements; Framework Agreements    69

5.21

   Disclosure    69

5.22

   Taxpayer Identification Number    69

ARTICLE VI.         AFFIRMATIVE COVENANTS

   70

6.01

   Existence    70

6.02

   Repair    70

6.03

   Insurance    70

6.04

   Obligations and Taxes    71

 

ii



--------------------------------------------------------------------------------

6.05

   Financial Statements; Reports    71

6.06

   Litigation and Other Notices    74

6.07

   ERISA    75

6.08

   Books, Records and Access    75

6.09

   Use of Proceeds    75

6.10

   Nature of Business    75

6.11

   Compliance    75

6.12

   Further Assurances    76

6.13

   Permitted Acquisitions    76

6.14

   Additional Subsidiaries    76

6.15

   Landlord Waivers    77

ARTICLE VII.         NEGATIVE COVENANTS

   77

7.01

   Indebtedness    77

7.02

   Liens    79

7.03

   Consolidations and Mergers    80

7.04

   Disposition of Assets    81

7.05

   Investments    82

7.06

   Transactions with Affiliates    83

7.07

   Other Agreements    83

7.08

   Fiscal Year; Accounting    83

7.09

   Pension Plans    83

7.10

   Restricted Payments and Distributions    83

7.11

   Financial Covenants    84

7.12

   Change in Nature of Business    84

7.13

   Use of Proceeds    84

7.14

   Burdensome Agreements    84

7.15

   Amendments of Certain Indebtedness    85

7.16

   Prepayments, etc. of Certain Indebtedness    85

7.17

   Excluded Collateral    85

7.18

   Disposition of Subsidiary or Franchise    85

ARTICLE VIII.         EVENTS OF DEFAULT AND REMEDIES

   86

8.01

   Events of Default    86

 

iii



--------------------------------------------------------------------------------

8.02

   Remedies Upon Event of Default    88

8.03

   Application of Funds    89

ARTICLE IX.         ADMINISTRATIVE AGENT

   90

9.01

   Appointment and Authority    90

9.02

   Rights as a Lender    90

9.03

   Exculpatory Provisions    90

9.04

   Reliance by Administrative Agent    91

9.05

   Delegation of Duties    91

9.06

   Resignation of Administrative Agent    92

9.07

   Non-Reliance on Administrative Agent and Other Lenders    92

9.08

   No Other Duties, Etc.    93

9.09

   Administrative Agent May File Proofs of Claim    93

9.10

   Collateral and Guaranty Matters    94

9.11

   Secured Hedge Arrangements    94

ARTICLE X.         MISCELLANEOUS

   95

10.01

   Amendments, Etc.    95

10.02

   Notices; Effectiveness; Electronic Communication    96

10.03

   No Waiver; Cumulative Remedies; Enforcement    98

10.04

   Expenses; Indemnity; Damage Waiver    99

10.05

   Payments Set Aside    101

10.06

   Successors and Assigns    101

10.07

   Treatment of Certain Information; Confidentiality    105

10.08

   Right of Setoff    106

10.09

   Interest Rate Limitation    106

10.10

   Counterparts; Integration; Effectiveness    106

10.11

   Survival of Representations and Warranties    106

10.12

   Severability    107

10.13

   Replacement of Lenders    107

10.14

   Governing Law; Jurisdiction; Etc.    108

10.15

   Waiver of Jury Trial    108

10.16

   No Advisory or Fiduciary Responsibility    109

10.17

   Electronic Execution of Assignments and Certain Other Documents    109

10.18

   USA PATRIOT Act Notice    109

SIGNATURES

     

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

2.03(a)(i)

   Existing Letters of Credit

2.15(c)

   Grantor/Collateral Information

4.01

   Jurisdictions of Organization and Qualification

5.08(a)

   Litigation

5.16(g)

   Existing Liens

5.18

   Subsidiaries; Other Equity Investments

5.19

   Motor Vehicle Inventory Storage Locations

5.20

   Franchise Agreements; Framework Agreements

7.01(b)

   Existing Indebtedness

7.01(f)

   Permitted Real Estate Debt

8.01(h)

   Judgments

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C

   Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Subsidiary Guaranty

G

   Opinion Matters

H

   Borrowing Base Certificate

I

   Escrow and Security Agreement

J

   Joinder Agreement

K

   Security Agreement

L

   Intercreditor Agreement

M

   Pledge Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 26, 2008,
among ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2007 Annual Financial Statements” means the audited consolidated and unaudited
consolidating balance sheet of the Borrower and its Subsidiaries for the fiscal
year ended December 31, 2007, the related audited consolidated and unaudited
consolidating statement of income or operations, and the related consolidated
statements of shareholders’ equity and cash flows, for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, chattel paper or a general intangible (including a payment
intangible).

“Accounts” means, collectively, all of the following property of the Borrower or
any Grantor, whether now owned or hereafter acquired or arising; all accounts,
as defined in the UCC, including any rights to payment for the sale, lease or
license of goods or rendition of services, whether or not they have been earned
by performance.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or otherwise or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Utilization Rate as set forth below:

 

Pricing
Level

  

Utilization Rate

   Commitment
Fee     Letter of
Credit Fee     Eurodollar
Rate +     Base
Rate +   1    Less than or equal to 25%    0.20 %   2.00 %   2.25 %   0.50 % 2
   Less than or equal to 50% but greater than 25%    0.30 %   2.50 %   2.75 %  
0.75 % 3    Greater than 50%    0.40 %   3.00 %   3.25 %   1.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Utilization Rate shall become effective as of the first Business Day immediately
following the date a Borrowing Base Certificate is delivered pursuant to
Section 6.05(e); provided, however, that if a Borrowing Base Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Borrowing Base Certificate was required to have
been delivered and shall remain in effect until the date on which such Borrowing
Base Certificate is delivered.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Auto Dealer” means a Person engaged in the sale of New Motor Vehicles and/or
Used Motor Vehicles pursuant to a franchise or licensing agreement with a
Manufacturer and related operations.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Autoborrow Agreement” shall have the meaning specified in Section 2.04(b).

“Automatic Debit Date” means the third Business Day of each calendar month.

“Available Unused Commitments” means, as of any date of determination, the total
of (a) the lesser of the Aggregate Commitments and the Borrowing Base minus
(b) Total Outstandings.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

3



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.05.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means as of any date of determination, the sum of:

(a) the sum of (i) 80% of the Net Book Value of Eligible Accounts, (ii) 65% of
the Net Book Value of Eligible Inventory, and (iii) 25% of the Net Book Value of
Eligible Equipment, in each case as of the date of the Borrowing Base
Certificate most recently received by the Administrative Agent on or prior to
such date; and

(b) the lesser of (i) 75% of Consolidated Pro Forma EBITDA for the period of
twelve (12) calendar months ending on the date of such Borrowing Base
Certificate, and (ii) 40% of the amount determined under clause (a) above.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit H (or another form reasonably
acceptable to the Administrative Agent) setting forth the calculation of the
Borrowing Base, including a calculation of each component thereof, all in such
detail as shall be reasonably satisfactory to the Administrative Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by the Borrower and
certified to the Administrative Agent. Notwithstanding the foregoing, if the
Administrative Agent has reasonable grounds to believe that the calculation of
the Borrowing Base set forth in any Borrowing Base Certificate is not in
accordance with this Agreement, the Administrative Agent shall inform the
Borrower of the grounds for such belief and shall request confirmation by the
Borrower of the calculation. Prior to confirmation, the Borrowing Base may be
adjusted by the Administrative Agent so the calculation thereof is in accordance
with this Agreement (in the Administrative Agent’s reasonable determination).

“Borrowing Base Permitted Liens” means, collectively, (i) Liens permitted by
Section 5.16(b) or Section 7.02(a) or (b) and (ii) Liens permitted by
Section 5.16(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

4



--------------------------------------------------------------------------------

“Change of Control” means (a) the direct or indirect sale, transfer, conveyance
or other disposition, in one or a series of related transactions, of the voting
stock in the Borrower, the result of which is that a Person other than a
Permitted Holder becomes the beneficial owner, directly or indirectly of more
than 35% of the voting stock of the Borrower, measured by voting power rather
than number of shares, or (b) a Change of Control as defined in any of the
Indentures. As used herein, “Permitted Holder” means those direct and indirect
beneficial owners of the voting stock of the Borrower as of the Closing Date. As
used herein, voting stock of any Person as of any date means the capital stock
of such Person that at such date is entitled to vote in the election of the
Board of Directors of such Person.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Administrative Agent, on behalf of the
Secured Parties, is granted a Lien under any Security Instrument as security for
all or any portion of the Obligations.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Adjusted Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
(a) Consolidated Funded Indebtedness minus (b) Permitted Floorplan Silo
Indebtedness.

“Consolidated Adjusted Current Liabilities” means, as of any date of
determination, the total of (a) the current liabilities of the Borrower and its
Subsidiaries on a consolidated basis, plus (b) Permitted Floorplan Silo
Indebtedness to the extent not reflected as a current liability, minus (c) to
the extent included in current liabilities in clause (a), any balloon payment
due under this Agreement, or under any Permitted Real Estate Debt or
Subordinated Indebtedness, other than (in each case under this clause (c)) any
such balloon payment due within two (2) fiscal quarters following the date of
determination.

 

5



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Borrower and its Subsidiaries on a consolidated basis.

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets plus Available Unused Commitments
to (b) Consolidated Adjusted Current Liabilities.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries, an amount equal to Consolidated Net Income for such period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Expense for such period (other than interest
expense with respect to Permitted Floorplan Silo Indebtedness), (ii) the
provision for Federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries on a consolidated basis for such period,
(iii) depreciation and amortization expense of the Borrower and its Subsidiaries
on a consolidated basis and (iv) other non-cash expenses of the Borrower and its
Subsidiaries on a consolidated basis reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period and minus
(b) to the extent included in calculating such Consolidated Net Income, all
non-cash items increasing Consolidated Net Income for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
four fiscal quarter period ending on such date, plus (ii) Consolidated Rental
Expense for such period, less (iii) deemed capital expenditures in an amount
equal to $150,000 for each Dealer Location in existence on such date, to (b) the
sum of (i) Consolidated Interest Expense (but excluding interest expense with
respect to Permitted Floorplan Silo Indebtedness), plus (ii) scheduled
amortization during such period of the principal portion of all Indebtedness for
money borrowed (other than any balloon, bullet or similar principal payment
which repays or refinances such Indebtedness in full) of the Borrower and its
Subsidiaries on a consolidated basis, plus (iii) Consolidated Rental Expense,
less (iv) Consolidated Pro Forma Rent Savings, plus (v) Taxes paid in cash
during such period by the Borrower and its Subsidiaries.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness (other than trade accounts
payable incurred in the ordinary course of business), (c) all direct
reimbursement obligations arising under funded or drawn letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary (or is expressly made with limited recourse to the Borrower or such
Subsidiary, in which case the amount of such Indebtedness (for the purpose of
determining Consolidated Funded Indebtedness) is limited to the extent of such
recourse).

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all cash interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income from continuing operations
of the Borrower and its Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.

“Consolidated Pro Forma EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, Consolidated EBITDA for such period,
adjusted to (a) include the Consolidated EBITDA attributable to Permitted
Acquisitions (and to exclude the Consolidated EBITDA attributable to Permitted
Dispositions of assets) occurring during such period on a pro forma basis for
the period from the first day of the applicable period through the date of the
closing of each such Permitted Acquisition or Permitted Disposition, provided
that (i) historical financial statements (audited or unaudited, as permitted by
the Administrative Agent in its reasonable discretion) support such adjustment
to the satisfaction of the Administrative Agent and (ii) such pro forma
adjustment shall not increase Consolidated EBITDA by more than 20%, and
(b) include Consolidated Pro Forma Rent Savings.

“Consolidated Pro Forma Rent Savings” means the pro forma rent savings
associated with any leased properties purchased within the prior twelve-month
period, as determined for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

“Consolidated Rental Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Subsidiaries with respect to
leases of real and personal property (excluding capital lease obligations)
determined in accordance with GAAP for such period.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Adjusted Funded Indebtedness as of such date to
(b) Consolidated Pro Forma EBITDA for the four fiscal quarters most recently
ended on or prior to such date.

“Consolidated Total Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated Adjusted Funded
Indebtedness as of such date less (ii) Subordinated Indebtedness as of such date
to (b) Consolidated Pro Forma EBITDA for the four fiscal quarters most recently
ended on or prior to such date.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Dealer Location” means any physical site at which any Subsidiary of the
Borrower operates a Motor Vehicle dealership, repair or service facility.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

 

8



--------------------------------------------------------------------------------

“Dual Floorplan Silo Subsidiaries” has the meaning given that term in the
definition of “Permitted Floorplan Silo Indebtedness”.

“Eligible Accounts” means the Accounts, other than contracts-in-transit, of the
Borrower and its Subsidiaries that are Grantors arising from the sale, lease or
license of goods or rendition of services in the ordinary course of business;

provided that (a) Eligible Accounts shall not (unless otherwise agreed to by the
Administrative Agent) include any Account:

(i) with respect to which any of the representations, warranties, covenants, and
agreements contained in the Loan Documents are incorrect or have been breached;

(ii) except as provided in clause (b)(viii) below, with respect to which either
the perfection, enforceability, or validity of the Administrative Agent’s Liens
in such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;

(iii) owed by an Account Debtor which is obligated to the Borrower or the
applicable Subsidiary respecting Accounts the aggregate unpaid balance of which
exceeds twenty-five percent (25%) of the aggregate unpaid balance of all
Accounts owed to the Borrower or the applicable Subsidiary at such time by all
of the Borrower’s or the applicable Subsidiary’s Account Debtors, but only to
the extent of such excess; or

(iv) that is not subject to the Administrative Agent’s Liens which are perfected
as to such Accounts, or that is subject to any other Lien whatsoever other than
Borrowing Base Permitted Liens; and

provided, further, that (b) at least 90% of the Eligible Accounts shall not
include any Account:

(i) with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past due;

(ii) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

(iii) that represents a progress billing (as hereinafter defined) or as to which
the Borrower or any Subsidiary has extended the time for payment without the
consent of the Administrative Agent; for the purposes hereof, “progress billing”
means any invoice for goods sold or leased or services rendered under a contract
or agreement pursuant to which the Account Debtor’s obligation to pay such
invoice is conditioned upon the Borrower’s or the applicable Subsidiary’s
completion of any further performance under the contract or agreement;

 

9



--------------------------------------------------------------------------------

(iv) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under Debtor Relief Laws; the making of any general assignment by
the Account Debtor for the benefit of creditors; the appointment of a receiver
or trustee for the Account Debtor or for any of the assets of the Account
Debtor, including, without limitation, the appointment of or taking possession
by a “custodian,” as defined in the Bankruptcy Code of the United States; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under Debtor Relief Laws or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;

(v) owed by an Account Debtor which: (1) does not maintain its chief executive
office in the United States or Canada; (2) is not organized under the laws of
the United States, Canada or any state or province thereof; (3) is not, if a
natural person, a citizen of the United States or Canada residing therein; or
(4) is a Governmental Authority of any foreign country or sovereign state, or of
any state, province, municipality, or other political subdivision thereof;

(vi) owed by an Account Debtor which is an Affiliate, officer, director or
employee of the Borrower or any Subsidiary;

(vii) owed by an Account Debtor to which the Borrower or any Subsidiary is
indebted in any way, or which is subject to any right of setoff or recoupment by
the Account Debtor (including, without limitation, all Accounts that are subject
to any agreement encumbering or limiting in any manner the Borrower’s or any
Subsidiary’s access to such Accounts), unless the Account Debtor has entered
into an agreement acceptable to the Administrative Agent to waive setoff rights;
or if the Account Debtor thereon has disputed liability or made any claim with
respect to any other Account due from such Account Debtor, but in each such case
only to the extent of such indebtedness, setoff, recoupment, dispute, or claim;

(viii) owed by any Governmental Authority, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps
necessary to perfect the Administrative Agent’s Liens therein, have been
complied with to the Administrative Agent’s satisfaction with respect to such
Account;

 

10



--------------------------------------------------------------------------------

(ix) owed by any Governmental Authority and as to which the Administrative Agent
determines that its Lien therein is not or cannot be perfected;

(x) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

(xi) which is evidenced by a promissory note or other instrument or by chattel
paper;

(xii) with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit the Borrower or any Subsidiary to seek judicial enforcement in such
state of payment of such Account, unless the Borrower or any Subsidiary has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year;

(xiii) that arises out of a sale not made in the ordinary course of the
Borrower’s or the applicable Subsidiary’s business or out of finance or similar
charges;

(xiv) with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Borrower or the
applicable Subsidiary and, if applicable, accepted by the Account Debtor, or the
Account Debtor revokes its acceptance of such goods or services;

(xv) in which the payment thereof has been extended, the Account Debtor has made
a partial payment, or such Account arises from a sale on a cash-on-delivery
basis; or

(xvi) which includes a billing for interest, fees or late charges, provided that
ineligibility shall be limited to the extent of such billing.

The Borrower, by including an Account in any computation of the Borrowing Base,
shall be deemed to represent and warrant to the Administrative Agent and the
Lenders that (y) such Account is not of the type described in any of (a)(i)
through (iv) above and (z) at least 90% of the Accounts included in the
computation of such Borrowing Base are not of the type described in any of
(b)(i) through (xvi) above; and if any Account at any time ceases to be an
Eligible Account, then such Account shall promptly be excluded by the Borrower
from the calculation of Eligible Accounts. If the Administrative Agent or the
Required Lenders have reasonable grounds to believe that an Account is of the
type described in any of clauses (a)(i) through (iv) above or that any Account
or Accounts cause the calculation of the Borrowing Base to violate proviso
(b) above, the Administrative Agent shall inform the Borrower of the grounds for
such belief and shall request confirmation by the Borrower of the eligibility of
such Account or Accounts. Prior to confirmation of the eligibility thereof by
the Borrower, such Account or Accounts shall not be considered Eligible Accounts
and no representation and warranty shall have been deemed made with respect
thereto.

 

11



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Equipment” means Equipment of the Borrower or a Subsidiary that is a
Grantor;

provided that (a) Eligible Equipment shall not (unless otherwise agreed to by
the Administrative Agent) include any Equipment:

(i) that is not legally owned by the Borrower or a Subsidiary; or

(ii) that is not subject to the Administrative Agent’s Liens which are perfected
as to such Equipment, or that is subject to any other Lien whatsoever other than
Borrowing Base Permitted Liens; and

provided, further, that (b) at least 90% of the Eligible Equipment shall not
include any Equipment:

(i) that is not in good working condition for its intended use or for sale; or

(ii) that is located outside the United States or at a location other than a
place of business of the Borrower or a Subsidiary.

The Borrower, by including Equipment in any computation of the Borrowing Base,
shall be deemed to represent and warrant to the Administrative Agent and the
Lenders that (y) such Equipment is not of the type described in any of (a)(i)
through (ii) above and (z) at least 90% of the Equipment included in the
computation of such Borrowing Base is not of the type described in any of (b)(i)
through (ii) above, and if any Equipment at any time ceases to be Eligible
Equipment, then such Equipment shall promptly be excluded by the Borrower from
the calculation of Eligible Equipment. If the Administrative Agent or the
Required Lenders have reasonable grounds to believe that an item of Equipment is
of the type described in any of clauses (a)(i) through (ii) above or that any
item of Equipment causes the calculation of the Borrowing Base to violate
proviso (b) above, the Administrative Agent shall inform the Borrower of the
grounds for such belief and shall request confirmation by the Borrower of the
eligibility of such Equipment. Prior to confirmation of the eligibility thereof
by the Borrower, such Equipment shall not be considered Eligible Equipment and
no representation and warranty shall have been deemed made with respect thereto.

“Eligible Inventory” means Inventory consisting of parts and accessories (but
specifically excluding Motor Vehicles and parts and accessories affixed
thereto);

provided that (a) Eligible Inventory shall not (unless otherwise agreed to by
the Administrative Agent) include any Inventory:

(i) that is not owned by the Borrower or a Subsidiary that is a Grantor;

 

12



--------------------------------------------------------------------------------

(ii) that is not subject to the Administrative Agent’s Liens which are perfected
as to such Inventory, or that is subject to any other Lien whatsoever, other
than Borrowing Base Permitted Liens;

(iii) that is not currently either usable or salable, at prices approximating at
least cost, in the normal course of the Borrower’s or the applicable
Subsidiary’s business, or that is slow moving or stale;

(iv) that is obsolete; or

(v) that is Inventory placed on consignment; and

provided further that (b) at least 90% of the Eligible Inventory shall not
include any Inventory:

(i) that does not consist of finished goods;

(ii) that consists of raw materials, work-in-process, chemicals (other than gas,
oil and grease), samples, prototypes, supplies, or packing and shipping
materials;

(iii) that is not in good condition, is unmerchantable or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(iv) that is returned or repossessed or used goods taken in trade;

(v) that is located outside the United States of America or Canada (or that is
in-transit from vendors or suppliers); or

(vi) that is located in a public warehouse or in possession of a bailee, if the
warehouseman or the bailee has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent.

The Borrower, by including Inventory in any computation of the Borrowing Base,
shall be deemed to represent and warrant to the Administrative Agent and the
Lenders that (y) such Inventory is not of the type described in any of (a)(i)
through (v) above and (z) at least 90% of the Inventory included in the
computation of such Borrowing Base is not of the type described in any of (b)(i)
through (vi) above, and if any Inventory at any time ceases to be Eligible
Inventory, such Inventory shall promptly be excluded by the Borrower from the
calculation of Eligible Inventory. If the Administrative Agent or the Required
Lenders have reasonable grounds to believe that an item of Inventory is of the
type described in any of clauses (a)(i) through (v) above or that any item of
Inventory causes the calculation of the Borrowing Base to violate proviso
(b) above, the Administrative Agent shall inform the Borrower of the grounds for
such belief and shall request confirmation by the Borrower of the eligibility of
such Inventory. Prior to confirmation of the eligibility thereof by the
Borrower, such Inventory shall not be considered Eligible Inventory and no
representation and warranty shall have been deemed made with respect thereto.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equipment” has the meaning given such term in Section 9-102 of the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Escrow and Security Agreement” means that certain Escrow and Security Agreement
dated as of the Closing Date made by the Borrower and certain Loan Parties in
favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit I attached hereto, as supplemented from
time to time by the execution and delivery of Joinder Agreements pursuant to
Section 6.14, and as otherwise supplemented, amended, or modified from time to
time.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for

 

14



--------------------------------------------------------------------------------

Dollar deposits (for delivery on the first day of such Interest Period) with a
term of one month. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term of one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period. A Loan bearing
interest at the Eurodollar Rate may be borrowed, repaid or converted on any day
without giving rise to any additional payment for “break funding” losses.

“Eurodollar Rate Committed Loan” means a Committed Loan that is a Eurodollar
Rate Loan.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means collectively: (a) any of the following, to the extent
(but only to the extent) that any Franchise Agreement or Framework Agreement
prohibits the granting of a security interest in such property: any Equity
Interests of any Subsidiary owning (directly or indirectly) and/or operating a
Franchise, the proceeds from the sale of any Franchise Agreement or Framework
Agreement or any Equity Interests of any Subsidiary, any Framework Agreements,
Franchise Agreements or other contracts or agreements with a manufacturer or
distributor of Motor Vehicles relating to the ownership or operation of any
Franchise, and any contract rights or other privileges (including, without
limitation, any licenses) arising pursuant to any Framework Agreement, Franchise
Agreement or other such agreement; and (b) any contract or agreement (other than
any contract that is Excluded Property pursuant to clause (a) above) in which
any Grantor has any right, title or interest if and to the extent such contract
or agreement is subject to a contractual provision or other restriction on
assignment;

provided that any of the foregoing exclusions in clause (a) or (b) shall not
apply if (x) such prohibition has been waived or such other Person has otherwise
consented to the creation hereunder of a security interest in such agreement, or
(y) such prohibition would be rendered ineffective pursuant to Section 9-406,
9-407 or 9-408 of Article 9 of the UCC, as applicable and as then in effect in
any relevant jurisdiction, or any other applicable law or principles of equity;
and

provided further that immediately upon the ineffectiveness, lapse or termination
of any such provision, such Grantor shall be deemed to have granted a security
interest in all its rights, title and interests in and to such contract or
agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however

 

15



--------------------------------------------------------------------------------

denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii).

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
as of March 23, 2005 among the Borrower, certain Subsidiaries of the Borrower
party thereto, JPMorgan Chase Bank, N.A., as administrative agent and floorplan
agent, Bank of America, as syndication agent, and a syndicate of lenders.

“Existing Letters of Credit” means those letters of credit listed on Schedule
2.03(a)(i).

“Existing Swap Agreement” means that certain ISDA Master Agreement dated as of
May 20, 2008 between the Borrower and Wachovia Bank, National Association, as
amended prior to the Closing Date or at any time thereafter that Wachovia Bank,
National Association is a Lender or an Affiliate of a Lender.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated August 1, 2008, among the
Borrower, the Administrative Agent and the Arranger.

“Floorplan Silo Lenders” has the meaning given that term in the definition of
“Permitted Floorplan Silo Indebtedness”.

“Floorplan Silo Subsidiaries” means, collectively, “Single Floorplan Silo
Subsidiaries” and “Dual Floorplan Silo Subsidiaries”.

 

16



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of Motor Vehicles.

“Franchise” means any division of a Subsidiary that holds (or the portion of the
assets of such Subsidiary that constitutes) the assets of a particular franchise
for the sale of New Motor Vehicles and/or Used Motor Vehicles. A Subsidiary may
own and operate one or more than one Franchise. (By way of example, and without
limiting the generality of the foregoing, Asbury Automotive St. Louis, L.L.C. is
a Subsidiary that, as of the date hereof, owns a BMW Franchise and an Infiniti
Franchise, among others.)

“Franchise Agreement” has the meaning given that term in Section 5.20.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Intangible” has the meaning given such term in Section 9-102 of the
UCC.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantor” has the meaning given such term in Section 2.15(c).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or

 

17



--------------------------------------------------------------------------------

performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract required or permitted under Article VI or VII, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract or
(b) in the case of the Existing Swap Contract, Wachovia Bank, National
Association, in its capacity as a party to such Swap Contract.

“Increase Effective Date” has the meaning given such term in Section 2.14(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

18



--------------------------------------------------------------------------------

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Indentures” means, collectively, (a) that certain Indenture, dated as of
December 23, 2003 (as amended, supplemented and otherwise modified by that
certain First Supplemental Indenture, dated as of January 21, 2004, that certain
Second Supplemental Indenture, dated December 7, 2004, that certain Third
Supplemental Indenture, dated as of September 30, 2005, that certain Fourth
Supplemental Indenture, dated as of March 15, 2007, and that Fifth Supplemental
Indenture, dated as of June 29, 2007), governing those certain $200,000,000, 8%
Senior Subordinated Notes due 2014, issued by the Borrower, (b) that certain
Indenture, dated as of March 16, 2007 (as amended, supplemented and otherwise
modified by that certain First Supplemental Indenture, dated as of June 29,
2007) governing those certain $115,000,000, 3% Senior Subordinated Convertible
Notes due 2012, issued by the Borrower, and (c) that certain Indenture, dated as
of March 26, 2007 (as amended, supplemented and otherwise modified by that
certain First Supplemental Indenture, dated as of June 29, 2007), governing
those certain $150,000,000, 7.625% Senior Subordinated Notes due 2017, issued by
the Borrower.

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means the Intercreditor Agreement made by and among
the Administrative Agent, JPMorgan Chase Bank, N.A., as used vehicle facility
agent, and the Floorplan Silo Lenders party thereto, substantially in the form
of Exhibit L, as such agreement may be supplemented from time to time by
execution and delivery of Joinder Agreements pursuant to Section 6.14 and
revised schedules in accordance with the terms of the Intercreditor Agreement,
and as otherwise supplemented, amended, or modified from time to time.

“Interest Payment Date” means the Automatic Debit Date of each calendar month.

 

19



--------------------------------------------------------------------------------

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Inventory” has the meaning given such term in Section 9-102 of the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means each Joinder Agreement, substantially in the form of
Exhibit J, executed and delivered by a Subsidiary or any other Person to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to
Section 6.14.

“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement or subordination and consent agreement, in
each case executed by the landlord of such leasehold interest, and in form and
substance reasonably satisfactory to the Administrative Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

20



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

21



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each Security Instrument, the Subsidiary Guaranty, the Fee Letter and
any Autoborrow Agreement.

“Loan Parties” means, collectively, the Borrower, each Subsidiary Guarantor, and
each Person (other than the Administrative Agent, any Lender or other Secured
Party) executing a Security Instrument.

“Manufacturer” means the manufacturer of, or a manufacturer-appointed wholesale
distributor of, a Motor Vehicle.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or liabilities (actual or
contingent), or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived,
except that any event set forth in Section 4043(c)(2), (3), (7), (8), (9),
(11) or (12) shall constitute a Material Reportable Event only if such
occurrence could be expected to have a Material Adverse Effect.

“Maturity Date” means August 15, 2012.

“Maximum Aggregate Increase Amount” has the meaning set forth in
Section 2.14(a).

“Moody’s” means Moody’s Investor’s Service, Inc.

“Motor Vehicle” means any motorized vehicle approved for highway use by any
State of the United States.

“Net Book Value” means, (i) for any Eligible Account, the gross amount of such
Eligible Account less (to the extent not otherwise deducted in calculating such
gross amount, and without duplication) sales, excise or similar taxes, and less
returns, discounts, claims, credits, allowances, accrued rebates, offsets,
deductions, bad debts, reserves, counterclaims, disputes and other defenses of
any nature at any time issued, owing, granted, outstanding, available or claimed
in respect of such Eligible Account, and (ii) for any Eligible Inventory, the
lower of cost (on a first-in, first-out basis) or market, net of reserves, and
(iii) for any Eligible Equipment, the then-current book value (after deducting
all accumulated depreciation and amortization of such Eligible Equipment through
the date of measurement) of such Eligible Equipment (giving effect to any
adjustments to such book value on or prior to the date of measurement thereof).

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party,
the excess, if any, of (a) the sum of cash received in connection with such
transaction less (b) the

 

22



--------------------------------------------------------------------------------

sum of (i) the principal amount of any Indebtedness that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents) and (ii) the
reasonable and customary out-of-pocket cash expenses incurred by such Loan Party
in connection with such transaction.

“New Motor Vehicle” means any Motor Vehicle not previously titled and which
Motor Vehicle (a) has been acquired from the Manufacturer with which the Person
owning said Motor Vehicle has an executed Franchise Agreement and (b) is not
reflected as a used vehicle on the books and records of such Person, and shall
include, without limitation, any such new Motor Vehicle that is used by such
Person as a service loaner vehicle, demonstrator or daily rental vehicle.

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Secured Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

23



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Acquisition” means any acquisition of a Subsidiary that is permitted
by Section 6.13.

“Permitted Disposition” means any Disposition of property by the Borrower or any
Subsidiary that is permitted by Section 7.04.

“Permitted Floorplan Silo Indebtedness” means Indebtedness (including Permitted
Floorplan Silo Guaranties) incurred from time to time by the Borrower or any of
its current or future Subsidiaries consisting of floorplan financing for New
Motor Vehicles or Used Motor Vehicles provided by financial institutions or
manufacturer-affiliated finance companies (“Floorplan Silo Lenders”) to the
Borrower or such Subsidiaries (such Subsidiaries operating single dealerships,
“Single Floorplan Silo Subsidiaries”, and such subsidiaries operating one or
more dealerships, “Dual Floorplan Silo Subsidiaries”), provided that (i) with
respect to financing of New Motor Vehicles, such financing applies only to
certain New Motor Vehicles sold to such Floorplan Silo Subsidiaries by any
manufacturer, (ii) with respect to financing of Used Motor Vehicles, the
proceeds of such financing are used for purchasing and carrying Used Motor
Vehicles, working capital, capital expenditures, and other lawful corporate
purposes, (iii) such indebtedness is secured by (x) in the case of Floorplan
Silo Lenders providing New Motor Vehicle floorplan financing, a lien on certain
assets of the Floorplan Silo Subsidiaries (including New Motor Vehicles financed
and the proceeds thereof and certain general intangibles, but excluding real
property, furniture, fixtures, equipment, Used Motor Vehicle inventory and the
proceeds thereof (including related contracts-in-transit)), and (y) in the case
of Floorplan Silo Lenders providing Used Motor Vehicle floorplan financing, a
lien on Used Motor Vehicle inventory and the proceeds thereof (including related
contracts-in-transit)), and (iv) the Administrative Agent shall have executed
with such Floorplan Silo Lenders (or in the case of a Used Motor Vehicle
Facility, the Used Motor Vehicle Facility Agent) the Intercreditor Agreement.

“Permitted Floorplan Silo Guaranty” means, with respect to any Permitted
Floorplan Silo Indebtedness provided by any Floorplan Silo Lender, the guaranty
of such Indebtedness by (a) the Borrower, (b) any Subsidiary that operates one
or more dealerships at which New Motor Vehicle floorplan financing is provided
by such Floorplan Silo Lender, or (c) (in the case of a guaranty of a Used Motor
Vehicle Facility) any Subsidiary.

“Permitted Liens” means those Liens described in Section 7.02.

“Permitted Real Estate Debt” means that certain Indebtedness described on
Schedule 7.01(f), and any other Indebtedness (other than Swap Contracts) of a
Loan Party (i) secured solely by real property, fixtures, related real property
rights, related contracts and proceeds of the foregoing, owned by such Loan
Party, and (ii) for which no Person other than the

 

24



--------------------------------------------------------------------------------

obligor of such Indebtedness, the Borrower or the tenant occupying such property
has any liability with respect to such Indebtedness; provided further that
(x) the aggregate amount of all Permitted Real Estate Debt outstanding at any
time shall not exceed eighty-five percent (85%) of the value of the real
property securing such Indebtedness, as evidenced by the respective appraisals
of the real property ordered in connection with obtaining such Indebtedness,
(y) the amount of any Permitted Real Estate Debt relating to a particular parcel
of real property shall not exceed one hundred percent (100%) of the value of
such parcel securing such Indebtedness, as evidenced by the respective appraisal
of such parcel ordered in connection with obtaining such Indebtedness, and
(z) upon the request of the Administrative Agent, the Borrower shall promptly
deliver to the Administrative Agent a copy of any appraisal described in clause
(x) or (y) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.05.

“Pledge Agreement” means that certain Securities Pledge Agreement dated as of
the Closing Date made by the Borrower and each other Loan Party in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit M attached hereto, as supplemented from time to time by the
execution and delivery of Joinder Agreements pursuant to Section 6.14, and as
otherwise supplemented, amended, or modified from time to time.

“Post-Closing Agreement” has the meaning specified in Section 4.01(a).

“Qualified Sale/Leaseback Transaction” means a sale by any of the Loan Parties
of personal property or real property and related fixtures and accessories used
in the ordinary course of business, which property does not include any
Collateral and which property is, in a concurrent transaction, leased by such
Loan Party from the purchaser thereof under a lease agreement, the terms of
which, as of the date of such transaction, based upon the immediately preceding
four fiscal quarters of the Borrower, would not cause the Borrower to be in
Default under any of the provisions of this Agreement.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T” means Regulation T of the FRB, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the FRB, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the FRB, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

25



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or otherwise, Lenders holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means (a) any Swap Contract required or permitted
under Article VI or VII that is entered into by and between any Loan Party and
any Hedge Bank and (b) the Existing Swap Agreement.

 

26



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, Hedge Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Instruments.

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date made by the Borrower and each other Loan Party in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit K attached hereto, as supplemented from time to time by the
execution and delivery of Joinder Agreements pursuant to Section 6.14, and as
otherwise supplemented, amended, or modified from time to time.

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Pledge Agreement, the Escrow and Security
Agreement, any Joinder Agreement, and all other agreements, instruments and
other documents, whether now existing or hereafter in effect, pursuant to which
the Borrower, any other Loan Party, or any other Person shall grant or convey to
the Administrative Agent, for the benefit of the Secured Parties a Lien in, or
any other Person shall acknowledge any such Lien in, property as security for
all or any portion of the Obligations and any other obligation under any Loan
Document.

“Single Floorplan Silo Subsidiaries” has the meaning given that term in the
definition of “Permitted Floorplan Silo Indebtedness”.

“Subordinated Indebtedness” means all Subordinated Indenture Indebtedness and
all other Indebtedness of the Borrower or its Subsidiaries which (a) is
subordinated to the Obligations contained herein in a manner reasonably
acceptable to the Administrative Agent or has subordination terms substantially
similar to those in the Indentures, (b) does not require or permit any payment
of principal (or give the holder thereof any rights to require repurchase of
such Indebtedness through put rights or otherwise) prior to the date that is 30
days after the Maturity Date, (c) has interest rates and fees that are not in
excess of the rates and fees standard in the market at the time such
Indebtedness is incurred, (d) has standstill and blockage provisions with regard
to payments and enforcement actions that are no more adverse to the Lenders than
those in the Indentures (as such standstill and blockage provisions relate to
the Existing Credit Agreement lenders and lenders that provide Motor Vehicle
floorplan financing to the Borrower or any of its Subsidiaries), and
(e) otherwise contains terms and conditions reasonably acceptable to the
Administrative Agent or substantially similar to those in the Indentures.

“Subordinated Indenture Indebtedness” means Indebtedness of the Borrower or any
of its Subsidiaries incurred or outstanding under any of the Indentures.

“Subsidiary” means any Person of which or in which any other Person (the
“Parent”) or any other Subsidiary of the Parent owns directly or indirectly more
than fifty percent (50%) of:

(a) the combined voting power of all classes of stock having general voting
power under ordinary circumstances to elect a majority of the board of directors
of such Person, if it is a corporation;

(b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity; or

 

27



--------------------------------------------------------------------------------

(c) the beneficial interest of such Person, if it is a trust, association or
other unincorporated organization.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty on the Closing Date and all other Subsidiaries that enter
into a Joinder Agreement.

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement made by the
Subsidiary Guarantors in favor of the Administrative Agent and the Secured
Parties, substantially in the form of Exhibit F, as supplemented from time to
time by execution and delivery of Joinder Agreements pursuant to Section 6.14
and as otherwise supplemented, amended, or modified from time to time.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

28



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person for the purposes of applicable creditors’ rights Laws or Debtor Relief
Laws (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Uniform Commercial Code” and “UCC” mean (a) with respect to any capitalized
term that is defined hereunder by reference to the “UCC”, the Uniform Commercial
Code as in effect in the state of New York, and (b) in all other cases, the
applicable Uniform Commercial Code of any state or other jurisdiction.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Used Motor Vehicle” means any Motor Vehicle other than a New Motor Vehicle.

“Used Motor Vehicle Facility” means any credit facility for financing Used Motor
Vehicle Inventory of the Borrower or any of its Subsidiaries.

“Used Motor Vehicle Facility Agent” means the administrative agent with respect
to any Used Motor Vehicle Facility.

“Utilization Rate” means, as of any date of determination, Total Outstandings
(as of the date of the most recent Borrowing Base Certificate received by the
Administrative Agent) divided by the lesser of (a) Aggregate Commitments (as of
the date of such Borrowing Base Certificate) and (b) the Borrowing Base (as of
the date of such Borrowing Base Certificate).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

 

29



--------------------------------------------------------------------------------

document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the 2007 Annual
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in

 

30



--------------------------------------------------------------------------------

each case, be deemed to include each variable interest entity that the Borrower
is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (a) the Total Outstandings shall not exceed the lesser of
(i) the Borrowing Base and (ii) the Aggregate Commitments, and (b) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) one Business Day prior to the requested date
of any Borrowing of, conversion to or continuation of

 

31



--------------------------------------------------------------------------------

Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Committed Loans; provided that with respect to any
Borrowing made on the Closing Date, such notice must be received by the
Administrative Agent not later than 11:00 a.m. on the Closing Date. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, and
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted. If the Borrower fails to specify a Type of Committed
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Eurodollar Rate Loans. Any such automatic
conversion to Eurodollar Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender (on the Business Day of receipt, provided that the
Administrative Agent has received such Committed Loan Notice by 11:00 a.m. in
accordance with clause (a), above) of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic continuation of or conversion to
Eurodollar Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by crediting the account of the Borrower on the
books of Bank of America with the amount of such funds; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loans upon determination
of such interest rate.

 

32



--------------------------------------------------------------------------------

At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the lesser of
(1) the Borrowing Base and (2) the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than eighteen months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

33



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

34



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least ten Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

35



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice
Date from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Eurodollar Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Eurodollar Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

36



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (or, if later, one Business Day after
the Administrative Agent delivers such notice), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Eurodollar Rate Committed Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Eurodollar Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the

 

37



--------------------------------------------------------------------------------

Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

38



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight

 

39



--------------------------------------------------------------------------------

draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees for each
Letter of Credit shall be due and payable quarterly in advance, commencing on
the date of issuance of such Letter of Credit or (if such Letter of Credit is an
Existing Letter of Credit) the Closing Date, and on the third Business Day of
each April, July, October and January thereafter, and automatically debited from
a deposit account maintained by the Borrower with Bank of America (provided that
if there are not sufficient funds in such account to pay such Letter of Credit
Fees, then the Borrower shall pay such fees in cash when due). If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

40



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit and on an annual basis in advance. Notwithstanding anything to
the contrary in the Fee Letter, such fronting fee for each Letter of Credit
shall be (i) due and payable quarterly in advance, commencing with the date of
issuance of such Letter of Credit (or if such Letter of Credit is an Existing
Letter of Credit) on the Closing Date, and on the third Business Day of each
April, July, October and January thereafter, and (ii) may be automatically
debited from a deposit account maintained by the Borrower with Bank of America
(provided that if there are not sufficient funds in such account to pay such
fronting fees, then the Borrower shall pay such fees in cash when due). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein and in
the Autoborrow Agreement, if any, the Swing Line Lender agrees, in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, to make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the lesser of
(A) the Borrowing Base and (B) the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
The

 

41



--------------------------------------------------------------------------------

Borrower may request that a Swing Line Loan be either a Base Rate Loan or a
Eurodollar Rate Loan. If the Borrower fails to specify a whether a Swing Line
Loan is a Base Rate Loan or a Eurodollar Rate Loan, then the applicable Swing
Line Loan shall be made as a Eurodollar Rate Loan. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. At any time an Autoborrow Agreement is not in effect,
each Swing Line Borrowing shall be made upon the Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing date, which shall be a Business Day, and
(iii) the Type of Swing Line Loan to be borrowed. Each such telephonic notice
must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds. A Swing Line Loan may not be converted from one
Type to another (except as required by Section 3.02), but any Eurodollar Rate
Committed Loan that refinances a Swing Line Loan pursuant to Section 2.04(c)(i)
may be converted from time to time in accordance with Section 2.02.

In order to facilitate the borrowing of Swing Line Loans, the Borrower and the
Swing Line Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Swing Line Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swing Line Lender of Swing Line Loans
under the conditions set forth in such agreement, subject to the conditions set
forth herein (other than any requirements that are set forth only in the
immediately preceding paragraph). At any time such an Autoborrow Agreement is in
effect, the requirements for Swing Line Borrowings set forth in the immediately
preceding paragraph shall not apply, and all Swing Line Borrowings shall be made
in accordance with the Autoborrow Agreement, until the right to such Swing Line
Borrowings is suspended or terminated hereunder or in accordance with the terms
of the Autoborrow Agreement. For purposes of determining the Outstanding Amount
under the Commitment at any time during

 

42



--------------------------------------------------------------------------------

which an Autoborrow Agreement is in effect, the Outstanding Amount of all Swing
Line Loans shall be deemed to be the amount of the Swing Line Sublimit. For
purposes of any Swing Line Borrowing pursuant to the Autoborrow Agreement, all
references to Bank of America shall be deemed to be a reference to Bank of
America, in its capacity as Swing Line Lender hereunder.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may,
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Eurodollar Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding; provided that
(unless an Autoborrow Agreement is then in effect) the Swing Line Lender intends
to request each Lender to make such Eurodollar Rate Committed Loans no less
frequently than twice in any given calendar month. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurodollar Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice (or, if later, one Business Day after the Swing
Line Lender delivers such notice), whereupon, subject to Section 2.04(c)(ii),
each Lender that so makes funds available shall be deemed to have made a
Eurodollar Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Eurodollar Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any

 

43



--------------------------------------------------------------------------------

administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Eurodollar Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

44



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. on the date of prepayment of such
Loans; and (ii) any prepayment of Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) At any time during which an Autoborrow Agreement is not in effect, the
Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time and from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the lesser of
(i) Aggregate Commitments then in effect and (ii) the Borrowing Base, the
Borrower shall immediately upon notice or discovery thereof prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the lesser of
(y) the Aggregate Commitments then in effect and (z) the Borrowing Base.

(d) If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Borrower shall immediately upon notice or
discovery thereof repay Swing Line Loans in an aggregate amount at least equal
to such excess.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently (subject to Section 2.14) reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. fifteen (15) days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an

 

45



--------------------------------------------------------------------------------

aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the lesser of (A) the Aggregate
Commitments and (B) the Borrowing Base, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) At any time the Autoborrow Agreement is in effect, the Swing Line Loans
shall be repaid in accordance with the terms of such Autoborrow Agreement. At
any time the Autoborrow Agreement is not in effect, the Borrower shall repay
each Swing Line Loan (x) at any time on demand by the Swing Line Lender and
(y) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date (or conversion date) at a rate per annum equal to the
Eurodollar Rate plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date (or conversion date) at a rate per annum equal to the Base Rate
plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower or
any Loan Party under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

46



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the Automatic
Debit Date after the end of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period. The commitment fees shall be calculated quarterly in
arrears, and if there is any change in the respective Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by such
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of clarity, Swing Line Loans shall
not be included in calculating the Outstanding Amount of Committed Loans used in
determining the commitment fees set forth above.

(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

47



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) If the accounts and records maintained by any Lender with respect to any
Credit Extensions made by, or the amount of any Loans, principal amounts,
interest or fees owed to, such Lender hereunder are inconsistent with the
accounts and records of the Administrative Agent with respect to such Credit
Extensions, Loans, principal amounts, interest or fees, then (upon the
reasonable request by such Lender therefor) the Administrative Agent shall
provide an accounting of such Credit Extensions, Loans, principal amounts,
interest or fees, in reasonably sufficient detail to enable such Lender to
reconcile its books and records with those of the Administrative Agent.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any

 

48



--------------------------------------------------------------------------------

payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing (provided that the Administrative Agent or the Swing Line Lender shall
have delivered notice in accordance with this Agreement), the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Eurodollar Rate Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

49



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

50



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

If a Lender is also a Floorplan Silo Lender, nothing contained in this
Section 2.13 shall require it to share any payment that it receives under any
Permitted Floorplan Silo Indebtedness owed to it.

2.14 Increase in Commitments.

(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may from time to time request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $50,000,000 over the Aggregate Commitments as of the Closing Date (the
“Maximum Aggregate Increase Amount”); provided that (i) there exists no Default,
(ii) any such request for an increase shall be in a minimum amount equal to the
lesser of (A) $15,000,000 and (B) the difference between the Maximum Aggregate
Increase Amount and the aggregate amount of prior increases in Commitments
pursuant to this Section 2.14, and (iii) the Borrower may make a maximum of two
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No Lender shall be obligated to provide any increase in its
Commitment unless it so agrees.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

51



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.05, and (B) no Default exists. The Borrower
shall prepay any Committed Loans outstanding on the Increase Effective Date to
the extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Security.

(a) Security. As security for the full and timely payment and performance of all
Obligations, the Borrower shall, and shall cause all other Loan Parties to, on
or before the Closing Date, do or cause to be done all things reasonably
necessary in the opinion of the Administrative Agent to grant to the
Administrative Agent for the benefit of the Secured Parties a duly perfected
security interest in all personal property and other Collateral (other than
Excluded Property) of the Borrower or any Loan Party, subject only to Permitted
Liens. Without limiting the foregoing, the Borrower shall deliver, and shall
cause each other applicable Loan Party to deliver, to the Administrative Agent
(i) the Security Agreement, the Pledge Agreement and the Escrow and Security
Agreement, and (ii) UCC financing statements in form, substance and number as
reasonably requested by the Administrative Agent, reflecting the Lien in favor
of the Administrative Agent for the benefit of the Secured Parties on the
Collateral. In addition, and without limiting the foregoing, the Borrower shall
take and cause each other Loan Party to take such further action, and deliver or
cause to be delivered such further documents and instruments, as required by the
Security Instruments or otherwise as the Administrative Agent may reasonably
request to create, perfect and maintain the effectiveness and priority of the
Liens contemplated by this Section 2.15 and each of the Security Instruments.

(b) Further Assurances. At the request of the Administrative Agent from time to
time, the Borrower will or will cause all other Loan Parties, as the case may
be, to execute, by their respective Responsible Officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement,
statement or document, or to procure any certificate, instrument, statement or
document or to take such other action (and pay all related costs) which the

 

52



--------------------------------------------------------------------------------

Administrative Agent reasonably deems necessary from time to time to create,
continue or preserve the Liens in Collateral (and the perfection and priority
thereof) of the Administrative Agent for the benefit of the Secured Parties
contemplated hereby and by the other Loan Documents and specifically including
all Collateral (other than Excluded Property) acquired by the Borrower or any
other Loan Party after the Closing Date. The Administrative Agent is hereby
irrevocably authorized to execute and file or cause to be filed, with or if
permitted by applicable law without the signature of the Borrower or any Loan
Party appearing thereon, all UCC financing statements reflecting the Borrower or
any other Loan Party as “debtor” and the Administrative Agent as “secured
party”, and continuations thereof and amendments thereto, as the Administrative
Agent reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.

(c) Information Regarding Collateral. The Borrower represents and warrants that
Schedule 2.15(c) contains a true and complete list of (i) the exact legal name,
jurisdiction of formation and location of the chief executive office of the
Borrower and each other Person providing Collateral pursuant to a Security
Instrument on the Closing Date (such Persons, together with any other Persons
that provide Collateral at any time pursuant to a Security Instrument, being
referred to collectively as the “Grantors”), (ii) each trade name, trademark or
other trade style used by such Grantor on the Closing Date, (iii) each location
in which goods constituting Collateral (other than those in transit), or records
or documents relating to Accounts, having an aggregate value in excess of
$150,000 are located as of the Closing Date, whether owned, leased or
third-party locations, excluding all class III, IV, V, VI, VII and VIII Motor
Vehicles (commercial trucks), demonstrators, service loaners, and Motor Vehicles
held at auto auctions for sale, and (iv) with respect to each leased or third
party location, the name of each owner of such location and a summary
description of the relationship between the applicable Grantor and such Person.
The Borrower covenants that it shall not change, and shall not permit any other
Grantor to change, its name, type of entity, jurisdiction of formation (whether
by reincorporation, merger or otherwise), or the location of its chief executive
office, except upon giving not less than 15 days’ prior written notice to the
Administrative Agent and taking or causing to be taken all such action at the
Borrower’s or such other Grantor’s expense as may be reasonably requested by the
Administrative Agent to perfect or maintain the perfection of the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral.

(d) Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor shall receive any proceeds of Collateral, including
without limitation monies, checks, notes, drafts or any other items of payment,
such Grantor shall hold all such items of payment in trust for the
Administrative Agent for the benefit of the Secured Parties, and as the property
of the Administrative Agent for the benefit of the Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the
Administrative Agent, such Grantor shall cause such proceeds to be forwarded to
the Administrative Agent for its custody, possession and disposition on behalf
of the Secured Parties in accordance with the terms hereof and of the other Loan
Documents.

 

53



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes. If, however, applicable Laws
require the Borrower or the Administrative Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withhold or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payable in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby indemnify the Administrative Agent, and shall make payable in

 

54



--------------------------------------------------------------------------------

respect thereof within 10 days after demand therefore, for any amount with a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent a required by clause (ii) of this subsection. A certificate
as to the amount of any such payment or liability delivered to the Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payable in respect thereof within 10 days
after demand therefore, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in the clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request of the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by (and upon reasonable prior notice from) the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

55



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States:

(A) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) Each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation;

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made

 

56



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including, if reasonably necessary and not
materially disadvantageous, the re-designation of its Lending Office) to avoid
any requirement of applicable Laws of any jurisdiction that the Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from the
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

57



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) one month Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount of such Eurodollar Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for a proposed Eurodollar
Rate Loan, or (c) the Eurodollar Rate for a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

58



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

 

59



--------------------------------------------------------------------------------

3.05 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.06 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Except to the extent deferred to a date after the Closing Date pursuant to
the post-closing agreement (the “Post-Closing Agreement”) entered into between
the Borrower and the Administrative Agent as of the Closing Date, the
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed (to the extent execution is required) by a
Responsible Officer of the signing Loan Party, each dated as of the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of (A) this Agreement, (B) the Security Agreement,
(C) the Pledge Agreement, (D) the Escrow and Security Agreement, (E) the
Subsidiary Guaranty, (F) the Intercreditor Agreement, and (G) each other
Security Instrument required to be delivered in connection herewith, in each
case, sufficient in number for distribution to the Administrative Agent, each
Lender and the Borrower;

 

60



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions specified in Schedule 4.01,
which include each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) favorable opinions of (A) Vinson & Elkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit G, (B) Hill Ward Henderson, local counsel to the Loan Parties
in Florida, addressed to the Administrative Agent and each Lender in form and
substance reasonably satisfactory to the Administrative Agent, and (C) Brooks,
Pierce, McLendon, Humphrey & Leonard, LLP, local counsel to the Loan Parties in
North Carolina, addressed to the Administrative Agent and each Lender in form
and substance reasonably satisfactory to the Administrative Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the 2007 Annual Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(viii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on June 30, 2008 (giving pro forma effect to Total
Outstandings as of the end of the Closing Date), signed by a Responsible Officer
of the Borrower;

 

61



--------------------------------------------------------------------------------

(ix) a duly completed Borrowing Base Certificate dated as of the Closing Date
certifying as to the Borrowing Base as of June 30, 2008 (giving pro forma effect
to Total Outstandings as of the end of the Closing Date), signed by a
Responsible Officer of the Borrower;

(x) the 2007 Annual Financial Statements and, for the fiscal year ended
December 31, 2007, subtotals for Floorplan Silo Subsidiaries (broken down by
applicable Floorplan Silo Lender), and in each case prior to intercompany
eliminations;

(xi) forecasts (including assumptions) prepared by management of the Borrower,
each in form reasonably satisfactory to the Administrative Agent, of an annual
consolidated balance sheet, income statement and statement of cash flows, of the
Borrower and its Subsidiaries for each of the first four years following the
Closing Date;

(xii) (x) delivery by the Borrower and each applicable Loan Party owning any
Equity Interests required to be pledged pursuant to this Agreement or the Pledge
Agreement of all stock certificates evidencing such pledged Equity Interests,
accompanied in each case by duly executed stock powers (or other appropriate
transfer documents) in blank affixed thereto and (y) delivery by the Borrower
and each other applicable Loan Party owning any Equity Interests required to be
delivered in escrow pursuant to the Escrow and Security Agreement of all stock
certificates evidencing such Equity Interests;

(xiii) UCC financing statements for filing in all places required by applicable
Law to perfect the Liens of the Administrative Agent for the benefit of the
Secured Parties under the Security Instruments as a Lien, subject only to the
Permitted Liens, as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be necessary under applicable Law to perfect
the Liens of the Administrative Agent for the benefit of the Secured Parties
under the Security Instruments as a Lien in and to such other Collateral as the
Administrative Agent may require;

(xiv) UCC search results with respect to the Loan Parties showing only Permitted
Liens (or Liens pursuant to which arrangements reasonably satisfactory to the
Administrative Agent shall have been made to remove any unacceptable Liens
promptly after the Closing Date);

(xv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including endorsements naming the
Administrative Agent (on behalf of the Secured Parties) as an additional insured
or loss payee, as the case may be, on all such insurance policies maintained
with respect to properties of the Borrower or any Loan Party constituting part
of the Collateral;

(xvi) a certificate of a Responsible Officer of the Borrower attaching a copy of
each standard form of Franchise Agreement for each Motor Vehicle manufacturer or
distributor;

 

62



--------------------------------------------------------------------------------

(xvii) a certificate of a Responsible Officer of the Borrower evidencing that no
consents or waivers are required pursuant to any Franchise Agreement or
Framework Agreement;

(xviii) evidence that each lender’s commitment (and the total commitments of all
the lenders) under the Existing Credit Agreement have been or concurrently with
the Closing Date are being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released; and

(xix) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans, but including the making of the initial Credit Extension)
is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), as applicable, of
Section 6.05.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

63



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower, as to itself and as to each of its Subsidiaries, represents and
warrants to the Administrative Agent and the Lenders as follows:

5.01 Organization; Corporate Powers. The Borrower and each of its Subsidiaries
(a) is duly organized under the Laws of the jurisdiction of its organization and
each is validly existing and in good standing under the Laws of the jurisdiction
of its respective incorporation or organization, (b) has the requisite power and
authority, governmental licenses, authorizations, consents and approvals to own
or lease its property and assets and to carry on its business as now conducted
and (c) is qualified to do business in every jurisdiction where such
qualification is required except (in each case referred to in clause (b) or (c))
where non-compliance could not be expected to have a Material Adverse Effect.
Each of the Borrower and each of its Subsidiaries has the corporate power to
execute, deliver and perform its Obligations under the Loan Documents to which
it is a party, to borrow hereunder and to execute and deliver the Notes.

5.02 Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents, the Borrowings by the Borrower hereunder, and the
execution and delivery of the Notes by the Borrower, the issuance of Letters of
Credit hereunder and the use of the proceeds of the Borrowings (a) have been
duly authorized by all requisite corporate and, if required, stockholder or
other requisite action on the part of the Borrower and each Subsidiary and
(b) will not (i) violate or conflict with (A) any provision of Law or the
certificate of incorporation or the bylaws or any other organizational document
of the Borrower or any of its Subsidiaries, (B) any order of any court, or any
rule, regulation or order of any other Governmental Authority binding upon the
Borrower or any of its Subsidiaries or (C) any provisions of any indenture,
agreement or other document, instrument or other contract to which the Borrower
or any of its Subsidiaries is a party, or by which the Borrower or any of its
Subsidiaries or any of their respective properties or assets are or may be
bound, except to the extent that any such violation could not be expected to
have a Material Adverse Effect, or (ii) result in the creation or imposition of
any Lien whatsoever upon any property or assets of the Borrower or any of its
Subsidiaries other than under the Loan Documents.

5.03 Governmental Approval. No registration with, or consent or approval of, or
other action by, any federal, state or other Governmental Authority is or will
be required in connection with the execution, delivery and performance of this
Agreement, any other Loan Document, the execution and delivery of the Notes or
repayment of the Borrowings hereunder.

 

64



--------------------------------------------------------------------------------

5.04 Enforceability. This Agreement and each of the Loan Documents have been
duly executed and delivered by the Borrower and each of its Subsidiaries which
is a party thereto and constitute legal, valid and binding obligations of the
Borrower and such Subsidiaries; and the Notes, when duly executed and delivered
by the Borrower, will constitute legal, valid and binding obligations of the
Borrower, in each case enforceable in accordance with their respective terms,
subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and similar Laws affecting creditors’
rights generally and general principles of equity.

5.05 Financial Statements. The 2007 Annual Financial Statements, copies of which
have been furnished to the Lenders, have been prepared in conformity with GAAP
applied on a basis consistent with that of the preceding fiscal year except for
such changes as have been noted in the Borrower’s Form 10k filed for the fiscal
year ending December 31, 2007, and present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries, as at
such date and the consolidated results of the operations of the Borrower and
each of its Subsidiaries for the period then ended.

5.06 No Material Adverse Effect. No event has occurred that would constitute a
Material Adverse Effect since December 31, 2007.

5.07 Title to Properties; Security Instruments.

(a) The Borrower and each of its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all its properties and assets, except for
(i) such properties as are no longer used or useful in the conduct of its
business or as have been disposed of in the ordinary course of business,
(ii) Liens permitted by Section 5.16 and Section 7.02, and (iii) minor defects
in title that do not interfere with the ability of the Borrower or such
Subsidiary to conduct its business as now conducted.

(b) The Security Instruments contain descriptions of the Collateral sufficient
to grant to the Administrative Agent for the benefit of Lenders, perfected Liens
therein pursuant to applicable Law and the terms, provisions and conditions of
this Agreement.

5.08 Litigation; Compliance with Laws; Etc.

(a) There are no actions, suits, proceedings, governmental investigations or
arbitrations except as specified in Schedule 5.08(a), or in the latest report
provided pursuant to Section 6.06, at law or in equity or by or before any
Governmental Authority that have been instituted or threatened in writing or
that affect the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries, any of which actions, suits, proceedings,
governmental investigation or arbitration is likely (or, in the case of multiple
actions, suits, proceedings, governmental investigations or arbitrations arising
out of the same general allegations or circumstances, such actions, suits,
proceedings, investigations and arbitrations taken as a whole are likely), in
the Borrower’s reasonable judgment, to result in incurrence by the Borrower or
any of its Subsidiaries of liability in an amount aggregating Five Hundred
Thousand and No/100 Dollars ($500,000.00) or more.

 

65



--------------------------------------------------------------------------------

(b) None of the Borrower or its Subsidiaries is (i) in violation of any Law, the
breach or consequence of which could be expected to have a Material Adverse
Effect and, to the best knowledge of the Borrower and its Subsidiaries after due
investigation, the Borrower and each of its Subsidiaries are in material
compliance with all statutes and governmental rules and regulations applicable
to them, or (ii) in default under any material order, writ, injunction, award or
decree of any Governmental Authority binding upon it or its assets or any
indenture, contract, agreement or other document, instrument or other contract
to which it is a party or by which any of its properties may be bound except to
the extent that any such default could not be expected to have a Material
Adverse Effect.

5.09 No Default. No Default has occurred and is continuing.

5.10 Use of Proceeds/Federal Reserve Regulations.

(a) The proceeds of the Loans shall be used for (i) Permitted Acquisitions,
working capital, capital expenditures and other lawful corporate purposes and
(ii) to refinance the acquisition revolver tranche of the Existing Credit
Agreement. Neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any Letter of Credit or any proceeds of the
Loans.

(b) Neither the Borrower nor any of its Subsidiaries is engaged principally in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(c) No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund Indebtedness originally
incurred for such purpose or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the FRB,
including Regulation T, Regulation U or Regulation X.

5.11 Taxes. Each of the Borrower and its Subsidiaries has filed all tax returns
which are required to have been filed and has paid, or made adequate provisions
for the payment of, all of its Taxes which are due and payable, except such
Taxes, if any, as are being contested in good faith and by appropriate
proceedings and as to which such reserves or other appropriate provisions as may
be required by GAAP have been maintained. Neither the Borrower nor any of its
Subsidiaries is aware of any proposed assessment against it for additional Taxes
(or any basis for any such assessment) which might have a Material Adverse
Effect.

5.12 Pension and Welfare Plans. (a) Each Plan complies with all applicable
statutes and governmental rules and regulations except to the extent such
noncompliance could not be expected to have a Material Adverse Effect, and
(b) no Material Reportable Event has occurred and is continuing with respect to
any Plan, (c) since December 31, 2007, neither the Borrower nor any ERISA
Affiliate has withdrawn from any Plan or instituted steps to do so and,
(d) since December 31, 2007, no steps have been instituted to terminate any Plan
or Plans, which terminations could result in contributions by the Borrower or
any ERISA Affiliate in excess of

 

66



--------------------------------------------------------------------------------

$5,000,000 in the aggregate since December 31, 2007, and (e) no condition exists
or event or transaction has occurred in connection with any Plan which could
result in the incurrence by the Borrower or any ERISA Affiliate of any
liability, fine or penalty that could be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate is a member of, or
contributes to, any multiple employer Plan as described in Section 4064 of
ERISA. The Borrower does not have any contingent liability with respect to any
post-retirement “welfare benefit plans,” as such term is defined in ERISA.

5.13 No Material Misstatements. Neither this Agreement, the other Loan
Documents, nor any other document delivered by or with the knowledge and consent
of the Borrower on behalf of the Borrower or any Subsidiary in connection with
the transactions contemplated hereby and the negotiation of this Agreement or in
connection with any Loan Document or included therein contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.14 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an investment company as
defined in, or subject to regulation under, the Investment Company Act of 1940.

5.15 Maintenance of Insurance. The Borrower and each of its Subsidiaries
represent and warrant that they maintain insurance to such extent and against
such hazards and liabilities as is commonly maintained by companies similarly
situated.

5.16 Liens. None of the assets of the Borrower or any Subsidiary is subject to
any Lien, except:

(a) (i) Liens granted to a Floorplan Silo Lender (or, in the case of a Used
Motor Vehicle Facility, to the Used Motor Vehicle Facility Agent) to secure
Permitted Floorplan Silo Indebtedness, provided that such Floorplan Silo Lender
(or agent, as applicable) is a party to the Intercreditor Agreement and such
Liens are subject to the Intercreditor Agreement and (ii) Liens granted to the
Administrative Agent (for the benefit of the Secured Parties);

(b) Liens for current taxes not delinquent or Taxes being contested in good
faith and by appropriate proceedings and as to which such reserves or other
appropriate provisions as may be required by GAAP are being maintained;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s and other
like statutory or contractual Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than thirty
(30) days or which are being contested in good faith and by appropriate
proceedings and as to which such reserves or other appropriate provisions as may
be required by GAAP are being maintained;

(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

67



--------------------------------------------------------------------------------

(e) deposits to secure the performance of bids, trade contracts, statutory
obligations, and other obligations of a like nature incurred in the ordinary
course of business, and Liens securing reimbursement obligations created by open
letters of credit for the purchase of inventory;

(f) Zoning, easements and restrictions on the use of real property that do not,
in the aggregate, materially impair the use of such property;

(g) Liens in existence on the date hereof and listed on Schedule 5.16(g); and

(h) Liens permitted by Section 7.02.

5.17 Environmental Matters. The Borrower and each of its Subsidiaries has
complied in all material respects with all applicable federal, state, local and
other statutes, ordinances, orders, judgments, rulings and regulations relating
to environmental pollution or to environmental regulation or control except
where the failure to comply could not be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries has received written
notice of any failure so to comply except where the failure to comply could not
be expected to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries manages any hazardous wastes, hazardous substances, hazardous
materials, toxic substances or toxic pollutants, as those terms are used in the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act or the Clean Water Act, in a
manner that violates any regulations promulgated pursuant to such laws except
for any such violation that could not be expected to have a Material Adverse
Effect or any such violation the remediation of which is being diligently
pursued by the Borrower or any Subsidiary.

5.18 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries, and
no Subsidiary has a Subsidiary, other than those specifically disclosed in part
(a) of Schedule 5.18, and neither the Borrower nor any Subsidiary has any
Investments in any other Person other than the Subsidiaries listed in part
(a) of Schedule 5.18, except as set forth in part (b) of Schedule 5.18. All
Subsidiaries listed in part (a) of Schedule 5.18, other than those described in
part (c) of said schedule, are Subsidiary Guarantors or will become Subsidiary
Guarantors as soon as practical in accordance with the provisions of
Section 6.14. The state of incorporation or formation, the address, principal
place of business and a list of other business locations for each Subsidiary is
specified in part (a) of Schedule 5.18. The Borrower and/or each of its
Subsidiaries is the owner, directly or indirectly, free and clear of all Liens
(except for Liens permitted by Section 5.16(b) or Section 7.02(a) or (b),
statutory Liens permitted by Section 5.16(c), and transfer restrictions
contained in the Franchise Agreements and the Framework Agreements), of all of
the issued and outstanding voting Equity Interests of each Subsidiary disclosed
on Schedule 5.18 (except where ownership of less than one hundred percent
(100%) is indicated on Schedule 5.18). All shares of such stock have been
validly issued and are fully paid and (in the case of corporate stock)
nonassessable, and no rights to subscribe to additional shares have been granted
or exist.

 

68



--------------------------------------------------------------------------------

5.19 Engaged in Business of Motor Vehicle Sales and Related Businesses; Location
of Motor Vehicles and Books & Records. The Borrower is not engaged in any
business other than the business of (a) selling Motor Vehicles and related
activities and (b) acquiring, owning, operating and, in some cases, selling
dealerships engaged in such businesses. Except as set forth in Schedule 5.16(g)
and except for filing by Floorplan Silo Lenders (or, in the case of a Used Motor
Vehicle Facility, the Used Motor Vehicle Facility Agent), as of the Closing
Date, there is no financing statement, or similar statement or instrument of
registration under the Laws of any jurisdiction, covering or purporting to cover
any interest of any kind in any Motor Vehicles or their proceeds on file or
registered in any public office other than a financing statement in favor of the
Administrative Agent for the benefit of the Lenders covering all such Motor
Vehicles. Except as set forth in Schedule 5.16(g), as of the Closing Date, there
is no floor plan or other financing arrangement with any party with respect to
any such Motor Vehicles. The locations (and addresses) set forth in Schedule
5.19 are the primary locations at which the Borrower and its Subsidiaries keep
the Motor Vehicles held as inventory, except for demonstrators and complimentary
Motor Vehicles used by members of the Borrower’s board of directors and except
for times when such Motor Vehicles may be in transit between locations, in
transit for ‘dealer trades’ or being test driven by potential customers. The
addresses set forth in Schedule 5.18 are each Loan Party’s place of business and
each Loan Party is formed or incorporated only in the state shown for it on
Schedule 5.18 hereto. All of each Floorplan Silo Subsidiary’s books and records
with regard to all Motor Vehicles are maintained and kept at the address(es) of
such Floorplan Silo Subsidiary set forth in Schedule 5.19.

5.20 Franchise Agreements; Framework Agreements. As of the Closing Date, neither
the Borrower nor any of its Subsidiaries is a party to any dealer franchise
agreements, dealer sales and service agreements or any other similar agreements
(“Franchise Agreements”) or any Framework Agreements, other than those listed in
Schedule 5.20, which schedule shows the Manufacturer and the Loan Party which is
a party to each such agreement, the date such agreement was entered into and the
expiration date (if any) of each such agreement. Each of the Franchise
Agreements and Framework Agreements is currently in full force and effect, and
no Loan Party has received any notice of termination with respect to any such
agreements; and, except as disclosed on Schedule 5.20, no Loan Party is aware of
any event which with notice, lapse of time, or both would allow any Manufacturer
which is a party to any of the Franchise Agreements or Framework Agreements to
terminate any such agreements. There exists no present condition or state of
facts or circumstances in regard to said Franchise Agreements or Framework
Agreements, in the aggregate, which could be expected to have a Material Adverse
Effect.

5.21 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

5.22 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

 

69



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.05 and 6.06) cause each Subsidiary to:

6.01 Existence. Maintain and preserve, and except as permitted by Section 7.03,
cause each Subsidiary to maintain and preserve, its respective existence and
good standing under the Laws of its state of jurisdiction, as a corporation or
other form of business organization, as the case may be.

6.02 Repair. Maintain, preserve and keep, and cause each of its Subsidiaries to
maintain, preserve and keep, all of its properties in good repair, working order
and condition (ordinary wear and tear excepted). The Borrower will at all times
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect, and will cause each of its Subsidiaries to do or cause to be
done all things necessary to preserve, renew and keep in full force and effect,
the rights, licenses, permits, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its businesses except where the failure
to do so could not be expected to have a Material Adverse Effect; it and each of
its Subsidiaries will maintain and operate such businesses in substantially the
manner in which they are presently conducted and operated (subject to changes in
the ordinary course of business) except where the failure to do so could not be
expected to have a Material Adverse Effect; it and each of its Subsidiaries will
comply with all Laws applicable to the operation of such businesses whether now
in effect or hereafter enacted and with all other applicable Laws and
regulations except where the failure to comply therewith would not have a
Material Adverse Effect.

6.03 Insurance.

(a) Maintain, on a consolidated basis, insurance to such extent and against such
hazards and liabilities as is commonly maintained by companies similarly
situated or as may be required in the Security Instruments, including naming the
Administrative Agent, for the benefit of the Lenders, as additional insured or
loss payee, as appropriate.

(b) Unless the Borrower provides the Administrative Agent with evidence of the
insurance coverage required by this Agreement or any other Loan Document, the
Administrative Agent (at its discretion) may purchase insurance at the
Borrower’s expense to protect the Lenders’ interest. This insurance may, but
need not, also protect the Borrower’s interest. If the Collateral becomes
damaged, the coverage that the Administrative Agent purchases may not pay any
claim the Borrower or any of its Subsidiaries makes or any claim made against
the Borrower or any of its Subsidiaries. The Borrower may later cancel this
coverage by providing evidence that the Borrower has obtained the required
insurance coverage.

(c) The Borrower is responsible for the cost of any insurance purchased by the
Administrative Agent. The cost of this insurance may be added to the
Obligations. If the cost is added to the Obligations, interest at the Default
Rate shall apply to such added amount. The

 

70



--------------------------------------------------------------------------------

effective date of coverage may be the date the Borrower’s prior coverage lapsed
or the date the Borrower failed to provide proof of coverage.

(d) The Borrower acknowledges that the coverage the Administrative Agent
purchases may be considerably more expensive than insurance that the Borrower
can obtain on its own and may not satisfy any need for property damage coverage
or any mandatory liability insurance requirements imposed by applicable law.

6.04 Obligations and Taxes. Pay and discharge and cause each of its Subsidiaries
to pay and discharge, when due, all taxes, assessments and governmental charges
or levies imposed upon the Borrower or such Subsidiary, as the case may be, as
well as all lawful claims for labor, materials and supplies or otherwise unless
and only to the extent that the Borrower or such Subsidiary, as the case may be,
is contesting such taxes, assessments and governmental charges, levies or claims
in good faith and by appropriate proceedings and the Borrower or such Subsidiary
has set aside on its books such reserves or other appropriate provisions
therefor as may be required by GAAP.

6.05 Financial Statements; Reports. Furnish to the Administrative Agent and each
Lender:

(a) Annual Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower, a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, the related consolidated and consolidating statement of
income or operations for such fiscal year, and the related consolidated
statements of changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case (i) in comparative form the figures for the
previous fiscal year and (ii) subtotals for Floorplan Silo Subsidiaries (broken
down by applicable Floorplan Silo Lender), all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a consolidated and consolidating balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated and consolidating statement of income or operations, for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity and cash flows, for the portion of the Borrower’s fiscal year then ended,
in each case setting forth (i) in comparative form, as applicable, the figures
for the corresponding portion of the previous fiscal year and (ii) subtotals for
Floorplan Silo Subsidiaries (broken down by applicable Floorplan Silo Lender),
all in reasonable detail, and such consolidated balance sheet and related
statements of income or operations being certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the consolidated financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

71



--------------------------------------------------------------------------------

(c) Compliance Certificate. Together with the financial statements furnished by
the Borrower under Section 6.05(a) and (b), a compliance certificate in the form
of Exhibit D executed by the chief financial officer, treasurer or controller of
the Borrower dated the date of such annual audit report or such quarterly
financial statement, as the case may be, and including therewith (i) the
calculations (and summary calculations) for the financial covenants set forth in
Section 7.11 and (ii) the number of Dealer Locations as of the date of such
report or statement;

(d) SEC and Other Reports. Copies of each communication from the Borrower or any
of its Subsidiaries to shareholders generally, promptly upon the making thereof
and Email notification alerts of filings with the SEC;

(e) Borrowing Base Certificate. Within forty-five (45) days after the end of
each calendar month (other than December) and within sixty (60) days after the
end of each December, a duly completed Borrowing Base Certificate as of the end
of such month, signed by a Responsible Officer of the Borrower and attaching a
consolidated balance sheet as of the end of such month and consolidated
statement of income for the period of twelve (12) calendar months then ended,
each for the Borrower and the Subsidiary Guarantors, unless such statements have
previously been provided in accordance with Section 6.05(a) or (b), presenting
in all material respects the consolidated financial condition and results of
operations of the Borrower and the Subsidiary Guarantors in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided that so long as (i) the sum of the Outstanding Amount of all
Loans plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings, is $0 and (ii) the aggregate amount of issued but undrawn Letters of
Credit is less than $25,000,000, Borrowing Base Certificates and such financial
statements described in this clause (e) may be delivered quarterly (within
forty-five (45) days after the end of each of the first three fiscal quarters
and within sixty (60) days after the end of each fiscal year) of the Borrower
and showing the Borrowing Base as of the end of such fiscal quarter), but still
must be signed by a Responsible Officer of the Borrower;

(f) Insurance. Within ninety (90) days after the end of each fiscal year of the
Borrower, a schedule of insurance coverage for the Borrower and all of its
Subsidiaries, which schedule shall reflect the type, amount and provider for
such insurance and shall be accompanied by evidence of such insurance;

(g) Used Motor Vehicle Facility Borrowing Base Certificate. Simultaneously with
the delivery thereof to the Used Motor Vehicle Facility Agent or any lender
under a Used Motor Vehicle Facility, a copy of any borrowing base certificate or
other evidence of the borrowing base delivered pursuant to the Used Motor
Vehicle Facility;

(h) Floorplan Silo Lender Default Notices. Upon delivery to the applicable
Floorplan Silo Lender or Used Motor Vehicle Facility Agent, any notice that a
default or event of default has occurred under any Floorplan Silo Indebtedness
or any other agreement related to any such Indebtedness delivered to any such
lender or agent; and

 

72



--------------------------------------------------------------------------------

(i) Requested Information. Promptly, from time to time, such other reports or
information as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 6.05(a) or (b) or
Section 6.05(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (x) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.05(c) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information”.

 

73



--------------------------------------------------------------------------------

6.06 Litigation and Other Notices.

(a) Notify the Administrative Agent and the Lenders in writing of any of the
following as promptly as possible upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken by the Person(s)
affected with respect thereto:

(i) Judgment. The entry of any final, non-appealable judgment or decree against
the Borrower and/or any of its Subsidiaries if the aggregate amount of such
judgment or decree exceeds Five Million and No/100 Dollars ($5,000,000.00)
(after deducting the amount with respect to which the Borrower or such
Subsidiary is insured and with respect to which the insurer has assumed the
defense in writing and has not contested or denied its responsibility for such
amount);

(ii) Default. The occurrence of any Default, including, without limitation, any
notices of default or acceleration received by the Borrower from the provider of
any Permitted Floorplan Silo Indebtedness, together with a written explanation
of the facts and circumstances associated therewith;

(iii) Material Adverse Change. The occurrence of any event which could be
expected to have a Material Adverse Effect;

(iv) Pension and Welfare Plans. The occurrence of a Reportable Event with
respect to any Plan; the institution of any steps by the Borrower or any of its
Subsidiaries or any ERISA Affiliate, the PBGC or any other Person to terminate
any Plan if such termination could be expected to result in a Material Adverse
Effect; the institution of any steps by the Borrower or any of its Subsidiaries
or any ERISA Affiliate to withdraw from any Plan if such withdrawal could be
expected to result in a Material Adverse Effect; or the incurrence of any
material increase in the contingent liability of the Borrower or any of its
Subsidiaries with respect to any post-retirement welfare benefits; or

(v) Franchise Agreements; Framework Agreements. (A) any Franchise Agreement
entered into after the Closing Date by the Borrower or any of its Subsidiaries
which materially and adversely (to the interests of any Loan Party or any
Secured Party) deviates in any material respect from the Franchise Agreements
for the applicable vehicle manufacturer or distributor delivered as of the
Closing Date, (B) any Framework Agreement entered into after the Closing Date by
the Borrower or any of its Subsidiaries (including the subject matter and term
of such Framework Agreement), (C) the termination or expiration (without
renewal) of any Franchise Agreement or Framework Agreement, (D) any amendment or
other modification (and deliver to the Administrative Agent a copy of such
amendment or modification) of any Framework Agreement, and (E) any material
adverse change in the relationship between the Borrower or any of its
Subsidiaries and any vehicle manufacturer or distributor, including any written
notice of non-compliance with any Franchise Agreement of Framework Agreement,
the written threat of loss of a new vehicle franchise or the written threat of
termination of a Franchise Agreement or Framework Agreement; or

 

74



--------------------------------------------------------------------------------

(vi) Other Events. The occurrence of such other events as the Administrative
Agent or the Required Lenders may reasonably specify from time to time.

(b) Together with the financial statements furnished by the Borrower under
Section 6.05(a) and (b), provide the Administrative Agent and the Lenders with a
written report describing each action, suit, proceeding, governmental
investigation or arbitration that has been instituted or threatened in writing
against the Borrower or any of its Subsidiaries or any property of the Borrower
or any of its Subsidiaries, which action, suit, proceeding, governmental
investigation or arbitration (i) is likely (or in the case of multiple actions,
suits, proceedings, governmental investigations or arbitrations arising out of
the same general allegations or circumstances, such actions, suits, proceedings,
investigations and arbitrations taken as a whole, are likely), in the Borrower’s
reasonable judgment, to result in the incurrence by the Borrower or any of its
Subsidiaries of liability in an amount aggregating Five Million and No/100
Dollars ($5,000,000.00) or more or (ii) involves a claim against the Borrower or
any of its Subsidiaries in an amount of Fifteen Million and No/100 Dollars
($15,000,000.00) or more. Such reports will include the status of any unresolved
item covered by any previous reports and provide such other information as may
be reasonably requested by the Administrative Agent.

6.07 ERISA. Comply with the applicable provisions of ERISA except where the
failure to comply could not be expected to have a Material Adverse Effect.

6.08 Books, Records and Access. Maintain accurate books and records in which
full and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to the business and activities of the Borrower. The
Borrower will permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (a) while no Event of
Default exists the Borrower shall be responsible for expenses associated with
only one such visit or inspection by the Administrative Agent and its
contractors per calendar year, and (b) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at any time or times
(all at the expense of the Borrower) during normal business hours and without
advance notice.

6.09 Use of Proceeds. Use the proceeds of the Credit Extensions for
(a) Permitted Acquisitions, working capital, capital expenditures and other
lawful corporate purposes not in contravention of any Law or of any Loan
Document and (b) to refinance the acquisition revolver tranche of the Existing
Credit Agreement.

6.10 Nature of Business. Engage in substantially the same field of business as
the Borrower is engaged in on the date hereof, and except as permitted in
Section 7.05(j), will refrain from engaging in, establishing or becoming in any
way involved in any other business.

6.11 Compliance. Comply in all material respects with all Laws applicable to
them including all such Laws relating to environmental pollution or to
environmental regulation and control except to the extent that non-compliance
could not reasonably be expected to cause a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

6.12 Further Assurances. Shall, and shall cause each other Loan Party, to the
extent applicable, to execute, acknowledge, deliver, and record or file such
further instruments, including, without limitation, further security agreements,
financing statements, and continuation statements, and do such further acts as
may be reasonably necessary, desirable, or proper to carry out more effectively
the purposes of this Agreement, and the Borrower will pay all reasonable costs
connected with any of the foregoing.

6.13 Permitted Acquisitions. Subject to the remaining provisions of this
Section 6.13 the Borrower may, from time to time after the Closing Date make
acquisitions of not less than 100% of the capital stock (or equivalent Equity
Interests) of a Person engaged in the type of business described in Section 5.19
or a substantial part of the assets of an Auto Dealer, as long as with respect
thereto each of the following conditions are satisfied:

(a) no Default or Event of Default is in existence at the time of the
consummation of such proposed acquisition or would exist after giving effect
thereto;

(b) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties were made on and as of the
date of such proposed acquisition (both before and after giving effect thereto);
and

(c) no other agreement, contract or instrument to which the Borrower is a party
prohibits such proposed acquisition and the Borrower shall be in compliance with
all covenants contained herein (including Section 7.11) on a pro forma basis
(after giving effect to such Permitted Acquisition) for the immediately
preceding four fiscal quarters;

provided, however, that the Borrower may make acquisitions of less than 100% of
the capital stock (or equivalent Equity Interests) of a Subsidiary that is a
joint venture engaged in the type of business described in Section 5.19, so long
as the Borrower and such Subsidiary have complied with Section 6.14, including
delivering the opinion or opinions of counsel described in Section 6.14(d)
unless the delivery of such opinion is expressly waived by the Administrative
Agent in its sole discretion; and provided further that the Borrower may invest
in joint ventures that are not Subsidiaries (after giving effect to such
Investment), so long as (y) such Investment is not otherwise prohibited by this
Agreement and (z) such joint venture is not consolidated with the Borrower and
its Subsidiaries for the purpose of financial reporting.

6.14 Additional Subsidiaries. As soon as practicable but in any event within
thirty (30) days following the acquisition or creation of any Subsidiary cause
to be delivered to the Administrative Agent each of the following:

(a) a Joinder Agreement duly executed by such Subsidiary with all schedules and
information thereto appropriately completed;

(b) a Joinder Agreement (or an amendment to a Joinder Agreement or a supplement
to the Pledge Agreement or Escrow and Security Agreement, as applicable) by the
direct owner

 

76



--------------------------------------------------------------------------------

of the Equity Interests in such Subsidiary, which Joinder Agreement (or
amendment or supplement) effects the pledge of the Equity Interests of such
Subsidiary pursuant to the Pledge Agreement or the escrow of the Equity
Interests of such Subsidiary pursuant to the Escrow and Security Agreement, as
the case may be;

(c) UCC financing statements naming such Subsidiary as “Debtor” and naming the
Administrative Agent for the benefit of the Secured Parties as “Secured Party,”
in form, substance and number sufficient in the reasonable opinion of the
Administrative Agent to be filed in all UCC filing offices in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Secured Parties the Liens on the Collateral conferred under such
Joinder Agreement and other Security Instruments to the extent such Lien may be
perfected by UCC filings;

(d) if requested by the Administrative Agent (in its sole discretion), an
opinion or opinions of counsel to such Subsidiary dated as of the date of
delivery of such Joinder Agreements (and other Loan Documents) provided for in
this Section 6.14 and addressed to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent;

(e) the documents described in Sections 4.01(a)(iii), (iv), (vi), (xii), (xiii),
and (xiv) with respect to such Subsidiary;

(f) evidence reasonably satisfactory to the Administrative Agent that all taxes,
filing fees, recording fees and other related transaction costs have been paid;
and

(g) if such Subsidiary is a party to any Motor Vehicle floorplan Indebtedness,
evidence that (i) such Subsidiary’s floorplan lender or lenders have become
parties to the Intercreditor Agreement and (ii) such lender’s or lenders’
respective schedule or schedules to the Intercreditor Agreement show the
applicable Franchises owned and operated by such Subsidiary.

6.15 Landlord Waivers. Within 90 days following the Closing Date (or by such
later date as may be acceptable to the Administrative Agent in its reasonable
discretion), the Administrative Agent shall have received duly executed Landlord
Waivers related to leased Dealer Locations in quantity sufficient so that the
Administrative Agent shall have reasonably satisfactory access to Collateral
located in at least 70% (or such lower percentage determined by the
Administrative Agent in its sole discretion) of the aggregate owned and leased
Dealer Locations of the Borrower and its Subsidiaries.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Indebtedness. Incur, create, assume or suffer to exist any Indebtedness,
except:

(a) the Obligations under this Agreement and the other Loan Documents;

 

77



--------------------------------------------------------------------------------

(b) Indebtedness of any Loan Party existing at the Closing Date which is
reflected in Schedule 7.01(b) hereto and all renewals and extensions thereof on
substantially the same terms;

(c) Indebtedness created under leases which, in accordance with GAAP, have been
recorded and/or should have been recorded on the books of the applicable
Borrower as capital leases; provided, however, that the aggregate amount of all
such Indebtedness at any one time outstanding shall not exceed $5,000,000;

(d) unsecured Subordinated Indebtedness;

(e) accounts payable (for the deferred purchase price of property or services)
which are from time to time incurred in the ordinary course of business and
which are not in excess of ninety (90) days past the invoice or billing date;

(f) Permitted Real Estate Debt and Guarantees by the Borrower or any Loan Party
that is the tenant of the applicable real property of such Permitted Real Estate
Debt;

(g) Indebtedness of any Subsidiary of the Borrower in existence (but not
incurred or created in connection with an acquisition) on the date on which such
Subsidiary is acquired by any Loan Party pursuant to a Permitted Acquisition,
provided (i) neither the Borrower nor any of its other Subsidiaries has any
obligation with respect to such Indebtedness, (ii) none of the properties of the
Borrower or any of its other Subsidiaries is bound with respect to such
Indebtedness, (iii) the Borrower is in full compliance with Section 7.11 hereof
before and after such acquisition and (iv) if such Indebtedness is secured by
Inventory of such Subsidiary, such Indebtedness is Permitted Floorplan Silo
Indebtedness;

(h) Indebtedness secured by Liens upon any property hereafter acquired by the
Borrower or any of its Subsidiaries to secure Indebtedness in existence on the
date of a Permitted Acquisition (but not incurred or created in connection with
such acquisition) at a time when the Borrower is in full compliance with
Section 7.11 hereof before and after such Permitted Acquisition, which
Indebtedness is assumed by such Person simultaneously with such acquisition,
which Liens extend only to such property so acquired (and not to any
after-acquired property) and with respect to which Indebtedness neither the
Borrower nor any of its Subsidiaries (other than the acquiring Person) has any
obligation, and provided that if such Indebtedness is secured by Inventory of
such Subsidiary, such Indebtedness is Permitted Floorplan Silo Indebtedness;

(i) contingent obligations (including Guarantees) of any Indebtedness permitted
hereunder;

(j) Indebtedness in respect of obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks or
managing costs associated with liabilities, commitments, investments, assets, or
property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

78



--------------------------------------------------------------------------------

(k) purchase options in favor of a Manufacturer in respect of a dealer
franchise;

(l) Indebtedness that refinances any existing Indebtedness of any Loan Party, so
long as (i) such refinancing does not in any material respect increase the
principal amount thereof or expand the property subject to any Lien (unless
otherwise permitted under this Agreement), and (ii) if the Indebtedness being
refinanced is Subordinated Indebtedness, then such refinancing Indebtedness must
also be Subordinated Indebtedness;

(m) Indebtedness of any Loan Party secured by Liens upon property other than the
Collateral, which Liens extend only to such property, with respect to which
Indebtedness none of the Subsidiaries other than the owner of such encumbered
asset has any obligation, provided the aggregate amount of all such Indebtedness
is less than $25,000,000 outstanding at any one time;

(n) unsecured Indebtedness of the Borrower, not guaranteed by any Subsidiary, in
an aggregate amount not to exceed $30,000,000 outstanding at any time; provided
that not more than $15,000,000 of such aggregate amount may be cross-guaranteed
by Subsidiaries of the Borrower; and

(o) Permitted Floorplan Silo Indebtedness, provided that each Floorplan Silo
Lender holding such Indebtedness (or in the case of a Used Motor Vehicle
Facility, the Used Motor Vehicle Facility Agent) is a party to the Intercreditor
Agreement;

(p) Indebtedness consisting of Guarantees by the Borrower or any of its
Subsidiaries in favor of any Person of retail installment contracts or other
retail payment obligations in respect of Motor Vehicles sold to a customer;
provided that the sum of (i) the aggregate face amount of such guaranteed retail
installment contracts and other retail payment obligations described in this
Section 7.01(p), plus (ii) the aggregate amount of Investments (on a gross basis
excluding any reserves) permitted under Section 7.05(j) shall not exceed
$25,000,000 at any time;

(q) Obligations in respect of surety or other bonds or similar instruments
entered into in the ordinary course of business, in an aggregate amount not to
exceed $5,000,000 of obligations outstanding at any time; and

(r) Unsecured Indebtedness owed by any Subsidiary Guarantor to the Borrower or
to another Subsidiary Guarantor.

7.02 Liens. Incur, create, assume or permit to exist any Lien on any of its
property or assets, whether owned at the date hereof or hereafter acquired, or
assign or convey any rights to or security interests in any future revenues,
except:

(a) Liens securing payment of the Obligations;

(b) Liens securing Permitted Floorplan Silo Indebtedness, provided that the
respective Floorplan Silo Lender (or in the case of a Used Motor Vehicle
Facility, the Used Motor Vehicle Facility Agent) is a party to the Intercreditor
Agreement and such Liens are subject to the Intercreditor Agreement;

 

79



--------------------------------------------------------------------------------

(c) Liens of the lessor on the property leased pursuant to a lease permitted by
Section 7.01(c);

(d) Liens on property other than the Collateral, which Liens secure Indebtedness
permitted by Section 7.01(m);

(e) Liens referred to in Section 5.16;

(f) Liens on real property, fixtures, related real property rights and related
contracts, and proceeds of the foregoing owned by such Loan Party, securing
Permitted Real Estate Debt;

(g) extensions, renewals and replacements of Liens referred to in
Section 7.02(a), (b), (c), (d), (e), (f), and (i) provided, that any such
extension, renewal or replacement Lien shall be limited to the property or
assets covered by the Lien being extended, renewed or replaced and that the
Indebtedness secured by any such extension, renewal or replacement lien shall be
in an amount not greater than (i) the amount of the Indebtedness secured by the
original Lien extended, renewed or replaced, plus (ii) any closing fees,
prepayment premiums and reasonable closing costs related to such extension,
renewal or replacement;

(h) Certain rights of set-off in favor of a Manufacturer on amounts owing in
connection with Motor Vehicles purchased from such Manufacturer;

(i) Liens on real property, fixtures, related real property rights, improvements
on such real property, and fixtures (that, in each case, does not constitute
Collateral) related to other Indebtedness permitted under Section 7.01(g), or
(h); and

(j) Liens on property (including real property) other than the Collateral, which
Liens secure Swap Contracts permitted under Section 7.01(j).

7.03 Consolidations and Mergers. Merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:

(a) any of its Subsidiaries may merge with the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or with any one or more
such Subsidiaries, provided that (i) if any such transaction shall be between
Subsidiaries, one of which is a wholly-owned Subsidiary and one of which is not
a wholly-owned Subsidiary, the wholly-owned Subsidiary shall be the continuing
or surviving Person, and (ii) in any such transaction between any Subsidiary
that is a Subsidiary Guarantor and an entity that is not the Borrower or a
Subsidiary Guarantor, the surviving entity shall be a Subsidiary Guarantor;

(b) any Subsidiary of the Borrower may sell all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or a
wholly-owned Subsidiary that is a Subsidiary Guarantor;

 

80



--------------------------------------------------------------------------------

(c) any Subsidiary of the Borrower or the Borrower may merge or consolidate with
another Person (that is not the Borrower or any of its Subsidiaries) if (x) the
Borrower or such Subsidiary involved in the merger or the consolidation is the
surviving Person and (y) immediately prior to and after giving effect to such
merger or consolidation, there exists no Event of Default; and

(d) as permitted by Section 7.04(b) and (e).

7.04 Disposition of Assets. Permit any Disposition (whether in one or a series
of transactions) of any property or assets (including Accounts, notes
receivable, and/or chattel paper, with or without recourse) or enter into any
agreement so to do, except:

(a) Dispositions of Motor Vehicles and other inventory in the ordinary course of
business;

(b) Dispositions of assets, properties or businesses (including Subsidiaries and
Franchises) by the Borrower or any of its Subsidiaries, transferred or otherwise
disposed of in the ordinary course of business, including Disposition of assets,
including Franchises, the Disposition of which the Borrower determines to be in
its best interest; provided that (A) no Event of Default will result from such
Disposition, (B) the Borrower shall be in compliance with Section 7.11 and
(C) the Total Outstandings shall not exceed the lesser of the Borrowing Base and
the Aggregate Commitments, in each case, after giving effect to such
Disposition.

(c) Dispositions of equipment and other property which is obsolete, worn out or
no longer used in or useful to such Person’s business, all in the ordinary
course of business;

(d) Dispositions occurring as the result of a casualty event, condemnation or
expropriation;

(e) Dispositions in any year of other property, assets (including capital stock
of its Subsidiaries and Affiliates) or businesses of the Borrower not otherwise
permitted by clauses (a) through (d) of this Section 7.04; provided that the Net
Cash Proceeds (excluding income taxes reasonably estimated to be actually
payable within two years of the date of such Disposition as a result of any gain
recognized in connection therewith) realized from such Disposition in any
applicable year in excess of ten percent (10%) of the tangible assets of the
Borrower as of the beginning of such year are either reinvested within one
(1) year in similar assets or used to repay the Obligations;

(f) Dispositions pursuant to Qualified Sale/Leaseback Transactions so long as no
Event of Default exists under Section 8.01(b) or (e);

(g) Dispositions of chattel paper and retail sales contracts in arms-length
transactions for fair value in the ordinary course of business;

(h) As permitted in Section 7.03; and

(i) Dispositions of assets (i) by the Borrower to any Subsidiary Guarantor or
(ii) by any Subsidiary to the Borrower or any Subsidiary Guarantor.

 

81



--------------------------------------------------------------------------------

7.05 Investments. Make or permit to exist any Investment in any Person, except
for:

(a) Permitted Acquisitions;

(b) extensions of credit in the nature of Accounts or notes receivable and/or
chattel paper arising from the sale of goods and services in the ordinary course
of business;

(c) shares of stock, obligations or other securities received in settlement of
claims arising in the ordinary course of business;

(d) Investments in securities maturing within two (2) years and issued or fully
guaranteed or insured by the United States of America or any state or agency
thereof;

(e) Investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and P-1 from Moody’s;

(f) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the Laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000, or any Lender;

(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (d) above and entered into with a
financial institution satisfying the criteria described in clause (f) above;

(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated or invest solely
in the assets described in clauses (e) through (g) above and (iii) have
portfolio assets of at least $5,000,000,000; and

(i) Investments permitted by the Administrative Agent in an aggregate amount of
not more than $20,000,000 during the term of the Agreement;

(j) Investments in seller-financed notes and retail sales contracts in
connection with Motor Vehicles; provided that the sum of (i) such Investments
described in this Section 7.05(j) (on a gross basis excluding any reserves),
plus (ii) the aggregate face amount of Indebtedness permitted under
Section 7.01(p) shall not exceed $25,000,000 at any time;

(k) Investments in (including loans to) the Borrower or wholly-owned
Subsidiaries that are Subsidiary Guarantors;

(l) Investments in (including loans to) wholly-owned Subsidiaries that are not
Subsidiary Guarantors in an aggregate amount of not more than $15,000,000 during
the term of this Agreement; and

 

82



--------------------------------------------------------------------------------

(m) other Investments in an aggregate amount of not more than $20,000,000 during
the term of this Agreement.

7.06 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to any transaction between or among the Borrower or any Subsidiary Guarantor and
any other Subsidiary Guarantor or Subsidiary Guarantors.

7.07 Other Agreements. Enter into any agreement containing any provision which
would be violated or breached by the Borrower’s or such Subsidiary’s performance
of its Obligations hereunder or under any Loan Document delivered or to be
delivered by the Loan Parties hereunder or in connection herewith.

7.08 Fiscal Year; Accounting. (a) Change its fiscal year or (b) change its
method of accounting (other than, in the case of clause (b), immaterial changes
and methods and changes authorized or required by GAAP or permitted by
Section 1.03(b)).

7.09 Pension Plans. Permit any condition to exist in connection with any Plan
which might constitute grounds for the PBGC to institute proceedings to have
such Plan terminated or a trustee appointed to administer such Plan, or engage
in, or permit to exist or occur any other condition, event or transaction with
respect to any Plan which could be expected to have Material Adverse Effect.

7.10 Restricted Payments and Distributions.

(a) Restricted Payments. Declare or make any Restricted Payment, except that the
Borrower or any Subsidiary of the Borrower may pay dividends to the Borrower
(directly or indirectly) or to another Subsidiary Guarantor that is a
wholly-owned Subsidiary of the Borrower at any time, and may also make the
following Restricted Payments, provided that, (x) immediately after giving
effect to the declaration of any dividend, and the payment of any Restricted
Payment, there exists no Default under Section 8.01(b) or (e) and no Event of
Default, and (y) after giving pro forma effect to the declaration of any
dividend and the payment of any Restricted Payment, the Borrower is in
compliance with the covenants contained in Section 7.11 on a pro forma basis for
the immediately preceding four (4) quarters:

(i) the Borrower may declare and pay cash dividends on its capital stock and may
purchase shares of its capital stock, provided the aggregate amount payable in
respect of cash dividends paid by the Borrower or the shares purchased by the
Borrower (other than shares purchased pursuant to clause (iii) below) shall not
exceed an amount equal to the sum of $25,000,000 plus one-half (1/2) of the
aggregate Consolidated Net Income of the Borrower for the period beginning on
January 1, 2008 and ending on the date of determination;

(ii) the Borrower may declare and pay stock dividends directly or indirectly;
and

 

83



--------------------------------------------------------------------------------

(iii) the Borrower may purchase shares of its capital stock, provided that the
aggregate amount payable in respect of such share repurchases shall not exceed
the aggregate amount of net cash proceeds received by the Borrower from the
issuance of Equity Interests or subordinated convertible securities of the
Borrower for the period beginning on January 1, 2008 and ending on the date of
determination.

(b) Distributions. Distribute any funds from any depository account of the
Borrower or a Floorplan Silo Subsidiary to any Floorplan Silo Subsidiary with
respect to which any Event of Default under Section 8.01(e) exists, except to
the extent necessary to cure such Event of Default.

7.11 Financial Covenants.

(a) Consolidated Current Ratio. Permit the Consolidated Current Ratio, as of the
end of any fiscal quarter, to be less than 1.20 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four fiscal quarters to be less than
1.20 to 1.00.

(c) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time to be more than 5.00 to 1.00.

(d) Consolidated Total Senior Leverage Ratio. Permit the Consolidated Total
Senior Leverage Ratio at any time to be more than 3.00 to 1.00.

7.12 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.13 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U) or to extend credit
to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.14 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to pay dividends to any Loan Party or to otherwise transfer
property to any Loan Party, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that (y) clause (i) shall not prohibit any Subsidiary Guarantor from complying
with minimum capitalization, working capital, net worth or financial ratios
imposed by or pursuant to any Franchise Agreement or Framework Agreement or any
agreements evidencing Permitted Floorplan Silo Indebtedness and (z) clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.01(c), (f) or (m) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Obligations.

 

84



--------------------------------------------------------------------------------

7.15 Amendments of Certain Indebtedness. Amend, modify or change in any manner,
any term or condition of any Subordinated Indenture Indebtedness or any
refinancing of any Subordinated Indenture Indebtedness so that the terms and
conditions thereof are less favorable to the Administrative Agent, the Lenders
and the L/C Issuer than the terms and conditions of the relevant Subordinated
Indenture Indebtedness as of the later of the Closing Date or the date of
incurrence thereof; provided that the Borrower may enter into supplements to the
Indentures (as required by the terms of the Indentures) if the sole effect of
such supplements is to add additional guarantors of the Subordinated Indenture
Indebtedness.

7.16 Prepayments, etc. of Certain Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, the
Subordinated Indenture Indebtedness or any Indebtedness permitted by
Section 7.01(d); except that:

(a) the Borrower or any Subsidiary may refinance any amount of Subordinated
Indebtedness at any time (including prior to its scheduled maturity) using only
the proceeds of new Subordinated Indebtedness; and

(b) in addition to any refinancings permitted by clause (a), so long as no
Default exists or will result from such prepayment, redemption, purchase,
defeasance or other satisfaction, the Borrower or any of its Subsidiaries may
prepay, redeem, purchase, defease or otherwise satisfy Subordinated Indenture
Indebtedness or other Indebtedness permitted by Section 7.01(d) in an aggregate
amount not in excess of the following (each such allowance amount for any given
year being referred to as an “Annual Allowance Amount”): (i) $30,000,000 for
calendar year 2008 and (ii) for each calendar year thereafter, $30,000,000 plus
50% of the cumulative Net Cash Proceeds received from all permitted Dispositions
of property (excluding any gain that results in income) during such year;
provided further, however, that the unused portion of the Annual Allowance
Amount in any year may not be carried over into subsequent calendar years; and
provided, further, that upon request, the Borrower shall provide to the
Administrative Agent a year-to-date calculation of (y) any prepayments,
redemptions, purchases, defeasances, satisfactions or payments made under this
Section 7.16(b) in such year and (z) the Annual Allowance Amount for such year,
including any supporting documentation validating any Dispositions of property
and determination of Net Cash Proceeds.

7.17 Excluded Collateral. Grant to any Person any Lien on any Excluded
Collateral unless the Administrative Agent (for the benefit of the Secured
Parties) has a Lien on such property, other than Liens on assets of a Franchise
(or stock of the Subsidiary that owns such Franchise) granted to the respective
franchisor; provided that nothing contained herein shall limit the generality of
Section 7.02.

7.18 Disposition of Subsidiary or Franchise. Sell to any Person other than the
Borrower or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any Franchise (or Subsidiary that owns one or more Franchises),
unless any floorplan lender with respect to any Permitted Floorplan Silo
Indebtedness of such Franchise (or Subsidiary) has (a) taken any steps

 

85



--------------------------------------------------------------------------------

necessary so that any remaining assets of the Borrower and its remaining
Subsidiaries no longer secure floorplan Indebtedness of such transferred
Franchise or Subsidiary and (b) delivered to the Administrative Agent a revised
Intercreditor Agreement schedule for such lender, deleting such Franchise (or in
the case of a sale of a Subsidiary, any Franchise owned by such Subsidiary) from
such schedule.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Representations and Warranties. any representation or warranty made or
deemed made in or in connection with this Agreement, the Notes, any of the Loan
Documents or any of the Borrowings hereunder or in any report, certificate,
financial statement or other instrument furnished in connection with this
Agreement or the execution and delivery of the Notes or any of the Loan
Documents or the making of any of the Borrowings hereunder shall prove to have
been false or misleading in any material respect when made or deemed made; or

(b) Non-Payment. default shall be made in the payment of (i) any principal of
any Loan (including any Swing Line Loan) or L/C Obligation when and as the same
shall become due and payable pursuant to the terms of this Agreement, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise or (ii) any interest on any Loan (including
any Swing Line Loan) or L/C Obligation or any Commitment Fees or any other
amount due under this Agreement other than any amount described in clause
(i) above, when and as the same shall become due and payable which default (in
the case of this clause (ii)) shall remain unremedied for a period of five
(5) days from the date due, or, in the case of Commitment Fees, from the date of
invoice, if later; or

(c) Specific Covenants. default shall be made in the due observance or
performance of any covenant, condition or agreement contained in Section 6.01,
6.06(a)(i), 6.06(a)(ii), 6.06(a)(iii), 6.09 or 6.10, or in Article VII other
than Section 7.07 and 7.08(b) (with respect to the Subsidiaries of the Borrower
only) and Section 7.09; or

(d) Other Defaults. except as provided in Sections 8.01(a), (b) and (c), default
shall be made in the due observance or performance of any other covenant,
condition or agreement to be observed or performed pursuant to this Agreement or
any of the other Loan Documents and such default shall continue unremedied for
thirty (30) days after the earlier to occur of (i) the Borrower obtaining
knowledge thereof and (ii) written notice thereof having been given to the
Borrower; or

(e) Insolvency Proceedings, Etc.

(i) the Borrower or any of its Subsidiaries shall (A) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal, state or foreign bankruptcy, insolvency,
liquidation or similar law, (B) consent to the institution of, or fail to
contravene in a timely and appropriate manner

 

86



--------------------------------------------------------------------------------

to any such proceeding or the filing of any such petition, (C) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator or
similar official for such Person or for a substantial part of such Person’s
property or assets, (D) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (E) make a general assignment
for the benefit of creditors, or (F) become unable, admit in writing its
inability or fail generally to pay its debts as they become due; or

(ii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Borrower or any of its Subsidiaries, or of a substantial part of
the property or assets of any such Person, under Title 11 of the United States
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law, (B) the appointment of a receiver, trustee, custodian,
sequestrator or similar official for any such Person or for a substantial part
of the property of any such Person or (C) the winding-up or liquidation of any
such Person; and such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall continue unstayed and in effect for sixty (60) days; or

(f) Cross-Default. default (other than a default in the payment of principal or
interest) shall be made with respect to any Indebtedness of the Borrower or any
of its Subsidiaries having an aggregate principal amount of more than
$20,000,000 if the effect of any such default or defaults shall be to
accelerate, or to permit the holder or obligee of any such Indebtedness (or any
trustee on behalf of such holder or obligee) to accelerate (with or without
notice or lapse of time or both), the maturity of any such Indebtedness; or any
payment of principal or interest, regardless of amount, on any Indebtedness of
the Borrower or any of its Subsidiaries, which Indebtedness exceeds in the
aggregate an amount equal to $20,000,000, shall not be paid when due, whether at
maturity, by acceleration or otherwise (after giving effect to any period of
grace as specified in the instrument evidencing or governing such Indebtedness);
or

(g) ERISA. a Material Reportable Event shall have occurred with respect to any
Plan or Plans; or

(h) Judgments. except for judgments set forth on Schedule 8.01(h), there shall
be entered against the Borrower or any of its Subsidiaries (i) one or more
judgments or decrees in excess of $25,000,000 in the aggregate at any one time
outstanding for the Borrower and all its Subsidiaries or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect, excluding (in the case of clause (i)) those judgments or decrees for
and to the extent which the Borrower or any such Subsidiary is insured and with
respect to which the insurer has assumed responsibility in writing (subject to
usual deductibles); or

(i) Franchise Agreements; Framework Agreements. there shall occur any material
loss of or change to any Franchise Agreement or Framework Agreement between any
Loan Party and a Manufacturer, which could be expected to result (individually
or in the aggregate) in a Material Adverse Effect; or

 

87



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against any Loan Party in
accordance with the respective terms thereof except as permitted by the terms
hereof or thereof or shall in any way be terminated (excluding termination
caused by the Administrative Agent or Lenders) or become or be declared
ineffective or inoperative or shall in any way whatsoever cease to give or
provide the respective priority Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby, and
such cessation or failure to give or provide such priority Liens continues for
ten (10) days after the first to occur of (i) the Borrower obtaining knowledge
thereof and (ii) written notice thereof having been given to the Borrower; or

(k) Change of Control. there occurs any Change of Control; or

(l) Inability to Pay Debts; Attachment. any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Borrower or any Subsidiary and is not released,
vacated or fully bonded within 30 days after its issue or levy.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

88



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (excluding principal, interest and
Letter of Credit fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to payment of that portion of the Obligations then owing under Secured
Hedge Agreements, ratably among the Hedge Banks in proportion to the respective
amounts described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Hedge Bank. Each Hedge Bank not a party to the

 

89



--------------------------------------------------------------------------------

Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

90



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

91



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and

 

92



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Sole Book Runner or Sole Lead Arranger listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

93



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or to be sold as part of or in connection with any sale (including any
transfer of a Franchise) permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.02(b), (c) or (f) or (ii) to any Person
that has a Lien with priority over the Lien of the Administrative Agent pursuant
to the terms of the Intercreditor Agreement;

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(d) to execute and deliver that certain letter agreement with Ford Motor
Company, substantially in the form provided to the Lenders; and

(e) to execute and deliver that certain letter agreement with American Honda
Motor Company, substantially in the form provided to the Lenders.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

9.11 Secured Hedge Arrangements. No Hedge Bank who obtains the benefit of the
provisions of Section 8.03, any Subsidiary Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty or any Security Instrument shall
have any right to notice of any action or (except as expressly set forth in
Section 10.01(v)) to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedge Agreements only if the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.

 

94



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and notice and an executed copy thereof given to the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 2.13 or Section 8.03 or the definition of “Applicable
Percentage” in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) release all or substantially all of the parties to the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone); or

 

95



--------------------------------------------------------------------------------

(h) release all or substantially all of the Collateral in any transaction or
series of transactions without the written consent of each Lender, except to the
extent the release of such Collateral is permitted by Section 9.10(a)(i) or
(ii);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) no amendment, waiver or
consent shall change the definition of “Secured Parties” to exclude any Hedge
Banks therefrom, without the consent of each Hedge Bank (or a Lender that is an
Affiliate of such Hedge Bank) from which the Administrative Agent has received
the notice described in the last paragraph of Section 8.03. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication

 

96



--------------------------------------------------------------------------------

(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent

 

97



--------------------------------------------------------------------------------

from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,

 

98



--------------------------------------------------------------------------------

further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed by Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any

 

99



--------------------------------------------------------------------------------

of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence of willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

100



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

101



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

102



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

103



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,

 

104



--------------------------------------------------------------------------------

including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such successor or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

105



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered

 

106



--------------------------------------------------------------------------------

pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

107



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR

 

108



--------------------------------------------------------------------------------

THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title

 

109



--------------------------------------------------------------------------------

III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

[Remainder of page left blank intentionally; signature pages follows.]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ASBURY AUTOMOTIVE GROUP, INC., as Borrower By:  

/s/    Hunter Johnson

Name:   Hunter Johnson Title:   Vice President and Treasurer

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/    Anne M. Zeschke

Name:   Anne M. Zeschke Title:   Vice President

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/    M. Patricia Kay

Name:   M. Patricia Kay Title:   Senior Vice President

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DCFS USA LLC, as a Lender By:  

/s/    Michele Nowak

Name:   Michele Nowak Title:   Credit Director, National Accounts

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

AMERICAN HONDA FINANCE CORPORATION, as a Lender By:  

/s/    Karen Josselet

Name:   Karen Josselet Title:   DFS Manager

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BMW FINANCIAL SERVICES NA, LLC, as a Lender By:  

/s/    John B. Nore

Name:   John B. Nore Title:  

GM Retailer Finance

BMW Group Financial Services

 

By:  

/s/    Armando Macias

Name:   Armando Macias Title:  

Manager, Retailer Finance

Accounting & Audit

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/    Jeffrey G. Calder

Name:   Jeffrey G. Calder Title:   Vice President

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

NISSAN MOTOR ACCEPTANCE CORPORATION, as a Lender By:   /s/ Chris Hathaway Name:
  Chris Hathaway Title:   Sr. Manager, Commercial Credit

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION, as a Lender By:  

/s/    Michael R. Groff

Name:   Michael R. Groff Title:   Group Vice President

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/    Erin Morrissey

Name:   Erin Morrissey Title:   Vice President

 

By:  

/s/    Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/    Michael R. Burkitt

Name:   Michael R. Burkitt Title:   Senior Vice President

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WORLD OMNI FINANCIAL CORP., as a Lender By:  

/s/    Rebecca Hewitt

Name:   Rebecca Hewitt Title:   AVP Commercial Operations

ASBURY CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 30,000,000.00    15.000000000 %

DCFS USA LLC

     35,000,000.00    17.500000000 %

Nissan Motor Acceptance Corporation

     20,000,000.00    10.000000000 %

BMW Financial Services NA, LLC

     20,000,000.00    10.000000000 %

Deutsche Bank Trust Company Americas

     10,000,000.00    5.000000000 %

Wachovia Bank, N.A.

     10,000,000.00    5.000000000 %

American Honda Finance Corporation

     30,000,000.00    15.000000000 %

JP Morgan Chase Bank, N.A.

     20,000,000.00    10.000000000 %

World Omni Financial Corp.

     5,000,000.00    2.500000000 %

Toyota Motor Credit Corporation

     20,000,000.00    10.000000000 %              

Total

   $ 200,000,000.00    100.000000000 %              



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asbury Automotive Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests (select one):

¨  A Borrowing of Committed Loans         ¨  A conversion of Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                                          
                       .

                                             [Type of Committed Loan]

The Committed Borrowing, if any, requested herein complies with clause (a) of
the proviso to the first sentence of Section 2.01 of the Agreement.

 

ASBURY AUTOMOTIVE GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asbury Automotive Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests (select one):

¨  A Swing Line Borrowing         ¨  A conversion of Swing Line Loans

 

  1. On                     (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                                          
                       .

                                             [Type of Swing Line Loan]

The Swing Line Borrowing requested herein complies with clause (i) of the
requirements of the first proviso to the first sentence of Section 2.04(a) of
the Agreement.

 

ASBURY AUTOMOTIVE GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

                    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of September 26, 2008 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Subsidiary Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ASBURY AUTOMOTIVE GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal

or Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

                                                                                
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
              

 

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asbury Automotive Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby certifies as of the date hereof that he/she is the [Chief
Financial Officer] [Treasurer] [Controller] of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the audited financial statements required by
Section 6.05(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the financial statements required by
Section 6.05(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. The consolidated financial statements so provided fairly
present in all material respects the consolidated financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date or for such period, as
applicable, subject only to normal year-end audit adjustments and the absence of
footnotes.

2. A detailed review of the activities, transactions and condition (financial or
otherwise) of the Borrower during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrower performed and observed all its Obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

3. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any other Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), as applicable, of Section 6.05 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

ASBURY AUTOMOTIVE GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Section 7.11(a) – Consolidated Current Ratio.      Numerator:         A.
     Consolidated Current Assets at the Statement Date:    $               B.
     Available Unused Commitments:              1.    Aggregate Commitments at
the Statement Date:    $         
          2.    Borrowing Base at the Statement Date    $         
          3.    The lesser of Lines I.B.1. and 2.:    $         
          4.    Total Outstandings at the Statement Date:    $         
          5.    Available Unused Commitments (Lines I.B.3. – 4.):    $         
     C.      Numerator (Lines I.A. + I.B.5.):    $         
     Denominator:         D.      Consolidated current liabilities at Statement
Date:    $         
     E.      Permitted Floorplan Silo Indebtedness at Statement Date, to the
extent not reflected as a current liability (Line I.D.):    $         
     F.      To the extent included in current liabilities (Line I.D.), any
balloon payment due under the Agreement, or under any Permitted Real Estate Debt
or Subordinated Indebtedness, other than, in each case, any such balloon payment
due within two (2) fiscal quarters following the Statement Date:    $         
     G.      Denominator (Consolidated Adjusted Current Liabilities) (Lines I.D.
+ E. – F.):    $         
     H.      Consolidated Current Ratio (Line I.C. ÷ G.):             to 1     
     Minimum Required:    1.20 to 1 II.      Section 7.11 (b) – Consolidated
Fixed Charge Coverage Ratio.      Numerator:         A.      Consolidated EBITDA
for four consecutive fiscal quarters ending on the Statement Date (“Subject
Period”):              1.    Consolidated Net Income for Subject Period:   
$         
          2.    To the extent deducted in calculating Consolidated Net Income
(Line II.A.1.):   

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

             a.    Consolidated Interest Expense for Subject Period (other than
interest expense with respect to Permitted Floorplan Silo Indebtedness):   
$                      b.    Provision for income taxes for Subject Period:   
$                      c.    Depreciation and amortization expense for Subject
Period:    $                      d.    Other non-cash expenses reducing
Consolidated Net Income which do not represent a cash item in Subject Period or
any future period:    $                   3.    To the extent included in
calculating Consolidated Net Income (Line II.A.1.), all non-cash items
increasing Consolidated Net Income for Subject Period:    $                   4.
   Consolidated EBITDA for the Subject Period (Lines II.A.1. + 2.a. + 2.b. +
2.c. + 2.d. – 3):    $              B.      Consolidated Rental Expense for the
Subject Period:    $              C.      Deemed capital expenditures in an
amount equal to $150,000 for each Dealer Location in existence on the Statement
Date:    $              D.      Numerator (Lines II.A.4. + B. – C.):   
$              Denominator:      E.      Consolidated Interest Expense for the
Subject Period (but excluding interest expense with respect to Permitted
Floorplan Silo Indebtedness) (Line II.A.2.a.):    $              F.     
Scheduled amortization during the Subject Period of the principal portion of all
Indebtedness for money borrowed (other than any balloon, bullet or similar
principal payment which repays or refinances such Indebtedness in full):   
$              G.      Consolidated Rental Expense for Subject Period (Line
II.B.):    $              H.      Consolidated Pro Forma Rent Savings for
Subject Period:    $              I.      Taxes paid in cash during Subject
Period:    $        

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

     J.      Denominator (Lines II.E. + F. +G. – H. + I.):    $               K.
     Consolidated Fixed Charge Coverage Ratio (Line II.D. ÷ J.):            
to 1           Minimum Required:    1.20 to 1 III.      Section 7.11 (c) –
Consolidated Total Leverage Ratio.         Numerator:         A.     
Consolidated Adjusted Funded Indebtedness at the Statement Date:              1.
   Consolidated Funded Indebtedness at the Statement Date:    $              
     2.    Permitted Floorplan Silo Indebtedness at the Statement Date:    $
                   3.    Numerator (Lines III.A.1. – 2.):    $              
Denominator:         B.      Consolidated Pro Forma EBITDA for Subject Period:
             1.    Consolidated EBITDA for Subject Period (Line II.A.4.):    $
                   2.    Consolidated EBITDA attributable to Permitted
Acquisitions for Subject Period (or exclusion of Consolidated EBITDA
attributable to Permitted Dispositions for Subject Period) on a pro forma basis
in accordance with the Agreement*    $ (+/– )                   3.   
Consolidated Pro Forma Rent Savings for Subject Period:    $                   
4.    Consolidated Pro Forma EBITDA for Subject Period (Line III.B.1. +/- 2. +
3.):    $               C.      Consolidated Total Leverage Ratio (Line III.A.3.
÷ B.4.):             to 1           Maximum Permitted:    5.00 to 1

 

* Historical financial statements (audited or unaudited, as permitted by the
Administrative Agent in its reasonable discretion) must support such adjustment
to the satisfaction of the Administrative Agent and such pro forma adjustment
shall not increase Consolidated EBITDA by more than 20%.

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.

     Section 7.11 (d) – Consolidated Total Senior Leverage Ratio.        
Numerator:         A.      Consolidated Adjusted Funded Indebtedness at
Statement Date (Line III.A.3.):    $              B.      Subordinated
Indebtedness at Statement Date:    $              C.      Numerator (Lines IV.A.
– B.):    $              Denominator:         D.      Consolidated Pro Forma
EBITDA for Subject Period (Line III.B.4.):    $              E.     
Consolidated Total Senior Leverage Ratio (Line IV.C. ÷ Line IV.D.):            
to 1           Maximum Permitted:    3.00 to 1 V.      The Number of Dealer
Locations as of the Statement Date is:                     .

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] 1Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1. Assignor[s]:                                 

 

2. Assignee[s]:                                  [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Asbury Automotive Group, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of September 26, 2008, among
Asbury Automotive Group, Inc., the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender

 

6. Assigned Interest:

 

Assignor[s]5

 

Assignee[s]6

 

Facility

Assigned7

 

Aggregate

Amount of

Commitments

for all Lenders8

 

Amount of

Commitment

Assigned

 

Percentage

Assigned of

Commitments9

 

CUSIP

Number

      $           $               %         $           $               %      
  $           $               %  

 

[7.

Trade Date:                     ] 10

 

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, etc.).

8

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9

Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

10

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and] 11 Accepted: BANK OF AMERICA, N.A., as     Administrative
Agent By:  

 

Title:   [Consented to:] 12 By:  

 

Title:  

 

 

11

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                    ] 13

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to receipt of such consents as may
be required under the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type presented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.05 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent,

 

 

13

Describe Credit Agreement at option of Administrative Agent.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][relevant] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDAIRY GUARANTY

See Attached.

 

F-1

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT F

SUBSIDIARY GUARANTY AGREEMENT

THIS SUBSIDIARY GUARANTY AGREEMENT dated as of September 26, 2008 (this
“Guaranty Agreement”), is entered into among EACH OF THE UNDERSIGNED AND EACH
OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT
(each a “Guarantor” and collectively the “Guarantors”) and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced
below). All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Asbury Automotive Group, Inc., a Delaware corporation (the
“Borrower”), the Administrative Agent, Bank of America, N.A., as Swing Line
Lender and as L/C Issuer, and the lenders party thereto (from time to time,
collectively, the “Lenders”), the Lenders have agreed to provide to the Borrower
a revolving credit facility with a letter of credit sublimit and swing line
facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Borrower or the Guarantors pursuant to certain Secured Hedge
Agreements (defined in the Credit Agreement).

C. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Guarantors shall have executed and
delivered this Guaranty Agreement to the Administrative Agent.

D. Each Guarantor is, directly or indirectly, a Subsidiary of the Borrower and
will materially benefit from the Loans to be made, and the Letters of Credit to
be issued, under the Credit Agreement, and such other extensions of credit.

In order to induce the Secured Parties to make and maintain extensions of credit
from time to time under the Credit Agreement and under the Secured Hedge
Agreements, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means: (a) the Borrower’s prompt payment in
full, when due or declared due and at all such times, of all Obligations and all
other amounts pursuant to the terms of the Credit Agreement, the Notes, and



--------------------------------------------------------------------------------

all other Loan Documents heretofore, now or at any time or times hereafter
owing, arising, due or payable from the Borrower to any one or more of the
Secured Parties, including principal, interest, and fees (including fees and
expenses of counsel; (b) the Borrower’s prompt, full and faithful performance,
observance and discharge of each and every agreement, undertaking, covenant and
provision to be performed, observed or discharged by the Borrower under the
Credit Agreement, the Notes and all other Loan Documents; and (c) the prompt
payment in full by each Loan Party, when due or declared due and at all such
times, of obligations and liabilities now or hereafter arising under Secured
Hedge Agreements. The Guarantors’ obligations to the Secured Parties under this
Guaranty Agreement are hereinafter collectively referred to as the “Guarantors’
Obligations” and, with respect to each Guarantor individually, the “Guarantor’s
Obligations”. Notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantor’s Obligations shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Credit Agreement, including without limitation the Security Agreement.

For purposes of this Guaranty Agreement, the following terms have the following
definitions:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

2. Payment. If the Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, fees (including, but
not limited to, fees and expenses of counsel), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Guarantors will, upon
demand thereof by the Administrative Agent, fully pay to the Administrative
Agent, for the benefit of the Secured Parties, subject to any restriction on
each Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to
all the Guaranteed Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives,

 

2



--------------------------------------------------------------------------------

to the extent permitted by law, any defense to its obligations under this
Guaranty Agreement and all Security Instruments to which it is a party by reason
of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any dissolution of the Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of the Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Borrower or any Guarantor or
any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty now or
hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

 

3



--------------------------------------------------------------------------------

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to the Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.

4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against the Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by the
Borrower of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (a) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(c) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Party
and arising under the Loan Documents or any Secured Hedge Agreement. All amounts
due under such subordinated debts, liabilities, or obligations shall, upon the
occurrence and during the continuance of an Event of Default, be collected and,
upon request by the Administrative Agent, paid over forthwith to the
Administrative Agent for the benefit of the Secured Parties on account of the
Guaranteed Liabilities, the Guarantors’ Obligations, or such other obligations,
as applicable, and, after such request and pending such payment, shall be held
by such Guarantor as agent and bailee of the Secured Parties separate and apart
from all other funds, property and accounts of such Guarantor.

7. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
such Guarantor, the Guarantors’ Obligations as they become or are declared due,
and in the event such payment is not made forthwith, the Administrative Agent
may proceed to suit against any one or more or all of the

 

4



--------------------------------------------------------------------------------

Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against the Borrower, any other Guarantor, or any other Person and whether or
not the Secured Parties have taken or failed to take any other action to collect
all or any portion of the Guaranteed Liabilities or have taken or failed to take
any actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

8. Set-Off and Waiver. Each Guarantor acknowledges the right of set-off granted
pursuant to Section 10.08 of the Credit Agreement and waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Borrower or any or all of the Secured Parties without waiving
any additional defenses, set-offs, counterclaims or other claims otherwise
available to such Guarantor.

9. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the

 

5



--------------------------------------------------------------------------------

Borrower, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE
MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE
ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS
AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

(c) Each Guarantor further agrees with respect to this Guaranty Agreement that
it shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Guaranteed Liabilities unless and
until 93 days immediately following the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party. If an amount shall be paid to any Guarantor on account of such rights at
any time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 21 hereof, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent, for the benefit of the Secured Parties, to be credited and applied upon
the Guarantors’ Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement or otherwise as the Secured Parties may elect.
The agreements in this subsection shall survive repayment of all of the
Guarantors’ Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including but not limited to termination in accordance
with Section 21 hereof, and occurrence of the Facility Termination Date.

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Secured Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Secured Parties by written notice directed to such Guarantor in accordance
with Section 23 hereof.

11. Representations, Warranties and Covenants; Agreement regarding Interest.

(a) Each Guarantor hereby makes each representation and warranty made in the
Credit Agreement by the Borrower with respect to such Guarantor. Each Guarantor
covenants and agrees that until the Facility Termination Date, it will perform
and observe, and cause each of its Subsidiaries to perform and observe, all of
the terms, covenants and agreements set forth in the Credit Agreement to be
performed by it or them or that the Borrower has agreed, in the Credit
Agreement, to cause it or them to perform.

 

6



--------------------------------------------------------------------------------

(b) Each Guarantor agrees that any amounts required to be paid by it pursuant to
the Loan Documents may bear interest in accordance with Section 2.08(b)(ii) of
the Credit Agreement.

12. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including fees and expenses of
counsel, incurred by any Secured Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.

13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

14. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information;
(b) such Guarantor is not relying on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower, the
Borrower’s financial condition and affairs, the Other Information, and such
other matters as it deems material in deciding to provide this Guaranty
Agreement (and any Joinder Agreement) and is fully aware of the same; and
(e) such Guarantor has not depended or relied on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, for
any information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or the Borrower’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

 

7



--------------------------------------------------------------------------------

15. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty
Agreement and each Joinder Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any extension of credit referred to herein or guaranteed
hereby.

16. Entire Agreement. This Guaranty Agreement and each Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Except as provided in Section 21, neither this Guaranty
Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.

17. Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein without the prior written
consent of the Administrative Agent. Without limiting the generality of the
foregoing sentence of this Section 17, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof concerning assignments and participations. All
references herein to the Administrative Agent shall include any successor
thereof.

18. Secured Hedging Agreements. No Secured Party (other than the Administrative
Agent) that obtains the benefit of this Guaranty Agreement shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder (including the release, impairment or modification of any Guarantors’
Obligations or security therefor) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Guaranty Agreement to the contrary,
the Administrative Agent shall only be required to verify the payment of, or
that other satisfactory arrangement have been made with respect to, the Secured
Obligations arising under Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the

 

8



--------------------------------------------------------------------------------

applicable Hedge Bank. Each Secured Party not a party to the Credit Agreement
that obtains the benefit of this Guaranty Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

19. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 20, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.

22. Remedies Cumulative. All remedies hereunder are cumulative and are not
exclusive of any other rights and remedies of the Administrative Agent or any
other Secured Party provided by law or under the Credit Agreement, the other
Loan Documents or other applicable agreements or instruments. The making of the
Loans and other credit extensions pursuant to the Credit Agreement and other
Related Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon each Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms hereof.

23. Notices. Any notice required or permitted hereunder or under any Joinder
Agreement shall be given, (a) with respect to each Guarantor, at the address of
the Borrower indicated in Schedule 10.02 of the Credit Agreement and (b) with
respect to the Administrative Agent or any other Secured Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

24. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty Agreement shall be deemed to
include such Person as a Guarantor hereunder.

 

9



--------------------------------------------------------------------------------

25. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF
NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS
GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

(c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 23 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE

 

10



--------------------------------------------------------------------------------

OF JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS: ASBURY AUTOMOTIVE GROUP, INC.

 

Hunter Johnson Vice President and Treasurer ASBURY AUTOMOTIVE MANAGEMENT L.L.C.

 

Hunter Johnson Assistant Treasurer ASBURY AUTOMOTIVE FINANCIAL SERVICES, INC.

 

Hunter Johnson President and Treasurer ASBURY AUTOMOTIVE JACKSONVILLE, L.P. By:
  ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C., its General Partner ASBURY
AUTOMOTIVE TAMPA, L.P. By:  

ASBURY AUTOMOTIVE TAMPA GP L.L.C.,

its General Partner

SUBSIDIARY GUARANTY

Signature Page



--------------------------------------------------------------------------------

ANL, L.P. ASBURY JAX HOLDINGS, L.P. AVENUES MOTORS, LTD. BAYWAY FINANCIAL
SERVICES, L.P. C&O PROPERTIES, LTD. CFP MOTORS, LTD. CH MOTORS, LTD. CHO
PARTNERSHIP, LTD. CN MOTORS, LTD. COGGIN MANAGEMENT, L.P. CP-GMC MOTORS, LTD.
By:   ASBURY JAX MANAGEMENT L.L.C., its General Partner ASBURY AUTOMOTIVE
BRANDON, L.P. TAMPA HUND, L.P. TAMPA KIA, L.P. TAMPA LM, L.P. TAMPA MIT, L.P.
TAMPA SUZU, L.P. WMZ BRANDON MOTORS, L.P. WMZ MOTORS, L.P. WTY MOTORS, L.P. By:
  ASBURY TAMPA MANAGEMENT L.L.C., its General Partner AF MOTORS, L.L.C. ALM
MOTORS, L.L.C. ASBURY AR NISS L.L.C. ASBURY ARKANSAS HUND L.L.C. ASBURY ATLANTA
AC L.L.C. ASBURY ATLANTA AU L.L.C. ASBURY ATLANTA BM L.L.C. ASBURY ATLANTA
CHEVROLET L.L.C. ASBURY ATLANTA HON L.L.C. ASBURY ATLANTA INF L.L.C. ASBURY
ATLANTA INFINITI L.L.C. ASBURY ATLANTA JAGUAR L.L.C. ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C. ASBURY ATLANTA TOY L.L.C. ASBURY ATLANTA VL L.L.C.

ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE ARKANSAS L.L.C. ASBURY AUTOMOTIVE ATLANTA L.L.C.

SUBSIDIARY GUARANTY

Signature Page



--------------------------------------------------------------------------------

ASBURY AUTOMOTIVE ATLANTA II L.L.C.

ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.

ASBURY AUTOMOTIVE DELAND, L.L.C.

ASBURY AUTOMOTIVE FLORIDA LLC

ASBURY AUTOMOTIVE FRESNO L.L.C.

ASBURY AUTOMOTIVE GROUP HOLDINGS, INC.

ASBURY AUTOMOTIVE GROUP L.L.C.

ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.

ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.

ASBURY AUTOMOTIVE OREGON L.L.C.

ASBURY AUTOMOTIVE OREGON MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE SOUTH LLC

ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.

ASBURY AUTOMOTIVE TAMPA GP L.L.C.

ASBURY AUTOMOTIVE TEXAS L.L.C.

ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.

ASBURY DELAND IMPORTS 2, L.L.C.

ASBURY FRESNO IMPORTS L.L.C.

ASBURY JAX AC, L.L.C.

ASBURY JAX HON L.L.C.

ASBURY JAX K L.L.C.

ASBURY JAX MANAGEMENT L.L.C.

ASBURY JAX PB CHEV L.L.C.

ASBURY JAX VW L.L.C.

ASBURY MS CHEV L.L.C.

ASBURY MS GRAY-DANIELS L.L.C.

ASBURY MS METRO L.L.C.

ASBURY MS YAZOO L.L.C.

ASBURY NO CAL NISS L.L.C.

ASBURY SACRAMENTO IMPORTS L.L.C.

ASBURY SO CAL DC L.L.C.

SUBSIDIARY GUARANTY

Signature Page



--------------------------------------------------------------------------------

ASBURY SO CAL HON L.L.C. ASBURY SO CAL NISS L.L.C. ASBURY ST. LOUIS CADILLAC
L.L.C. ASBURY ST. LOUIS LEX L.L.C. ASBURY ST. LOUIS LR L.L.C. ASBURY TAMPA
MANAGEMENT L.L.C. ASBURY-DELAND IMPORTS, L.L.C. ATLANTA REAL ESTATE HOLDINGS
L.L.C. BFP MOTORS L.L.C. CAMCO FINANCE II L.L.C. CK CHEVROLET L.L.C. CK MOTORS
LLC COGGIN AUTOMOTIVE CORP. COGGIN CARS L.L.C. COGGIN CHEVROLET L.L.C. CROWN
ACURA/NISSAN, LLC CROWN CHH L.L.C. CROWN CHO L.L.C. CROWN CHV L.L.C. CROWN FDO
L.L.C. CROWN FFO HOLDINGS L.L.C. CROWN FFO L.L.C. CROWN GAC L.L.C. CROWN GBM
L.L.C. CROWN GCA L.L.C. CROWN GDO L.L.C. CROWN GHO L.L.C. CROWN GNI L.L.C. CROWN
GPG L.L.C. CROWN GVO L.L.C. CROWN HONDA, L.L.C. CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C. CROWN RIA L.L.C. CROWN RIB L.L.C. CROWN SJC L.L.C. CROWN SNI
L.L.C. CSA IMPORTS L.L.C. ESCUDE-M L.L.C. ESCUDE-MO L.L.C. ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C. ESCUDE-T L.L.C. HFP MOTORS L.L.C. JC DEALER SYSTEMS, LLC KP
MOTORS L.L.C.

SUBSIDIARY GUARANTY

Signature Page



--------------------------------------------------------------------------------

MCDAVID AUSTIN-ACRA, L.L.C.

MCDAVID FRISCO-HON, L.L.C.

MCDAVID GRANDE, L.L.C.

MCDAVID HOUSTON-HON, L.L.C.

MCDAVID HOUSTON-NISS, L.L.C.

MCDAVID IRVING-HON, L.L.C.

MCDAVID OUTFITTERS, L.L.C.

MCDAVID PLANO-ACRA, L.L.C.

NP FLM L.L.C.

NP MZD L.L.C.

NP VKW L.L.C.

PLANO LINCOLN-MERCURY, INC.

PRECISION COMPUTER SERVICES, INC.

PRECISION ENTERPRISES TAMPA, INC.

PRECISION INFINITI, INC.

PRECISION MOTORCARS, INC.

PRECISION NISSAN, INC.

PREMIER NSN L.L.C.

PREMIER PON L.L.C.

PRESTIGE BAY L.L.C.

PRESTIGE TOY L.L.C.

SPECTRUM INSURANCE SERVICES L.L.C.

THOMASON AUTO CREDIT NORTHWEST, INC.

THOMASON DAM L.L.C.

THOMASON FRD L.L.C.

THOMASON HON L.L.C.

THOMASON HUND L.L.C.

THOMASON MAZ L.L.C.

THOMASON NISS L.L.C.

THOMASON OUTFITTERS L.L.C.

THOMASON PONTIAC-GMC L.L.C.

THOMASON SUZU L.L.C.

THOMASON TY L.L.C.

THOMASON ZUK L.L.C.

 

Hunter Johnson Treasurer

SUBSIDIARY GUARANTY

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

SUBSIDIARY GUARANTY

Signature Page



--------------------------------------------------------------------------------

EXHIBIT G

OPINION MATTERS

[Intentionally Omitted]

 

G-1

Opinion Matters



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement” the terms defined therein
being used herein as therein defined), among Asbury Automotive Group, Inc., a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer, and
Swing Line Lender. Terms used herein not otherwise defined herein have the
respective meanings given thereto in the Credit Agreement.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that at the close of business on [                    ] (the
“Calculation Date”) the Borrowing Base was $        , computed as set forth on
the schedule attached hereto.

 

ASBURY AUTOMOTIVE GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

H-1

Form of Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT I

ESCROW AND SECURITY AGREEMENT

See Attached.

 

I-1

Form of Escrow and Security Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT I

THIS ESCROW AND SECURITY AGREEMENT AND THE COLLATERAL DESCRIBED HEREIN ARE
SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF SEPTEMBER 26, 2008,
AMONG BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND EACH OTHER LENDER
PARTY THERETO FROM TIME TO TIME, AND ANY SUCCESSOR OR ASSIGNEE OF ANY PARTY
HERETO SHALL BE BOUND BY SUCH INTERCREDITOR AGREEMENT AS FULLY AS IF SUCH
SUCCESSOR OR ASSIGNEE WERE A PARTY THERETO.

ESCROW AND SECURITY AGREEMENT

THIS ESCROW AND SECURITY AGREEMENT (this “Agreement”) is made and entered into
as of September 26, 2008 by ASBURY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower” and a “Grantor”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE BORROWER AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Grantor”, and collectively
with the Borrower, the “Grantors”), and BANK OF AMERICA, N.A., a national
banking association, as Administrative Agent (the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced
below). All capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned thereto in the Credit Agreement.

RECITALS

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and as L/C Issuer, and the lenders party thereto
(from time to time, collectively, the “Lenders”), the Lenders have agreed to
provide to the Borrower a revolving credit facility with a letter of credit
sublimit and swing line facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Grantors pursuant to certain Secured Hedge Agreements (each as
defined in the Credit Agreement).

C. Each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and such other
extensions of credit, and each Grantor is a party (as signatory or by joinder)
to the Subsidiary Guaranty pursuant to which such Grantor guarantees the
Obligations of the Borrower.

D. In order to induce the Secured Parties to enter into the Loan Documents and
to make Loans and issue Letters of Credit, each Grantor has agreed to make all
shares of capital stock or Equity Interests of the Subsidiaries described on
Schedule I (as such schedule may be supplemented from time to time)
(collectively, the “Escrow Subsidiaries”) of the respective Grantor subject to
the terms and provisions of this Agreement.



--------------------------------------------------------------------------------

E. The Equity Interests in the Escrow Subsidiaries are not permitted to be
pledged under the terms of the applicable Franchise Agreements, Framework
Agreements or similar manufacturer agreements of such Escrow Subsidiaries (the
“Restricted Equity Interests”).

F. In lieu of a pledge by the Grantors to the Administrative Agent of the
Restricted Equity Interests, the Grantors shall grant a security interest in
certain Disposition Proceeds (as defined in Section 2.01 below) of such
Restricted Equity Interests.

G. To further protect the Secured Parties, the Grantors will deliver the
Escrowed Shares (as defined in Section 1.01 below) into escrow to be held in
accordance with this Agreement.

H. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Hedge
Agreements, and in further consideration of the premises and the mutual
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

ESCROW

1.01 Escrow. Upon the terms hereof, each Grantor hereby delivers to the
Administrative Agent, in escrow (the “Escrow”) all of the issued and outstanding
certificated shares of capital stock or other Equity Interests now or hereafter
owned by such Grantor described on Schedule I attached hereto and incorporated
herein, as Schedule I may be amended or supplemented from time to time
(collectively, the “Escrowed Shares”).

1.02 Terms of Escrow. (a) The parties hereby appoint the Administrative Agent as
Administrative Agent in accordance with the terms and conditions set forth
herein, and the Administrative Agent hereby accepts such appointment as escrow
agent.

(b) The Administrative Agent shall disburse all or any part of the Escrowed
Shares as follows: any time the Administrative Agent receives (i) a written
notification executed by a Grantor (or such Grantor’s successor interest to the
Escrowed Shares) advising the Administrative Agent of a proposed Disposition,
(ii) (subject to Section 4.04(a)) all Disposition Proceeds (as herein defined)
paid or payable to Grantors in respect of such Escrowed Shares, and (iii) if
other than cash, duly executed instruments of assignment and delivery, the
Administrative Agent shall immediately release such portion of the Escrowed
Shares, subject to clause (f), as is specified in such written notice to the
Persons specified in such written notice.

 

2



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for the sufficiency or
accuracy of the form of, or the execution, validity, value or genuineness of,
any document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein, nor shall the Administrative Agent be responsible or
liable to the other parties hereto or to anyone else in any respect on account
of the identity, authority, or rights of the Persons executing or delivering or
purporting to execute or deliver any document or property or this Agreement.

(d) (i) The Administrative Agent shall have no duties or responsibilities other
than those expressly set forth herein and, except as expressly set forth herein,
shall have no duty to enforce any obligation of any Person, to make any payment
or delivery of Disposition Proceeds, or to direct or cause any payment or
delivery thereof, or to direct or cause any payment or delivery thereof to be
made, or to enforce any obligation of any Person to perform any other act. The
Administrative Agent shall be under no liability to any Person by reason of any
failure on the part of any other Person to perform such Person’s obligations
under any agreement involving or relating in any way to the Escrowed Shares or
the Disposition thereof by the Grantors.

(ii) The Administrative Agent in its role as escrow agent shall not be liable to
the Grantors or to any other Person for any action taken or omitted by it in
good faith and in the exercise of its own best judgment. The Administrative
Agent may rely conclusively and shall be protected in acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Administrative Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but as to the acceptability and reliability of
any information therein contained) which is believed by the Administrative Agent
to be genuine and to be signed or presented by the proper Person or Persons.

(e) The Grantors shall pay all income, withholding and any other taxes imposed
on or measured by income which are attributable to income from the Escrowed
Shares and the Disposition Proceeds for the time all or any part thereof are
held in escrow hereunder, and shall file all tax and information returns
applicable thereto. To the extent that the Administrative Agent becomes liable
for the payment of taxes, including withholding taxes, in respect of income
derived from the Escrowed Shares and Disposition Proceeds, the Administrative
Agent may but shall not be obligated to pay such taxes. The Administrative Agent
may withhold or offset from any amount payable by the Administrative Agent to
the Grantors such amount as the Administrative Agent determines in its sole
discretion to be sufficient to provide for the payment of such taxes;
alternately any such amount paid by the Administrative Agent shall become a part
of the Obligations. In addition, the Administrative Agent shall be indemnified
and held harmless by the Grantors from and against any liability for such taxes
and for any penalties or interest in respect of taxes on such investment income
or payments in the manner provided in subparagraph (k) below.

(f) The Administrative Agent is acting as an escrow agent only with respect to
the Escrowed Shares and related Restricted Disposition Proceeds (as defined in
Section 2.01 below). If any dispute arises as to whether the Administrative
Agent is obligated to deliver the Escrowed Shares or as to whom the Escrowed
Shares are to be delivered, the Administrative

 

3



--------------------------------------------------------------------------------

Agent shall not be required to make any delivery, but in such event the
Administrative Agent may hold the Escrowed Shares until receipt by the
Administrative Agent of the Disposition Proceeds and (i) instructions in
writing, signed by all parties which have, or claim to have, an interest in the
Escrowed Shares, directing the disposition of the Escrowed Shares, or (ii) in
the absence of such writing, a final judgment from a court of competent
jurisdiction or final binding arbitration award providing for the disposition of
the Escrowed Shares.

(g) The Administrative Agent shall be entitled to reimbursement from the
Grantors for all expenses paid or incurred by the Administrative Agent in the
administration of its duties hereunder, including, but not limited to, all
attorneys’, advisors’ and consultants’ fees and expenses and all taxes or other
governmental charges.

(h) The Administrative Agent may resign as escrow agent at any time and be
discharged from its duties as escrow agent hereunder. As soon as practicable
after its resignation, the Administrative Agent shall turn over to a successor
escrow agent appointed by it and the Grantors all Escrowed Shares held hereunder
upon presentation of a document appointing the successor escrow agent and its
acceptance thereof. If no successor escrow agent is so appointed within the
30-day period following such notice of resignation, the Administrative Agent may
deposit the Escrowed Shares with any court in the United States it deems
appropriate.

(i) From time to time on and after the date hereof, including without limitation
concurrently with the delivery of a written notice as provided in
Section 1.02(b), the Grantors shall deliver or cause to be delivered to the
Administrative Agent such further documents and instruments and shall do and
cause to be done such further acts as the Administrative Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

(j) It is agreed that the Grantor shall retain all rights to dividends, all
rights to vote and all other rights in respect of ownership of the Escrowed
Shares, subject only to the Security Interest in the Disposition Proceeds
Collateral (each as defined in Section 2.01 below); provided, that any
certificated Restricted Equity Interests received as a dividend or other
distribution in respect of Escrowed Shares shall be delivered to the
Administrative Agent, in escrow, to be held pursuant to the terms of this
Agreement.

(k) EACH GRANTOR SHALL AND DOES HEREBY JOINTLY AND SEVERALLY INDEMNIFY AND HOLD
THE ADMINISTRATIVE AGENT AND EACH OF THE SECURED PARTIES AND THEIR RESPECTIVE
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT AND
AFFILIATES (EACH AN “INDEMNITEE” AND COLLECTIVELY, THE “INDEMN1TEES”) HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, COSTS, DAMAGES, JUDGMENTS,
EXPENSES, OBLIGATIONS AND LIABILITIES OF ANY KIND OR NATURE INCLUDING ATTORNEYS
FEES AND EXPENSES INCURRED IN CONNECTION THEREWITH (“LIABILITIES”) WHICH ANY
INDEMNITEE INCURS OR SUSTAINS, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART,
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SERVICES OF THE ADMINISTRATIVE
AGENT HEREUNDER, THE ACTIONS

 

4



--------------------------------------------------------------------------------

OR OMISSIONS OF ANY INDEMNITEE IN CONNECTION WITH THIS AGREEMENT, THE ESCROWED
SHARES AND/OR THE DISPOSITION PROCEEDS HELD BY THE ADMINISTRATIVE AGENT
HEREUNDER OR ANY INCOME EARNED THEREFROM INCLUDING, WITHOUT LIMITATION,
LIABILITIES WHICH ARISE IN WHOLE OR IN PART FROM THE NEGLIGENCE, WHETHER SOLE OR
CONCURRENT ON THE PART OF ANY INDEMNITEE BUT EXPRESSLY EXCLUDING THEREFROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH INDEMNITEE. THE FOREGOING
INDEMNITY SHALL SURVIVE SATISFACTION OF THE OBLIGATIONS AND TERMINATION OF THIS
AGREEMENT.

ARTICLE II.

GRANT OF SECURITY INTEREST

2.01 Assignment and Grant of Security. The Borrower hereby grants as collateral
security for the payment, performance and satisfaction of all of the Obligations
and the obligations and liabilities of any Loan Party now existing or hereafter
arising under Secured Hedge Agreements, and each other Grantor hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Guarantor’s Obligations (as defined in the Subsidiary Guaranty to which it is a
party) and the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) hereunder or under any of the other
Loan Documents and any Secured Hedge Agreements to which it is now or hereafter
becomes a party (such obligations and liabilities of the Borrower and the other
Grantors are referred to collectively as the “Secured Obligations”), to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest in and to, and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties (collectively, the
“Security Interest”) all rights, titles and interests which such Grantor now has
or at any time in the future may acquire in the following (collectively, the
“Disposition Proceeds”): (i) all purchase and sale agreements relating to any of
the Restricted Equity Interests and all rights to secure payment thereunder;
(ii) the cash proceeds and all securities, general intangibles, contract rights,
or any other proceeds whatsoever (other than shares of a Subsidiary which the
Grantor is not obligated to pledge) which are received or from time to time
receivable or otherwise distributed in respect of the transfer, sale,
assignment, conveyance or other disposition of any kind (each, a “Disposition”)
of the Escrowed Shares or other Restricted Equity Interests and any other
property substituted or exchanged therefor (other than Restricted Disposition
Proceeds (as hereinafter defined) and other shares of a Subsidiary which the
Grantor is not obligated to pledge) including without limitation proceeds from
any foreclosure sale or any other forced sale or liquidation or any sale or
disposition arising or occurring pursuant to a plan in bankruptcy; and (iii) any
and all proceeds or other sums payable and/or distributable with respect to, all
or any of the Escrowed Shares or other Restricted Equity Interests and the other
interests described in the preceding clauses (i), (ii) and (iii) hereof.
Disposition Proceeds which constitute Restricted Equity Interests shall be
referred to herein as “Restricted Disposition Proceeds” and shall not be
included within the property subject to the Security Interest. The Disposition
Proceeds subject to the Security Interest are referred to herein as the
“Disposition Proceeds Collateral”.

 

5



--------------------------------------------------------------------------------

2.02 Delivery of Disposition Proceeds. Upon any Disposition of all or a part of
the Escrowed Shares or other Restricted Equity Interests (including without
limitation any foreclosure sale, any other forced sale or any sale or
disposition arising or occurring pursuant to a plan in bankruptcy), subject to
Section 4.04(a) the Grantors shall deliver to the Administrative Agent the
Disposition Proceeds, including (with respect to any certificated Disposition
Proceeds) duly executed instruments of transfer, all in form and substance
reasonably satisfactory to the Administrative Agent. The term “certificated”
when used with the term “Disposition Proceeds” shall mean any such Disposition
Proceeds which are evidenced or represented by a note, certificate, instrument,
chattel paper or other written evidence of ownership or entitlement. All
Restricted Disposition Proceeds shall be held by the Administrative Agent, in
its capacity as escrow agent hereunder, as part of the Escrow. All Disposition
Proceeds Collateral shall be held by the Administrative Agent in its capacity as
Administrative Agent under the Loan Documents and the Administrative Agent shall
be deemed to have possession thereof for purposes of perfecting the Security
Interest in any such property.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.01 Representations and Warranties. Each Grantor represents and warrants that
the original certificates (if any) representing all of the certificated Escrowed
Shares and other certificated Restricted Equity Interests have been delivered to
the Administrative Agent, in escrow; the Restricted Equity Interests described
on Schedule I constitute (i) all of the issued and outstanding capital stock of
each of the Escrow Subsidiaries as of the date hereof and (ii) the indicated
number of shares and/or ownership interest percentages of the entities as shown
on Schedule I; none of the Escrow Subsidiaries have issued, nor are there
outstanding, any options, warrants or other rights in favor of any Grantor or
any other Person to acquire the Escrowed Shares or other Restricted Equity
Interests or any capital stock of any of the Escrow Subsidiaries.

ARTICLE IV.

COVENANTS

Each Grantor covenants and agrees that:

(a) In addition to such other information as shall be specifically provided for
herein, such Grantor shall furnish to the Administrative Agent such other
information with respect to the Disposition Proceeds Collateral as the
Administrative Agent may reasonably request from time to time in connection with
the Disposition Proceeds Collateral, or the protection, preservation,
maintenance or enforcement of the Security Interest or the Disposition Proceeds
Collateral, including, without limitation, all documents and things in such
Grantor’s possession, or subject to its demand for possession, related to the
Disposition Proceeds Collateral.

(b) If such Grantor shall at any time acquire any additional Restricted Equity
Interests of any Escrow Subsidiary, such Grantor shall promptly (and without the
necessity for any request or demand by the Administrative Agent) deliver the
certificates representing such

 

6



--------------------------------------------------------------------------------

shares or interests to the Administrative Agent, in escrow, in the same manner
and with the same effect as described in Article I hereof. Upon delivery, such
shares or evidences of ownership shall thereupon constitute Escrowed Shares for
the purposes and upon the terms and conditions set forth in this Agreement.

(c) Such Grantor will not make any Disposition of the Escrowed Shares or other
Restricted Equity Interests (whether certificated or uncertificated) or any part
thereof, or create directly or indirectly any security interest or otherwise
encumber (other than any restriction imposed by any Franchise Agreement or
Framework Agreement to which the Grantor is a party) any of the Escrowed Shares
or other Restricted Equity Interests, or permit any of the Escrowed Shares or
other Restricted Equity Interests to ever be or become subject to any warrant,
put, option or other rights of third Persons or any attachment, execution,
sequestration or other legal or equitable process, or any security interest or
encumbrance of any kind, in each case, unless and until any Disposition Proceeds
Collateral are paid and/or delivered to the Administrative Agent in accordance
with this Agreement, or are received and retained by such Grantor in accordance
with Section 4.04(a), and any Restricted Disposition Proceeds are delivered in
escrow to the Administrative Agent to be held as Escrowed Shares.

(d) Such Grantor shall enforce or secure in the name of Administrative Agent,
for the benefit of the Secured Parties, the performance of each and every
material obligation, term, covenant, condition and agreement and any other
obligations, terms, covenants, conditions and agreements reasonably requested by
the Administrative Agent relating to any certificated Disposition Proceeds
Collateral in such Grantor’s organizational documents or stockholders, voting or
similar agreements, or any purchase agreement related thereto, and such Grantor
shall appear in and defend any action or proceeding arising under, occurring out
of or in any manner connected therewith and upon request by the Administrative
Agent, such Grantor will do so in the name of the Administrative Agent and on
behalf of the Secured Parties, but at the expense of the Grantors, and the
Grantors shall (jointly and severally) pay all costs and expenses of the
Administrative Agent and the Secured Parties, including, but not limited to,
attorneys’ fees and expenses, in any action or proceeding in which the Secured
Parties may appear.

(e) The Grantors (jointly and severally) shall promptly pay to the
Administrative Agent the amount of all costs and expenses of the Administrative
Agent and/or the Secured Parties, including, but not limited to, attorneys’
fees, incurred by the Administrative Agent or the Secured Parties in connection
with the enforcement of the rights of the Administrative Agent or the Secured
Parties hereunder, in accordance with Section 10.04 of the Credit Agreement.

(f) At no time shall any Escrowed Shares or other Restricted Equity Interests
(i) be held or maintained in the form of a security entitlement or credited to
any securities account or (ii) which constitute a “security” (or as to which the
related Escrow Subsidiary has elected to have treated as a “security”) under
Article 8 of the UCC (or of any other jurisdiction whose laws may govern) be
maintained in the form of uncertificated securities. With respect to Escrowed
Shares that are “securities” under the UCC, or as to which the issuer has
elected at any time to have such interests treated as “securities” under the
UCC, such Escrowed Shares are, and shall at all times be, represented by the
share certificates listed on Schedule I hereto.

 

7



--------------------------------------------------------------------------------

(g) Such Grantor and each issuer of any Escrowed Shares or other Restricted
Equity Interests shall mark each register or other ownership or transfer record
relating to any of the Escrowed Shares or other Restricted Equity Interests with
a notation indicating that such securities are subject to this Agreement.

4.02 Preservation of Escrowed Shares. Neither the Administrative Agent nor the
Secured Parties shall have any responsibility for or obligation or duty with
respect to all or any part of the Escrowed Shares or other Restricted Equity
Interests or any Disposition Proceeds Collateral or any matter or proceeding
arising out of or relating thereto, including, without limitation beyond the use
of reasonable care in the custody and preservation thereof while in its
possession, any obligation or duty to collect any sums due in respect thereof or
to protect or preserve any rights against prior parties or any other rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible generally for the preservation of all rights in the Escrowed Shares,
the other Restricted Equity Interests and the Disposition Proceeds Collateral.

4.03 Collection of the Loan. Neither the Administrative Agent nor any Secured
Party shall ever be liable for any failure to use due diligence in the
collection of any and all amounts due and owing under this Agreement or any
other Loan Document.

4.04 Rights of Parties Before the Occurrence of an Event of Default.
(a) Exercising Rights and Receipt of Cash Proceeds Prior to an Event of Default.
Unless and until an Event of Default shall occur and be continuing:

(i) With respect to all Disposition Proceeds Collateral, the Grantors shall be
entitled to receive all cash dividends or interest paid in respect of or
attributable to such Disposition Proceeds Collateral and any and all other
Distributions. As used herein “Distributions” shall mean the declaration or
payment of any dividend or other distribution on or with respect to such
Disposition Proceeds Collateral, and any other payment made with respect to such
Disposition Proceeds Collateral other than in respect of a Disposition thereof.
All such Distributions (other than cash Distributions) shall if received by any
Person other than the Administrative Agent, be held in trust for the benefit of
the Administrative Agent and the Secured Parties and shall forthwith be
delivered to the Administrative Agent duly endorsed and accompanied by duly
executed instruments of transfer, all in form and substance satisfactory to the
Administrative Agent to be held subject to the Security Interest and the other
provisions of this Agreement.

(ii) With respect to all Disposition Proceeds Collateral, each Grantor shall
have the right to vote and give consents with respect to all such Disposition
Proceeds Collateral owned by it and to consent to, ratify, or waive notice of
any and all meetings and take such other action as it deems appropriate to
protect or further its interests in respect thereof; provided, that such right
shall in no case be exercised for any purpose contrary to, or in violation of,
any of the terms or provisions of this Agreement or any other Loan Document.

 

8



--------------------------------------------------------------------------------

(b) Exercising Rights in Disposition Proceeds Collateral After the Occurrence of
an Event of Default. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent, without the consent of any Grantor, may:

(i) At any time vote or consent in respect of any Disposition Proceeds
Collateral (other than cash Disposition Proceeds Collateral) and authorize any
such Disposition Proceeds Collateral to be voted and such consents to be given,
ratify and waive notice of any and all meetings, and take such other action as
shall seem desirable to the Administrative Agent, in its sole discretion, to
protect or further the interests of the Administrative Agent and the Secured
Parties in respect of any such Disposition Proceeds Collateral as though it were
the outright owner thereof, and, each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent, after the occurrence and during the
continuance of an Event of Default, its sole proxy and attorney-in-fact, with
full power of substitution to vote and act with respect to any and all such
Disposition Proceeds Collateral standing in the name of such Grantor or with
respect to which such Grantor is entitled to vote and act. The proxy and power
of attorney herein granted are coupled with interests, are irrevocable, and
shall continue throughout the term of this Agreement;

(ii) In respect of any Disposition Proceeds Collateral (other than cash
Disposition Proceeds Collateral), join in and become a party to any plan of
recapitalization, reorganization or readjustment (whether voluntary or
involuntary) as shall seem desirable to the Administrative Agent in respect of
any such Disposition Proceeds Collateral, and deposit any such Disposition
Proceeds Collateral under any such plan; make any exchange, substitution,
cancellation or surrender of such Disposition Proceeds Collateral required by
any such plan and take such action with respect to any such Disposition Proceeds
Collateral as may be required by any such plan or for the accomplishment
thereof; and no such disposition, exchange, substitution, cancellation or
surrender shall be deemed to constitute a release of such Disposition Proceeds
Collateral from the Security Interest of this Agreement;

(iii) Receive for application as provided in Section 8.03 of the Credit
Agreement all payments of whatever kind made upon or with respect to any
Disposition Proceeds Collateral and all Disposition Proceeds Collateral
consisting of cash; and

(iv) Subject to the provisions of Section 4.04(c) hereof, transfer or endorse
into its name, or into the name or names of its nominee or nominees, all or any
of the Disposition Proceeds Collateral.

(c) Right of Sale of Disposition Proceeds Collateral After the Occurrence of an
Event of Default. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may sell, without recourse to judicial
proceedings, by way of one or more contracts, with the right (except at private
sale) to bid for and buy, free from any right of redemption, any Disposition
Proceeds Collateral (other than cash Disposition Proceeds Collateral) upon five
(5) days’ notice (which notice is agreed to be reasonable notice for the
purposes hereof) to the Grantors of the time and place of sale, for cash, upon
credit or for future delivery, at the Administrative Agent’s option and in the
Administrative Agent’s complete discretion at public sale, including a sale at
any broker’s board or exchange or private sale.

The Administrative Agent is also hereby authorized, but not obligated, to take
such actions, give such notices, obtain such consents, and do such other things
as the Administrative Agent may

 

9



--------------------------------------------------------------------------------

deem required or appropriate in the event of sale or disposition of such
Disposition Proceeds Collateral. Each Grantor understands that the
Administrative Agent may in its sole discretion approach a restricted number of
potential purchasers and that a sale under such circumstances may yield a lower
price for such Disposition Proceeds Collateral, or any portion thereof, than
would otherwise be obtainable if the same were registered and sold in the open
market. Each Grantor agrees (A) that in the event the Administrative Agent shall
so sell such Disposition Proceeds Collateral, or any portion thereof, at such
private sale or sales, the Administrative Agent shall have the right to rely
upon the advice and opinion of any member firm of a national securities exchange
as to the best price reasonably obtainable upon such a private sale thereof (any
expense borne by the Administrative Agent in obtaining such advice to be paid by
the Grantors as an expense related to the exercise by the Administrative Agent
of its rights hereunder), and (B) that such reliance shall be conclusive
evidence that the Administrative Agent handled such matter in a commercially
reasonable manner. No Secured Party shall be under any obligation to take any
steps to permit such Disposition Proceeds Collateral to be sold at a public sale
or to delay a sale to permit the Escrow Subsidiaries to register such
Disposition Proceeds Collateral for public sale under the Securities Act of 1933
or applicable state securities law. In case of any sale by the Administrative
Agent of the Disposition Proceeds Collateral on credit or for future delivery,
the Disposition Proceeds Collateral sold may be retained by the Administrative
Agent until the selling price is paid by the purchaser, but the Administrative
Agent shall incur no liability in case of failure of the purchaser to take up
and pay for the Disposition Proceeds Collateral so sold. In case of any such
failure, such Disposition Proceeds Collateral so sold may be again similarly
sold. In connection with the sale of the Disposition Proceeds Collateral, the
Administrative Agent is authorized, but not obligated, to limit prospective
purchasers to the extent deemed necessary or desirable by the Administrative
Agent to render such sale exempt from the registration requirements of the
Securities Act of 1933, as amended, and any applicable state securities laws,
and no sale so made in good faith by the Administrative Agent shall be deemed
not to be “commercially reasonable” because so made. In no event, however, shall
the Administrative Agent or any Secured Party have any right to sell, foreclose
upon, or compel the sale of, any Escrowed Shares.

(d) Other Rights After an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, at its election,
may with respect to all Disposition Proceeds Collateral exercise any and all
rights available to a secured party under the Uniform Commercial Code as enacted
in the State of New York or other applicable jurisdiction, as amended, in
addition to any and all other rights afforded hereunder, or under any other Loan
Document, at law, in equity or otherwise.

(e) Application of Proceeds. Any and all Disposition Proceeds Collateral
including cash proceeds and the proceeds from the disposition as hereinabove
provided of Disposition Proceeds Collateral received by Lenders or any part
thereof shall be applied as provided in Section 8.03 of the Credit Agreement.

4.05 Right to File as Financing Statement. The Administrative Agent shall have
the right at any time to execute and file this Agreement as a financing
statement, but the failure of the Administrative Agent to do so shall not impair
the validity or enforceability of this Agreement or the Security Interest.

 

10



--------------------------------------------------------------------------------

4.06 Restricted Disposition Shares; No Control by Administrative Agent or
Lenders. (a) Notwithstanding anything herein to the contrary, the Administrative
Agent shall not have, or be deemed to have, a security interest in any
Restricted Disposition Proceeds or the Escrowed Shares, but the Administrative
Agent shall have a security interest in Disposition Proceeds Collateral (the
“Subsequent Proceeds”) of Restricted Disposition Proceeds so long as such
Subsequent Proceeds are not themselves Restricted Disposition Proceeds. Any
Restricted Disposition Proceeds delivered to the Administrative Agent to be held
in escrow by the Administrative Agent will be deemed to be Escrowed Shares for
purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, this Agreement, the Credit
Agreement and the other Loan Documents, and the transactions contemplated hereby
and thereby, do not and will not, constitute, create or have the effect of
constituting or creating, directly or indirectly, the actual or practical
ownership of any of the Escrow Subsidiaries by the Administrative Agent or any
Secured Party, or control, affirmative or negative, direct or indirect, by the
Administrative Agent or any Secured Party over the management or any other
aspect of the day-to-day operation of the Escrow Subsidiaries, which ownership
and control remains exclusively and at all times in each of the Escrow
Subsidiaries.

4.07 Agreement to Supplement. Each Grantor acknowledges and agrees that this
Agreement shall be amended and supplemented from time to time to specifically
include a description of all Escrowed Shares subject hereto subsequent to the
date hereof, and the Administrative Agent shall be entitled to supplement
Schedule I from time to time, without any action or joinder of the Grantors to
reflect the addition of all such additional Escrowed Shares. The Administrative
Agent shall have a valid first priority security interest in all additional
Disposition Proceeds which come into existence after the date hereof, whether or
not reflected on a supplement to Schedule I. Each Grantor hereby agrees to
execute, deliver and cause the filing of all stock powers, financing statements
and other documents and to take such further action as deemed necessary in the
Administrative Agent’s reasonable discretion with respect to each such
additional Escrowed Shares and Disposition Proceeds to ensure such Grantor’s
compliance hereunder with respect thereto. To the extent that any Equity
Interest in a Subsidiary constitutes General Intangibles, such Equity Interests
shall not be listed as Escrowed Shares in any supplement to Schedule 1, and
shall not constitute Restricted Equity Interests hereunder.

4.08 Reinstatement. The granting of a security interest in the Disposition
Proceeds Collateral and the other provisions hereof shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Secured Obligations is rescinded or must otherwise be returned by any
Secured Party or is repaid by any Secured Party in whole or in part in good
faith settlement of a pending or threatened avoidance claim, whether upon the
insolvency, bankruptcy or reorganization of any Grantor or any other Loan Party
or otherwise, all as though such payment had not been made. The provisions of
this Section 4.08 shall survive repayment of all of the Secured Obligations and
the termination or expiration of this Agreement in any manner, including but not
limited to termination upon occurrence of the Facility Termination Date. The
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

 

11



--------------------------------------------------------------------------------

4.09 Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust the Disposition Proceeds Collateral or other collateral for the Secured
Obligations, or (z) pursue any other remedy in its power; (b) any defense
arising by reason of any disability or other defense of any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Person or entity, (c) any right of subrogation, and (d) any right to enforce any
remedy which any Secured Party or any other obligee of the Secured Obligations
now has or may hereafter have against any other Person and any benefit of and
any right to participate in any collateral or security whatsoever now or
hereafter held by the Administrative Agent for the benefit of the Secured
Parties. Each Grantor authorizes each Secured Party and each other obligee of
the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting its liability hereunder or under the Loan
Documents from time to time to: (i) take and hold security, other than the
Disposition Proceeds Collateral herein described, for the payment of such
Secured Obligations or any part thereof, and exchange, enforce, waive and
release the Disposition Proceeds Collateral herein described or any part thereof
or any such other security; and (ii) apply such Disposition Proceeds Collateral
or other security and direct the order or manner of sale thereof as such Secured
Party or obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Disposition Proceeds Collateral or any part thereof to
a Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Disposition Proceeds Collateral so delivered, and the
Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.

4.10 Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

4.11 Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Agreement shall be in
addition to all rights, powers and remedies given to the Administrative Agent or
any Secured Party under any other Loan Document or by virtue of any statute or
rule of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

4.12 Anti-Marshaling Provisions. The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Disposition
Proceeds Collateral agreeable to the Administrative Agent without notice to, or
the consent, approval or agreement of other parties and interests, including
junior lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Disposition
Proceeds Collateral conferred hereunder, nor release any Grantor from personal
liability for the Secured Obligations. Notwithstanding the existence of any
other security interest in the Disposition Proceeds Collateral held by the
Administrative Agent, for the benefit of the Secured Parties, the Administrative
Agent shall have the right to determine the order in which any or all of the
Disposition Proceeds Collateral shall be subjected to the remedies provided in
this Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Document.

4.13 Entire Agreement. This Agreement and each Joinder Agreement, together with
the Credit Agreement and other Loan Documents, constitutes and expresses the
entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof. Neither this
Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.

4.14 Reliance. Each Grantor hereby consents and agrees that all Persons shall be
entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Administrative Agent, on behalf of the
Secured Parties, to exercise its rights, privileges, and remedies hereunder and
thereunder with respect to the Disposition Proceeds Collateral, notwithstanding
any other notice or direction to the contrary heretofore or hereafter given by
any Grantor or any other Person to any Persons.

4.15 Binding Agreement; Assignment. This Agreement and each Joinder Agreement,
and the terms, covenants and conditions hereof and thereof, shall be binding
upon and inure to the benefit of the parties hereto, and to their respective
successors and assigns, except that no Grantor shall be permitted to assign this
Agreement, any Joinder Agreement or any interest herein or therein or in the
Disposition Proceeds Collateral, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Disposition
Proceeds, or any part thereof, or any cash or property held by the
Administrative Agent as the Disposition Proceeds under this Agreement. Without
limiting the generality of the foregoing sentence of this Section 4.15, any
Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX

 

13



--------------------------------------------------------------------------------

thereof (concerning the Administrative Agent) and Section 10.06 thereof
(concerning assignments and participations). All references herein to the
Administrative Agent and to the Secured Parties shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.

4.16 Secured Hedge Agreements. No Secured Party (other than the Administrative
Agent) that obtains the benefit of this Agreement shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
otherwise in respect of the Disposition Proceeds Collateral (including the
release or impairment of any Disposition Proceeds Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall only be required to verify the payment
of, or that other satisfactory arrangement have been made with respect to, the
Secured Obligations arising under Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Hedge
Bank. Each Secured Party not a party to the Credit Agreement who obtains the
benefit of this Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement

4.17 Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.

4.18 Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart executed by the Grantor against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 4.18, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Agreement.

4.19 Termination. Subject to the provisions of Section 4.08, this Agreement and
each Joinder Agreement, and all obligations of the Grantors hereunder (excluding
those obligations and liabilities that expressly survive such termination) shall
terminate without delivery of any instrument or performance of any act by any
party on the Facility Termination Date. Upon such termination of this Agreement,
the Administrative Agent shall, at the sole expense of the Grantors, promptly
deliver to the Grantors the Escrowed Shares, all other certificated Restricted
Equity Interests and the Disposition Proceeds Collateral and take such actions
at the request of the Grantors as may be necessary to effect the same.

4.20 Notices. Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor hereunder, at the address of the Borrower indicated in
Schedule 10.02 of

 

14



--------------------------------------------------------------------------------

the Credit Agreement and (b) with respect to the Administrative Agent or any
other Secured Party, at the Administrative Agent’s address indicated in Schedule
10.02 of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

4.21 Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder to the extent
required pursuant to such Joinder Agreement as a Grantor and shall have
thereupon pursuant to Section 2.01 hereof granted a security interest in and
collaterally assigned and pledged to the Administrative Agent for the benefit of
the Secured Parties all Disposition Proceeds which it has at its Applicable Date
or thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Agreement shall be deemed to include such Person as a Grantor hereunder. Each
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Joinder Agreement and its property. Each of the applicable
Schedules attached hereto shall be deemed amended and supplemented without
further action by such information reflected on the Supplemental Schedules to
each Joinder Agreement.

4.22 Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement and
each Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.

4.23 Governing Law; Waivers. (a) THIS AGREEMENT AND EACH JOINDER AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b) EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE
INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF
NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY
HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

(c) EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR

 

15



--------------------------------------------------------------------------------

PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO THE ADDRESS
OF SUCH GRANTOR PROVIDED IN SECTION 4.20 OR BY ANY OTHER METHOD OF SERVICE
PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY GRANTOR OR ANY OF SUCH GRANTOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

4.24 Intercreditor Agreement. THIS AGREEMENT AND THE COLLATERAL DESCRIBED HEREIN
ARE SUBJECT TO THE INTERCREDITOR AGREEMENT AND ANY SUCCESSOR OR ASSIGNEE OF ANY
PARTY HERETO SHALL BE BOUND BY SUCH INTERCREDITOR AGREEMENT AS FULLY AS IF SUCH
SUCCESSOR OR ASSIGNEE WERE A PARTY THERETO.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year first written above.

 

GRANTORS: ASBURY AUTOMOTIVE GROUP, INC.

 

Hunter Johnson Vice President and Treasurer ASBURY AUTOMOTIVE MANAGEMENT L.L.C.

 

Hunter Johnson Assistant Treasurer ASBURY AUTOMOTIVE FINANCIAL SERVICES, INC.

 

Hunter Johnson President and Treasurer ASBURY AUTOMOTIVE JACKSONVILLE, L.P. By:
  ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C., its General Partner ASBURY
AUTOMOTIVE TAMPA, L.P. By:   ASBURY AUTOMOTIVE TAMPA GP L.L.C., its General
Partner

ESCROW AND SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ANL, L.P. ASBURY JAX HOLDINGS, L.P. AVENUES MOTORS, LTD. BAYWAY FINANCIAL
SERVICES, L.P. C&O PROPERTIES, LTD. CFP MOTORS, LTD. CH MOTORS, LTD. CHO
PARTNERSHIP, LTD. CN MOTORS, LTD. COGGIN MANAGEMENT, L.P. CP-GMC MOTORS, LTD.
By:   ASBURY JAX MANAGEMENT L.L.C., its General Partner ASBURY AUTOMOTIVE
BRANDON, L.P. TAMPA HUND, L.P. TAMPA KIA, L.P. TAMPA LM, L.P. TAMPA MIT, L.P.
TAMPA SUZU, L.P. WMZ BRANDON MOTORS, L.P. WMZ MOTORS, L.P. WTY MOTORS, L.P. By:
  ASBURY TAMPA MANAGEMENT L.L.C., its General Partner AF MOTORS, L.L.C. ALM
MOTORS, L.L.C. ASBURY AR NISS L.L.C. ASBURY ARKANSAS HUND L.L.C. ASBURY ATLANTA
AC L.L.C. ASBURY ATLANTA AU L.L.C. ASBURY ATLANTA BM L.L.C. ASBURY ATLANTA
CHEVROLET L.L.C. ASBURY ATLANTA HON L.L.C. ASBURY ATLANTA INF L.L.C. ASBURY
ATLANTA INFINITI L.L.C. ASBURY ATLANTA JAGUAR L.L.C. ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C. ASBURY ATLANTA TOY L.L.C. ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS     DEALERSHIP HOLDINGS L.L.C. ASBURY AUTOMOTIVE
ARKANSAS L.L.C. ASBURY AUTOMOTIVE ATLANTA L.L.C.

ESCROW AND SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY AUTOMOTIVE ATLANTA II L.L.C.

ASBURY AUTOMOTIVE CENTRAL

    FLORIDA, L.L.C.

ASBURY AUTOMOTIVE DELAND, L.L.C. ASBURY AUTOMOTIVE FLORIDA LLC ASBURY AUTOMOTIVE
FRESNO L.L.C. ASBURY AUTOMOTIVE GROUP HOLDINGS,     INC. ASBURY AUTOMOTIVE GROUP
L.L.C. ASBURY AUTOMOTIVE JACKSONVILLE GP     L.L.C. ASBURY AUTOMOTIVE
MISSISSIPPI L.L.C. ASBURY AUTOMOTIVE NORTH CAROLINA     DEALERSHIP HOLDINGS
L.L.C. ASBURY AUTOMOTIVE NORTH CAROLINA     L.L.C. ASBURY AUTOMOTIVE NORTH
CAROLINA     MANAGEMENT L.L.C. ASBURY AUTOMOTIVE NORTH CAROLINA     REAL ESTATE
HOLDINGS L.L.C. ASBURY AUTOMOTIVE OREGON L.L.C. ASBURY AUTOMOTIVE OREGON
    MANAGEMENT L.L.C. ASBURY AUTOMOTIVE SOUTH LLC ASBURY AUTOMOTIVE SOUTHERN
    CALIFORNIA L.L.C. ASBURY AUTOMOTIVE ST. LOUIS L.L.C. ASBURY AUTOMOTIVE ST.
LOUIS II L.L.C. ASBURY AUTOMOTIVE TAMPA GP L.L.C. ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL     ESTATE HOLDINGS L.L.C. ASBURY DELAND IMPORTS 2,
L.L.C. ASBURY FRESNO IMPORTS L.L.C. ASBURY JAX AC, L.L.C. ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C. ASBURY JAX MANAGEMENT L.L.C. ASBURY JAX PB CHEV L.L.C.
ASBURY JAX VW L.L.C. ASBURY MS CHEV L.L.C. ASBURY MS GRAY-DANIELS L.L.C. ASBURY
MS METRO L.L.C. ASBURY MS YAZOO L.L.C. ASBURY NO CAL NISS L.L.C. ASBURY
SACRAMENTO IMPORTS L.L.C.

ESCROW AND SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY SO CAL DC L.L.C. ASBURY SO CAL HON L.L.C. ASBURY SO CAL NISS L.L.C.
ASBURY ST. LOUIS CADILLAC L.L.C. ASBURY ST. LOUIS LEX L.L.C. ASBURY ST. LOUIS LR
L.L.C. ASBURY TAMPA MANAGEMENT L.L.C. ASBURY-DELAND IMPORTS, L.L.C. ATLANTA REAL
ESTATE HOLDINGS L.L.C. BFP MOTORS L.L.C. CAMCO FINANCE II L.L.C. CK CHEVROLET
L.L.C. CK MOTORS LLC COGGIN AUTOMOTIVE CORP. COGGIN CARS L.L.C. COGGIN CHEVROLET
L.L.C. CROWN ACURA/NISSAN, LLC CROWN CHH L.L.C. CROWN CHO L.L.C. CROWN CHV
L.L.C. CROWN FDO L.L.C. CROWN FFO HOLDINGS L.L.C. CROWN FFO L.L.C. CROWN GAC
L.L.C. CROWN GBM L.L.C. CROWN GCA L.L.C. CROWN GDO L.L.C. CROWN GHO L.L.C. CROWN
GNI L.L.C. CROWN GPG L.L.C. CROWN GVO L.L.C. CROWN HONDA, L.L.C. CROWN MOTORCAR
COMPANY L.L.C. CROWN PBM L.L.C. CROWN RIA L.L.C. CROWN RIB L.L.C. CROWN SJC
L.L.C. CROWN SNI L.L.C. CSA IMPORTS L.L.C. ESCUDE-M L.L.C. ESCUDE-MO L.L.C.
ESCUDE-NN L.L.C. ESCUDE-NS L.L.C. ESCUDE-T L.L.C. HFP MOTORS L.L.C. JC DEALER
SYSTEMS, LLC

ESCROW AND SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

KP MOTORS L.L.C. MCDAVID AUSTIN-ACRA, L.L.C. MCDAVID FRISCO-HON, L.L.C. MCDAVID
GRANDE, L.L.C. MCDAVID HOUSTON-HON, L.L.C. MCDAVID HOUSTON-NISS, L.L.C. MCDAVID
IRVING-HON, L.L.C. MCDAVID OUTFITTERS, L.L.C. MCDAVID PLANO-ACRA, L.L.C. NP FLM
L.L.C. NP MZD L.L.C. NP VKW L.L.C. PLANO LINCOLN-MERCURY, INC. PRECISION
COMPUTER SERVICES, INC. PRECISION ENTERPRISES TAMPA, INC. PRECISION INFINITI,
INC. PRECISION MOTORCARS, INC. PRECISION NISSAN, INC. PREMIER NSN L.L.C. PREMIER
PON L.L.C. PRESTIGE BAY L.L.C. PRESTIGE TOY L.L.C. SPECTRUM INSURANCE SERVICES
L.L.C. THOMASON AUTO CREDIT NORTHWEST,     INC. THOMASON DAM L.L.C. THOMASON FRD
L.L.C. THOMASON HON L.L.C. THOMASON HUND L.L.C. THOMASON MAZ L.L.C. THOMASON
NISS L.L.C. THOMASON OUTFITTERS L.L.C. THOMASON PONTIAC-GMC L.L.C. THOMASON SUZU
L.L.C. THOMASON TY L.L.C. THOMASON ZUK L.L.C.

 

Hunter Johnson Treasurer

ESCROW AND SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

ESCROW AND SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE I

 

Grantor

  

Escrow Subsidiary

   Jurisdiction of
Formation    Class or Type of
Escrowed Shares    Total Amount of
Class or Type
Outstanding
(if applicable)    Total Amount
Escrowed   Certificate
Number
(if applicable)   

Par Value

(if applicable)

Asbury Automotive Group, Inc.

   Asbury Automotive Financial Services, Inc.    DE    Common Stock    500   
100%   101R    $.01 per share

Asbury Automotive Group, Inc.

   Asbury Automotive Group Holdings, Inc.    DE    Common Stock    1,000    100%
  101R    $.01 per share

Precision Enterprises Tampa, Inc.

   Coggin Automotive Corp.    FL    Common Stock    75,750    100%   19    $1.00
per share

Precision Enterprises Tampa, Inc.

   Plano Lincoln-Mercury, Inc.    DE    Common Stock    5,581    100%   11    No
par value per share

Precision Enterprises Tampa, Inc.

   Precision Computer Services, Inc.    FL    Common Stock    100    100%   5   
$1.00 par value per share

Asbury Automotive Group, Inc.

   Precision Enterprises Tampa, Inc.    FL    Common Stock    8,926    100%   10
   $.001 par value per share

Precision Enterprises Tampa, Inc.

   Precision Infiniti, Inc.    FL    Common Stock    10,000    100%   4    $1.00
par value per share

Precision Enterprises Tampa, Inc.

   Precision Motorcars, Inc.    FL    Common Stock    460,000    100%   8   
$0.01 par value per share

Precision Enterprises Tampa, Inc.

   Precision Nissan, Inc.    FL    Common Stock    100    100%   4    $1.00 par
value per share

Precision Enterprises Tampa, Inc.

   Thomason Auto Credit Northwest, Inc.    OR    Common Stock    1052.5    100%
  101R    No par value per share

Schedule I

Escrow and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT J

JOINDER AGREEMENT

See Attached.

 

J-1

Form of Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of             ,
20     is made by                                                              ,
a                             (the “Joining Subsidiary”), and delivered to BANK
OF AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, revised, modified,
supplemented or amended and restated from time to time, the “Credit Agreement”),
dated as of September 26, 2008, by and among Asbury Automotive Group, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender. All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement.

WHEREAS, certain Subsidiaries of the Borrower and the Administrative Agent have
entered into a Subsidiary Guaranty dated as of September 26, 2008 (as amended,
revised, modified, supplemented or amended and restated from time to time, the
“Subsidiary Guaranty”);

WHEREAS, the Borrower, certain Subsidiaries of the Borrower and the
Administrative Agent have entered into a Security Agreement dated as of
September 26, 2008 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Security Agreement”);

WHEREAS, the Borrower, certain Subsidiaries of the Borrower and the
Administrative Agent have entered into a Securities Pledge Agreement dated as of
September 26, 2008 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Pledge Agreement”);

WHEREAS, the Borrower, certain Subsidiaries of the Borrower and the
Administrative Agent have entered into an Escrow and Security Agreement dated as
of September 26, 2008 (as amended, revised, modified, supplemented or amended
and restated from time to time, the “Escrow and Security Agreement”);

WHEREAS, the Joining Subsidiary is required by the terms of the Credit Agreement
to become a “Guarantor” under the Subsidiary Guaranty and be joined as a party
to the Subsidiary Guaranty as a Guarantor (as defined in the Subsidiary
Guaranty);

WHEREAS, the Joining Subsidiary is required by the terms of the Credit Agreement
to become a “Grantor” under the Security Agreement and be joined as a party to
the Security Agreement as a Grantor (as defined in the Security Agreement);



--------------------------------------------------------------------------------

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Pledgor” under the Pledge Agreement and be joined as a
party to the Pledge Agreement as a Pledgor (as defined in the Pledge Agreement)]
[and][1]

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a Grantor under the Escrow and Security Agreement and be
joined as a party to the Escrow and Security Agreement as a Grantor (as defined
in the Escrow and Security Agreement)] [and][2]

WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Borrower by the
Lenders and the L/C Issuer under the Credit Agreement;

NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Subsidiary Guaranty, [and] the Security Agreement[, and] [the Pledge
Agreement][the Escrow and Security Agreement]):

[1]. Subsidiary Guaranty.

a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty as a “Guarantor” and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which any Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Secured Parties of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Subsidiary Guaranty) whether now existing or
hereafter arising, all with the same force and effect as if the Joining
Subsidiary were a signatory to the Subsidiary Guaranty.

b. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty. In furtherance of the foregoing, the Joining Subsidiary hereby
acknowledges that any representation, warranty, acknowledgement or certification
set forth in Section 11 of the Subsidiary Guaranty and specifically applicable
as of the “Closing Date” shall be deemed to be applicable as of the date hereof.

 

 

1

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is not prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock. See also Footnote
5 below.

2

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock. See also Footnote
6 below.

 

2



--------------------------------------------------------------------------------

[2]. Security Agreement.

a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Grantor” and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Grantor or to which any Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of the Joining Subsidiary or in which
the Joining Subsidiary has or may have or acquire an interest or the power to
transfer rights therein as security for the payment and performance of the
Secured Obligations (as defined in the Security Agreement), all with the same
force and effect as if the Joining Subsidiary were a signatory to the Security
Agreement.

b. Grant of Security Interest. Without limiting the generality of the terms of
Section 2(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Secured
Obligations (as defined in the Security Agreement), to the Administrative Agent
for the benefit of the Secured Parties, a security interest in and to, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties all of such Grantor’s rights, title and interest in all of the
Collateral (as defined in Section 2 of the Security Agreement) of the Joining
Subsidiary or in which the Joining Subsidiary has or may have or acquire an
interest or the power to transfer rights therein, whether now owned or existing
or hereafter acquired or arising and wherever located.

c. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Grantor contained in the Security Agreement.

d. Supplemental Schedules. Attached to this Joinder Agreement are duly completed
schedules (the “Supplemental Schedules”) supplementing as thereon indicated the
respective Schedules to the Security Agreement. The Joining Subsidiary
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Subsidiary and its properties
and affairs is true and complete as of the date hereof.

[3. Pledge Agreement.

a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a “Pledgor” and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which any Pledgor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Pledge Agreement of a security
interest to the Administrative Agent for the benefit of the Secured Parties in
and collateral assignment and pledge to the Administrative Agent of, the Pledged
Interests and other property constituting Collateral (as defined in Section 2 of
the Pledge Agreement, after giving effect to the Supplemental Schedules) of the
Joining Subsidiary or in which the Joining Subsidiary has or may have or acquire
an interest or the power to transfer rights therein as security for the payment
and performance of the Secured Obligations (as defined in the Pledge Agreement),
all with the same force and effect as if the Joining Subsidiary were a signatory
to the Pledge Agreement.

 

3



--------------------------------------------------------------------------------

b. Grant of Security Interest. Without limiting the generality of the terms of
Section 3(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Secured
Obligations (as defined in the Pledge Agreement), to the Administrative Agent
for the benefit of the Secured Parties, a security interest in all of the
Collateral (as defined in Section 2 of the Pledge Agreement, after giving effect
to the Supplemental Schedules) of the Joining Subsidiary or in which the Joining
Subsidiary has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter acquired or arising
and wherever located.

c. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Pledgor contained in the Pledge Agreement.

d. Supplemental Schedules. Attached to this Joinder Agreement are duly completed
Supplemental Schedules supplementing as thereon indicated the respective
Schedules to the Pledge Agreement. The Joining Subsidiary represents and
warrants that the information contained on each of the Supplemental Schedules
with respect to the Joining Subsidiary and its properties and affairs is true
and complete as of the date hereof.][3]

[4. Escrow and Security Agreement.

a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Escrow and Security Agreement as a
Grantor and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Grantor or to which any Grantor is subject thereunder,
including without limitation the escrow arrangement pursuant to Article I of the
Escrow and Security Agreement with respect to the Escrowed Shares (as defined in
Section 1.01 of the Escrow and Security Agreement, after giving effect to the
Supplemental Schedules) and any and all delivery requirements contained therein
and the grant pursuant to Article II of the Escrow and Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in and collateral assignment and pledge to the Administrative Agent of
the Disposition Proceeds (as defined in Section 2.01 of the Escrow and Security
Agreement, after giving effect to the Supplemental Schedules) of the Joining
Subsidiary or in which the Joining Subsidiary has or may have or acquire an
interest or the power to transfer rights therein as security for the payment and
performance of the Secured Obligations (as defined in the Escrow and Security
Agreement), all with the same force and effect as if the Joining Subsidiary were
a signatory to the Escrow and Security Agreement.

b. Grant of Security Interest. Without limiting the generality of the terms of
Section [4](a) above, the Joining Subsidiary hereby grants as collateral
security for (i) the

 

 

3

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is not prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock. See also Footnote
2 above.

 

4



--------------------------------------------------------------------------------

payment, performance and satisfaction of all of its Secured Obligations (as
defined in the Escrow and Security Agreement), to the Administrative Agent for
the benefit of the Secured Parties, a security interest in and to, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties all of such Grantor’s rights, title and interest in the Disposition
Proceeds (as defined in Section 1.01 of the Escrow and Security Agreement, after
giving effect to the Supplemental Schedules) of the Joining Subsidiary or in
which the Joining Subsidiary has or may have or acquire an interest or the power
to transfer rights therein, whether now owned or existing or hereafter acquired
or arising and wherever located.

c. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Grantor contained in the Escrow and Security
Agreement.

d. Supplemental Schedule. Attached to this Joinder Agreement are duly completed
the Supplemental Schedules supplementing as thereon indicated the Schedule to
the Escrow and Security Agreement. The Joining Subsidiary represents and
warrants that the information contained on the Supplemental Schedule with
respect to the Joining Subsidiary and its properties and affairs is true and
complete as of the date hereof.][4]

[5]. Information Regarding Collateral . The Joining Subsidiary represents and
warrants that Schedule A contains the information required to be included in
Schedule 2.15(c) of the Credit Agreement with respect to itself.

[6.] Miscellaneous.

a. Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Joinder Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.

b. Severability. Whenever possible, each provision of this Joinder Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Joinder Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Joinder Agreement. This Joinder
Agreement is to be read, construed and applied together with the

 

 

4

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock; provided that to
the extent that any Equity Interests in a Subsidiary constitute General
Intangibles, such Equity Interests shall not be listed as Escrowed Shares and
Interests on the Supplemental Schedule I to the Escrow and Security Agreement,
and shall not constitute Restricted Equity Interests under the Escrow and
Security Agreement. See also Footnote 3 above.

 

5



--------------------------------------------------------------------------------

Credit Agreement and the other Loan Documents, which, taken together, set forth
the complete understanding and agreement of the Administrative Agent and the
Lenders and the Joining Subsidiary with respect to the matters referred to
herein and therein.

c. Successors and Assigns. This Joinder Agreement and all obligations of the
Joining Subsidiary hereunder shall be binding upon the successors and assigns of
the Joining Subsidiary (including any debtor-in-possession on behalf of the
Joining Subsidiary) and shall, together with the rights and remedies of the
Administrative Agent, for the benefit of the Secured Parties, hereunder, inure
to the benefit of the Administrative Agent and the Secured Parties, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the Liens granted to the Administrative Agent, for the benefit
of the Secured Parties, hereunder. The Joining Subsidiary may not assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Joinder Agreement.

d. Counterparts. This Joinder Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally valid.
Without limiting the foregoing provisions of this Section [6](d), the provisions
of Section 10.10 of the Credit Agreement shall be applicable to this Joinder
Agreement.

e. Section Titles. The Section titles contained in this Joinder Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

f. Delivery. The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Joinder Agreement and acknowledges that the Obligations are
and shall be deemed to be incurred, and credit extensions under the Loan
Documents made and maintained, in reliance on this Joinder Agreement and the
Joining Subsidiary’s joinder as a party to the Security Agreement, [and] the
Subsidiary Guaranty, [and] [the Pledge Agreement][the Escrow and Security
Agreement] as herein provided.

g. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Joinder Agreement as of the day and year first written above.

 

JOINING SUBSIDIARY:

 

By:  

 

Name:  

 

Title:  

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Collateral Information

 

I.   II.   III.   IV.   V.   VI.   VII.

Name

 

Jurisdiction of

Formation/

Form of Equity/
I.D. Number

 

Address of Chief

Executive Office

 

Trade Names,

Trade Styles,
Fictitious

Names and

“d/b/a” Names

 

Collateral

Locations

(and Type

of Collateral)

 

Name and address

of Owner of

Collateral Location

(If other than Joining
Subsidiary)

 

Relationship of

Persons listed in VI to

Joining Subsidiary
(e.g., lessor,

warehousemen)

 

 

Delivered pursuant to Joinder Agreement of
                                                             .

Applicable Date:             , 20    

(Supplemental Schedule to Security Agreement)



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE I TO PLEDGE AGREEMENT

 

Name of

Pledgor

 

Name,
Jurisdiction of
Formation and
Type of Entity
of Pledged
Subsidiary

 

Class or Type of
Pledged Interest

 

Total Amount

of Class or

Type
Outstanding, if
applicable

 

Total Amount
Pledged

 

Certificate
Number (if
applicable)

 

Par Value (if
applicable)

 

Name of

Transfer Agent

(if any)

Delivered Pursuant to Joinder Agreement of:
                                                             

Applicable Date:             , 20    

(Supplemental Schedule to Pledge Agreement)



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE I TO ESCROW AND SECURITY AGREEMENT

Escrowed Shares and Interests

 

ESCROW SUBSIDIARIES

   NO. OF
SHARES    TYPE OF
SHARES    CERT
NO.(S)

 

 

 

Delivered Pursuant to Joinder Agreement of:
                                                             

Applicable Date:             , 20    

(Supplemental Schedule to Escrow and Security Agreement)



--------------------------------------------------------------------------------

EXHIBIT K

SECURITY AGREEMENT

See Attached.

 

K-1

Form of Security Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT K

THIS SECURITY AGREEMENT AND THE COLLATERAL DESCRIBED HEREIN ARE SUBJECT TO THAT
CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF SEPTEMBER 26, 2008, AMONG BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND EACH OTHER LENDER PARTY THERETO FROM
TIME TO TIME, AND ANY SUCCESSOR OR ASSIGNEE OF ANY PARTY HERETO SHALL BE BOUND
BY SUCH INTERCREDITOR AGREEMENT AS FULLY AS IF SUCH SUCCESSOR OR ASSIGNEE WERE A
PARTY THERETO.

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of September 26, 2008 (this “Security
Agreement”) is being entered into among Asbury Automotive Group, Inc., a
Delaware corporation (the “Borrower”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF
THE BORROWER AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION
OF A JOINDER AGREEMENT (each a “Guarantor” and, together with the Borrower,
collectively, the “Grantors”), and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for each of the Secured
Parties (as defined in the Credit Agreement referenced) below.

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and as L/C Issuer, and the lenders party thereto
(from time to time, collectively, the “Lenders”), the Lenders have agreed to
provide to the Borrower a revolving credit facility with a letter of credit
sublimit and swing line facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Grantors pursuant to certain Hedge Agreements (each as defined in
the Credit Agreement).

C. Each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and such other
extensions of credit, and each Grantor (other than the Borrower) is a party (as
signatory or by joinder) to the Subsidiary Guaranty pursuant to which such
Grantor guarantees the Obligations of the Borrower.

D. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Grantors shall have executed and
delivered this Security Agreement to the Administrative Agent.



--------------------------------------------------------------------------------

In order to induce the Secured Parties to make and maintain extensions of credit
from time to time under the Credit Agreement and such Secured Hedge Agreements,
the parties hereto agree as follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Security Agreement that are not otherwise expressly defined herein
or in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this
Security Agreement, the following terms have the following definitions:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

“Fixtures” has the meaning assigned thereto in Section 9-102(a)(41) of the UCC.

“Secured Obligations” means (a) as to the Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) under (i) the Credit Agreement and
each of the other Loan Documents (including this Security Agreement) to which it
is now or hereafter becomes a party, and (ii) any Secured Hedge Agreements to
which any Loan Party is now or hereafter becomes a party, and (b) as to each
Guarantor, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) under (i) the Guaranty and each of
the other Loan Documents (including this Security Agreement) to which it is now
or hereafter becomes a party, and (ii) any Secured Hedge Agreements to which it
is now or hereafter becomes a party.

2. Grant of Security Interest. Each Grantor grants as collateral security for
the payment, performance and satisfaction of the Secured Obligations, to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest (subject to the terms of the Intercreditor Agreement)
in and to, and collaterally assigns to the Administrative Agent for the benefit
of the Secured Parties, all of the personal property (excluding Fixtures) of
such Grantor or in which such Grantor has or may have or acquire an interest or
the power to transfer rights therein, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located, including the following:

(a) All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

 

2



--------------------------------------------------------------------------------

(b) All new and used vehicle inventory (including all inventory consisting of
new or used automobiles or trucks) in which such Grantor now or at any time
hereafter may have an interest, whether or not the same is in transit or in the
constructive, actual or exclusive occupancy or possession of such Grantor or is
held by such Grantor or by others for such Grantor’s account (all of the
foregoing, collectively referred to hereinafter as “Vehicle Inventory”);

(c) All other inventory, including all goods manufactured or acquired for sale
or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (together with the Vehicle Inventory, collectively referred to
hereinafter as “Inventory”);

(d) All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings and articles of tangible personal property of
every description, in each case, to the extent not otherwise constituting
Inventory, and all computer programs embedded in any of the foregoing and all
supporting information relating to such computer programs (collectively referred
to hereinafter as “Equipment”);

(e) Any right of such Grantor in (i) contracts in transit relating to any
Vehicle Inventory (including any Vehicle Inventory that has been sold, leased or
otherwise disposed of by such Grantor), (ii) any written or oral agreement of
any finance company or other Person to provide financing for, or to pay all or
any portion of the purchase price of any Vehicle Inventory (including any
Vehicle Inventory that has been sold, leased or otherwise disposed of by such
Grantor) or (iii) any amount to be received under such contracts or agreements
(collectively referred to hereinafter as “Contracts In Transit”);

(f) All other general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to purchase or sell goods (including the Vehicle Inventory), or to
hold or use land or facilities, and to enforce all rights thereunder, all causes
of action, corporate or business records, inventions, patents and patent rights,
rights in mask works, designs, trade names and trademarks and all goodwill
associated therewith, trade secrets, trade processes, copyrights, licenses,
permits, franchises, customer lists, computer programs and software, all
internet domain names and registration rights thereto, all internet websites and
the content thereof, all payment intangibles, all claims under guaranties, tax
refund claims,

 

3



--------------------------------------------------------------------------------

all rights and claims against carriers and shippers, leases, all claims under
insurance policies, all interests in general and limited partnerships, limited
liability companies, and other Persons not constituting Investment Property (as
defined below), all rights to indemnification and all other intangible personal
property and intellectual property of every kind and nature (together with the
Contracts-In-Transit, collectively referred to hereinafter as “General
Intangibles”);

(g) All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

(h) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

(i) All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests subject to the
Pledge Agreement, Disposition Proceeds Collateral subject to the Escrow and
Security Agreement and Excluded Property as defined below (collectively referred
to hereinafter as “Investment Property”);

(j) All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

(k) All documents, including manufacturer statements of origin, certificates of
origin, and certificates of title or ownership relating to any Vehicle
Inventory, warehouse receipts, bills of lading and other documents of title
(collectively referred to hereinafter as “Documents”);

(l) All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

(m) The commercial tort claims identified on Schedule 8(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

(n) All books and records relating to any of the foregoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

4



--------------------------------------------------------------------------------

(o) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

All of the property and interests in property described in subsections
(a) through (o) are herein collectively referred to as the “Collateral.”
Notwithstanding the foregoing, the grant of a security interest and collateral
assignment under this Section 2 shall not extend to any Excluded Property.

3. Perfection. As of the date of execution of this Security Agreement or a
Joinder Agreement by each Grantor, as applicable (with respect to each Grantor,
its “Applicable Date”), such Grantor shall have:

(a) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request in accordance
with the terms hereof, furnished the Administrative Agent with properly executed
control or acknowledgment agreements in form and substance reasonably acceptable
to the Administrative Agent with respect to Investment Property, Letter of
Credit Rights or tangible personal property Collateral in the possession,
custody or control of any warehouseman or other bailee (each such an agreement,
a “Qualifying Control Agreement”), issuer acknowledgments of the Administrative
Agent’s interest in Letter-of-Credit Rights, and evidence of the placement of a
restrictive legend on tangible chattel paper (and the tangible components of
electronic Chattel Paper), and taken appropriate action acceptable to the
Administrative Agent sufficient to establish the Administrative Agent’s control
of electronic Chattel Paper (and the electronic components of hybrid Chattel
Paper), as appropriate, with respect to Collateral in which either (i) a
security interest can be perfected only by control or such restrictive
legending, or (ii) a security interest perfected by control or accompanied by
such restrictive legending shall have priority as against a lien creditor, a
purchaser of such Collateral from the applicable Grantor, or a security interest
perfected by Persons not having control or not accompanied by such restrictive
legending, in each case in form and substance acceptable to the Administrative
Agent and sufficient under applicable law so that the Administrative Agent, for
the benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by control; and

(b) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, delivered to
the Administrative Agent or, if the Administrative Agent shall specifically
consent in each instance, an agent or bailee of the Administrative Agent that
has acknowledged such status in a properly executed Qualifying Control Agreement
possession of all Collateral with respect to which either a security interest
can be perfected only by possession or a security interest perfected by
possession shall have priority as against Persons not having possession, and
including in the case of Instruments, Documents, and Investment Property in the
form of certificated securities, duly executed endorsements or stock powers in
blank, as the case may be, affixed thereto in form and substance acceptable to
the Administrative Agent and sufficient under applicable law so that the
Administrative Agent, for the benefit of the Secured Parties, shall have a
security interest in all such Collateral perfected by possession;

 

5



--------------------------------------------------------------------------------

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist and have priority under
Section 7.02 of the Credit Agreement or under the Intercreditor Agreement
(“Permitted Liens”). All financing statements (including all amendments thereto
and continuations thereof), control agreements, certificates, acknowledgments,
stock powers and other documents, electronic identification, restrictive
legends, and instruments furnished in connection with the creation, enforcement,
protection, perfection or priority of the Administrative Agent’s security
interest in Collateral, including such items as are described above in this
Section 3, are sometimes referred to herein as “Perfection Documents”. The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.

4. Maintenance of Security Interest; Further Assurances.

(a) Each Grantor hereby irrevocably authorizes the Administrative Agent to file
(with, or to the extent permitted by applicable law, without the signature of
the Grantor appearing thereon) financing statements (including amendments
thereto and initial financing statements in lieu of continuation statements) or
other Perfection Documents (including copies thereof) showing such Grantor as
“debtor” at such time or times and in all filing offices as the Administrative
Agent may from time to time determine to be necessary or advisable to perfect or
protect the rights of the Administrative Agent and the Secured Parties
hereunder, or otherwise to give effect to the transactions herein contemplated,
any of which Perfection Documents, at the Administrative Agent’s election, may
describe the Collateral as or including all assets (other than fixtures) of the
Grantor.

(b) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Administrative Agent
for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations.

 

6



--------------------------------------------------------------------------------

(c) Each Grantor agrees that, in the event any proceeds (other than goods) of
Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

5. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise. Each
Grantor shall be responsible for the safekeeping of its Collateral, and in no
event shall the Administrative Agent have any responsibility for (i) any loss or
damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.

(b) Upon the failure of any Grantor to pay or contest taxes, charges, or
assessments, or cause Liens to be terminated in accordance with the Credit
Agreement, the Administrative Agent at its option may (following 10 days written
notice to the applicable Grantor in the event no Event of Default is then
occurring, and in the event an Event of Default is then occurring, at any time)
pay or contest any of them or amounts relating thereto (the Administrative Agent
having the sole right to determine the legality or validity and the amount
necessary to discharge such taxes, charges, Liens or assessments) but shall not
have any obligation to make any such payment or contest. All sums so disbursed
by the Administrative Agent, including all fees and expenses of counsel, court
costs, expenses and other charges related thereto, shall be payable on demand by
the applicable Grantor to the Administrative Agent and shall be additional
Secured Obligations secured by the Collateral.

6. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a) It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 6, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable fees and expenses of counsel, court costs, expenses and other charges
related thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral.

 

7



--------------------------------------------------------------------------------

(b) No Grantor shall engage in any consignment transaction in respect of any of
the Collateral, whether as consignee or consignor; provided that, for the
avoidance of doubt, Motor Vehicle auctions shall not be considered consignment
transactions for the purpose of this Section 6(b).

(c) No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of such
Collateral or the delivery of such Collateral to such Grantor or to customers,
in each case in the ordinary course of business, and motor vehicle certificates
of title) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee unless (x) (i) such location and Person are set
forth on Schedule 2.15(c) of the Credit Agreement or (ii) the aggregate value of
Collateral (excluding all class III, IV, V, VI, VII and VIII Motor Vehicles
(commercial trucks)) at such location is less than $1,000,000 or (y) the
Administrative Agent shall have received a duly executed Qualifying Control
Agreement from such warehouseman or bailee, and the Grantor shall have caused at
its expense to be prepared and executed such additional Perfection Documents and
to be taken such other Perfection Action as the Administrative Agent may deem
necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

7. Inspection. In addition to any inspection rights set forth in Section 6.08 of
the Credit Agreement, if an Event of Default has occurred and is continuing, the
Administrative Agent (by any of its officers, employees and agents), on behalf
of the Secured Parties, shall have the right to discuss any Grantor’s affairs
and finances with any Person obligated on any of such Grantor’s Accounts
(“Account Debtors”) and to verify the amount, quality, value and condition of,
or any other matter relating to, the Collateral with such Account Debtors. Upon
or after the occurrence and during the continuation of an Event of Default, the
Administrative Agent may at any time and from time to time employ and maintain
on such Grantor’s premises a custodian selected by the Administrative Agent who
shall have full authority to do all acts necessary to protect the Administrative
Agent’s (for the benefit of the Secured Parties) interest. All expenses incurred
by the Administrative Agent, on behalf of the Secured Parties, by reason of the
employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral.

8. Specific Collateral.

(a) Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) Each Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time, at the request of the Administrative
Agent, such Grantor shall provide the Administrative Agent with a

 

8



--------------------------------------------------------------------------------

schedule of Accounts in form and substance acceptable to the Administrative
Agent describing all Accounts created or acquired by such Grantor (“Schedule of
Accounts”); provided, however, that such Grantor’s failure to execute and
deliver any such Schedule of Accounts shall not affect or limit the
Administrative Agent’s security interest or other rights in and to any Accounts
for the benefit of the Secured Parties. If requested by the Administrative
Agent, each Grantor shall furnish the Administrative Agent with copies of proof
of delivery and other documents relating to the Accounts so scheduled, including
without limitation repayment histories and present status reports (collectively,
“Account Documents”) and such other matter and information relating to the
status of then existing Accounts as the Administrative Agent shall reasonably
request.

(ii) The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason; and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$1,000,000 in the aggregate, or greater than $250,000 individually, existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor thereunder for any deduction therefrom, except as may be
stated in the Schedule of Accounts and reflected in the calculation of the face
value of each respective invoice related thereto.

(iii) In the event any amounts due and owing in excess of $1,000,000 in the
aggregate amount, are in dispute between any Account Debtor and a Grantor (which
shall include without limitation any dispute in which an offset claim or
counterclaim may result), such Grantor shall provide the Administrative Agent
with written notice thereof as soon as practicable, explaining in detail the
reason for the dispute, all claims related thereto and the amount in
controversy.

(b) Inventory. With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that each Grantor shall (i) keep accurate and complete records itemizing and
describing (A) with respect to its Vehicle Inventory, each new and used vehicle,
including the year, make, model, cost, price, location, vehicle identification
number and date acquired, (B) with respect to all other Inventory, the kind,
type, location and quantity thereof, its cost and the selling price of such
Inventory held for sale, and the withdrawals therefrom and additions thereto,
and (ii) furnish to the Administrative Agent from time to time, at the
Administrative Agent’s request, a current schedule of Inventory (including
Vehicle Inventory) based upon its most recent physical inventory and its
inventory records. Each Grantor shall conduct a physical inventory no less
frequently than annually, and shall furnish to the Administrative Agent such
other documents and reports thereof as the Administrative Agent shall reasonably
request with respect to the Inventory.

 

9



--------------------------------------------------------------------------------

(c) Equipment. With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) Such Grantor, as soon as practicable following a request therefor by the
Administrative Agent, shall deliver to the Administrative Agent any and all
evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).

(ii) Such Grantor shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment and shall furnish the
Administrative Agent upon request with a current schedule containing the
foregoing information, but, other than during the continuance of an Event of
Default, not more often than once per fiscal quarter.

(d) Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Such Grantor shall (i) maintain at all times, and furnish to the
Administrative Agent on or about the respective dates established in Sections
6.05(a) and 6.05(b) of the Credit Agreement for the delivery of financial
statements, and otherwise from time to time at the Administrative Agent’s
reasonable request, a current list identifying in reasonable detail each
Supporting Obligation relating to any Collateral from a single obligor in excess
of $1,000,000, and (ii) upon the request of the Administrative Agent from time
to time following the occurrence and during the continuance of any Default or
Event of Default, deliver to the Administrative Agent the originals of all
documents evidencing or constituting Supporting Obligations, together with such
other documentation (executed as appropriate by the Grantor) and information as
may be necessary to enable the Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.

(ii) With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$1,000,000, upon the occurrence and during the continuance of an Event of
Default, such Grantor shall, at the request of the Administrative Agent cause
the issuer thereof to execute and deliver to the Administrative Agent a
Qualifying Control Agreement.

(iii) With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $1,000,000, each Grantor shall, at the Administrative Agent’s
request upon and during the continuance of any Default or Event of Default,
deliver to the

 

10



--------------------------------------------------------------------------------

Administrative Agent a duly executed, undated transfer form in blank sufficient
in form and substance under the terms of the related letter of credit to effect,
upon completion and delivery to the letter of credit issuer together with any
required fee, the transfer of such letter of credit to the transferee identified
in such form. Each Grantor hereby expressly authorizes the Administrative Agent
following the occurrence and during the continuance of any Event of Default to
complete and tender each such transfer form as transferor in its own name or in
the name, place and stead of the Grantor in order to effect any such transfer,
either to the Administrative Agent or to another transferee, as the case may be,
in connection with any sale or other disposition of Collateral or for any other
purpose permitted under the Loan Documents or by applicable law.

(e) Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 8(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than interests in Subsidiaries in which such Grantor has granted a
Lien to the Administrative Agent for the benefit of the Secured Parties pursuant
to the Pledge Agreement.

(ii) Following the occurrence and during the continuance of an Event of Default,
except with the express prior written consent of the Administrative Agent in
each instance, all Investment Property other than interests in Subsidiaries in
which such Grantor has granted a Lien to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Pledge Agreement shall be
maintained at all times in the form of (a) certificated securities, which
certificates shall have been delivered to the Administrative Agent together with
duly executed undated stock powers endorsed in blank pertaining thereto, or
(b) security entitlements credited to one or more securities accounts as to each
of which the Administrative Agent has received (1) copies of the account
agreement between the applicable securities intermediary and the Grantor and the
most recent statement of account pertaining to such securities account (each
certified to be true and correct by an officer of the Grantor) and (2) a
Qualifying Control Agreement from the applicable securities intermediary which
remains in full force and effect and as to which the Administrative Agent has
not received any notice of termination. Without limiting the generality of the
foregoing, no Grantor shall cause, suffer or permit any Investment Property to
be credited to or maintained in any securities account not listed on Schedule
8(e) attached hereto except in each case upon giving not less than thirty
(30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken at such Grantor’s expense all such Perfection Action,
including the delivery of such Perfection Documents,

 

11



--------------------------------------------------------------------------------

as may be reasonably requested by the Administrative Agent to perfect or
protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

(iii) All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder, provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor so long as no Default or Event of Default shall have occurred and be
continuing, free from any Lien hereunder.

(iv) So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.

(v) Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Administrative Agent, all rights of the Grantors
to exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Default or Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Grantor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

(vi) Upon the occurrence and during the continuance of any Default or Event of
Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Administrative
Agent for the benefit of the Secured Parties, and each Grantor shall, or shall
cause, all such cash dividends and other distributions with respect to the
Investment Property to be promptly delivered to the Administrative Agent
(together, if the Administrative Agent shall request, with any documents related
thereto) to be held, released or disposed of by it hereunder or, at the option
of the Administrative Agent, to be applied to the Secured Obligations.

 

12



--------------------------------------------------------------------------------

(f) Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i) Such Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent from time to time, such Grantor shall
immediately deliver physical possession of such Chattel Paper to the
Administrative Agent or its designee, and (y) in the event that there shall be
created more than one original counterpart of any physical document that alone
or in conjunction with any other physical or electronic document constitutes
Chattel Paper, then such counterparts shall be numbered consecutively starting
with “1” and such Grantor shall retain the counterpart numbered “1”.

(ii) Upon the occurrence and during the continuance of an Event of Default, such
Grantor shall promptly and conspicuously legend all tangible Chattel Paper as
follows: “A FIRST PRIORITY SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN
GRANTED TO BANK OF AMERICA, N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR
CERTAIN SECURED PARTIES PURSUANT TO A SECURITY AGREEMENT DATED AS OF
                    , AS AMENDED FROM TIME TO TIME. NO SECURITY INTEREST OR
OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY BE CREATED BY THE TRANSFER OF
PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY
OR WITH THE CONSENT OF THE AFORESAID ADMINISTRATIVE AGENT AS PROVIDED IN SUCH
SECURITY AGREEMENT.” Upon the occurrence or during the continuance of an Event
of Default, such Grantor shall not create or acquire any electronic Chattel
Paper (including the electronic components of hybrid Chattel Paper), unless,
prior to such acquisition or creation, it shall have taken such Perfection
Action as the Administrative Agent may require to perfect by control the
security interest of the Administrative Agent for the benefit of the Secured
Parties in such Collateral.

(g) Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that such Grantor shall (i) maintain at all times, and furnish
to the Administrative Agent on or about the respective dates established in
Sections 6.05(a) and 6.05(b) of the Credit Agreement for the delivery of
financial statements, and otherwise from time to time at the Administrative
Agent’s reasonable request, a current list identifying in reasonable detail
Instruments of which such Grantor is the payee or holder and having a face
amount payable in excess of $1,000,000, and (ii) upon the request of the
Administrative Agent from time to time, upon the occurrence and during the
continuance of an Event of Default, deliver to the Administrative Agent the
originals of all such Instruments,

 

13



--------------------------------------------------------------------------------

together with duly executed undated endorsements in blank affixed thereto and
such other documentation and information as may be necessary to enable the
Administrative Agent to realize upon the Instruments in accordance with their
respective terms or transfer the Instruments as may be permitted under the Loan
Documents or by applicable law.

(h) Commercial Tort Claims. With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that Schedule 8(h) attached hereto contains a
true and complete list of all Commercial Tort Claims in which any Grantor has an
interest and which have been identified by a Grantor as of its Applicable Date,
and as to which the Grantor believes in good faith there exists the possibility
of recovery (including by way of settlement) of monetary relief in excess of
$2,500,000 (“Grantor Claims”). Each Grantor shall furnish to the Administrative
Agent from time to time upon its request a certificate of an officer of such
Grantor referring to this Section 8(h) and (x) identifying all Grantor Claims
that are not then described on Schedule 8(h) attached hereto and stating that
each of such additional Grantor Claims shall be deemed added to such Schedule
8(h) and shall constitute a Commercial Tort Claim, a Grantor Claim, and
additional Collateral hereunder, and (y) summarizing the status or disposition
of any Grantor Claims that have been settled, or have been made the subject of
any binding mediation, judicial or arbitral proceeding, or any judicial or
arbitral order on the merits, or that have been abandoned. With respect to each
such additional Grantor Claim, such Grantor Claim shall be and become part of
the Collateral hereunder from the date such claim is identified to the
Administrative Agent as provided above without further action, and (ii) the
Administrative Agent is hereby authorized at the expense of the applicable
Grantor to execute and file such additional financing statements or amendments
to previously filed financing statements, and take such other action as it may
deem necessary or advisable, to perfect the Lien on such additional Grantor
Claims conferred hereunder, and the Grantor shall, if required by applicable law
or otherwise at the request of the Administrative Agent, execute and deliver
such Perfection Documents and take such other Perfection Action as the
Administrative Agent may determine to be necessary or advisable to perfect or
protect the Lien of the Administrative Agent for the benefit of the Secured
Parties in such additional Grantor Claims conferred hereunder.

9. Casualty and Liability Insurance Required.

(a) Each Grantor will keep the Collateral continuously insured against such
risks as are customarily insured against by businesses of like size and type
engaged in the same or similar operations including:

(i) property insurance on the Inventory and the Equipment in an amount not less
than the full insurable value thereof, against loss or damage by theft, fire,
lightning, hail, wind, flooding and other hazards ordinarily included under
standard extended coverage policies;

(ii) false pretense insurance;

 

14



--------------------------------------------------------------------------------

(iii) garage liability and comprehensive general liability insurance against
claims for bodily injury, death or property damage occurring with or about such
Collateral (such coverage to include provisions waiving subrogation against the
Secured Parties), with the Administrative Agent and the Lenders as additional
insureds thereunder;

(iv) workers’ compensation insurance with respect to the operation of its
facilities under the workers’ compensation laws of the states in within such
Collateral is located; and

(v) business interruption insurance;

provided that, the amount and scope of the aforementioned coverages shall not be
materially reduced and the deductibles shall not be materially increased, unless
the Administrative Agent is reasonably satisfied with such reduction or
increase, as applicable.

(b) Each insurance policy obtained in satisfaction of the requirements of
Section 9(a):

(i) may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by the Borrower;

(ii) shall be issued by such insurer (or insurers) in effect on the Closing
Date, or such other insurer (or insurers) as shall be financially responsible,
of recognized standing and reasonably acceptable to the Administrative Agent;

(iii) shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved
unless otherwise agreed to by the Administrative Agent;

(iv) shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent;

(v) without limiting the generality of the foregoing, all insurance policies
where applicable under Section 9(a)(i) carried on the Collateral shall name the
Administrative Agent, for the benefit of the Secured Parties, as loss payee and
the Administrative Agent and Lenders as parties insured thereunder in respect of
any claim for payment.

 

15



--------------------------------------------------------------------------------

(c) Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.

(d) With respect to each claim in the amount of $500,000, each Grantor hereby
makes, constitutes and appoints the Administrative Agent (and all officers,
employees or agents designated by the Administrative Agent), for the benefit of
the Secured Parties, as such Grantor’s true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item or payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect to such
policies of insurance, which appointment is coupled with an interest and is
irrevocable; provided, however, that the powers pursuant to such appointment
shall be exercisable only upon the occurrence and during the continuation of an
Event of Default.

(e) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or under the Credit
Agreement, the Administrative Agent may contract for the required policies of
insurance and pay the premiums on the same or make any required repairs,
renewals and replacements in accordance with Section 6.08 of the Credit
Agreement; and all sums so disbursed by Administrative Agent, including
reasonable fees and expenses of counsel, court costs, expenses and other charges
related thereto, shall be payable on demand by such Grantor to the
Administrative Agent, shall be additional Secured Obligations secured by the
Collateral.

(f) The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 9(a)(ii) and 9(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid, provided that, if such Grantor has satisfied such claim or
liability prior to receiving such proceeds, such proceeds shall be applied to
reimburse such Grantor.

(g) At all times during which an Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to receive direct and
immediate payment of the proceeds of insurance maintained pursuant to the
provisions of Section 10(a)(i) and such Grantor shall take all action as the
Administrative Agent may reasonably request to accomplish such payment.
Notwithstanding the foregoing, in the event such Grantor shall receive any such
proceeds, such Grantor shall immediately deliver such proceeds to such
Administrative Agent for the benefit of the Secured Parties as additional
Collateral, and pending such delivery shall hold such proceeds in trust for the
benefit of the Secured Parties and keep the same segregated from its other
funds.

(h) “Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including fees and expenses of counsel) incurred in the
realization thereof.

 

16



--------------------------------------------------------------------------------

(i) Subject to Section 9(d), each Grantor is hereby authorized and empowered to
adjust or compromise any loss under any such insurance other than losses
relating to claims made directly against any Secured Party as to which the
insurance described in Section 9(a)(ii) or (iii) is applicable.

10. Rights and Remedies Upon Event of Default. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Security Agreement or the
other Loan Documents, all of which may be exercised with or, if allowed by law,
without notice to a Grantor:

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

(b) The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar

 

17



--------------------------------------------------------------------------------

document or agreement relating to any Collateral; (vii) use the information
recorded on or contained on a Grantor’s internet website or otherwise in any
data processing equipment and computer hardware and software relating to any
Collateral to which a Grantor has access; (viii) open such Grantor’s mail and
collect any and all amounts due to such Grantor from any Account Debtors or
other obligor in respect of Payment Collateral; (ix) take over such Grantor’s
post office boxes or make other arrangements as the Administrative Agent, on
behalf of the Secured Parties, deems necessary to receive such Grantor’s mail,
including notifying the post office authorities to change the address for
delivery of such Grantor’s mail to such address as the Administrative Agent, on
behalf of the Secured Parties, may designate; (x) notify any or all Account
Debtors or other obligor on any Payment Collateral that such Payment Collateral
has been assigned to the Administrative Agent for the benefit of the Secured
Parties and that Administrative Agent has a security interest therein for the
benefit of the Secured Parties (provided that the Administrative Agent may at
any time give such notice to an Account Debtor that is a department, agency or
authority of the United States government); each Grantor hereby agrees that any
such notice, in the Administrative Agent’s sole discretion, may (but need not)
be sent on such Grantor’s stationery, in which event such Grantor shall co-sign
such notice with the Administrative Agent if requested to do so by the
Administrative Agent; and (xi) do all acts and things and execute all documents
necessary, in Administrative Agent’s sole discretion, to collect the Payment
Collateral; and

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor other than Excluded Property, as it pertains to the Collateral, in
completing production of, advertising for sale and selling any Collateral. If
any of the Collateral shall require repairs, maintenance, preparation or the
like, or is in process or other unfinished state, the Administrative Agent shall
have the right, but shall not be obligated, to perform such repairs,
maintenance, preparation, processing or completion of manufacturing for the
purpose of putting the same in such saleable form as the Administrative Agent
shall deem

 

18



--------------------------------------------------------------------------------

appropriate, but the Administrative Agent shall have the right to sell or
dispose of the Collateral without such processing and no Grantor shall have any
claim against the Administrative Agent for the value that may have been added to
such Collateral with such processing. In addition, each Grantor agrees that in
the event notice is necessary under applicable law, written notice mailed to
such Grantor in the manner specified herein ten (10) days prior to the date of
public sale of any of the Collateral or prior to the date after which any
private sale or other disposition of the Collateral will be made shall
constitute commercially reasonable notice to such Grantor. All notice is hereby
waived with respect to any of the Collateral which threatens to decline speedily
in value or is of a type customarily sold on a recognized market. The
Administrative Agent may purchase all or any part of the Collateral at public
or, if permitted by law, private sale, free from any right of redemption which
is hereby expressly waived by such Grantor and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations. Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of certain of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by governmental authorities (“Affected
Collateral”), and that as a consequence of such prohibitions and restrictions
the Administrative Agent may be compelled (i) to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such Affected Collateral was sold either at
public sales or at private sales not subject to other regulatory restrictions,
and that the Administrative Agent has no obligation to delay the sale of any
Affected Collateral for the period of time necessary to permit the Grantor or
any other Person to register or otherwise qualify them under or exempt them from
any applicable restriction, even if such Grantor or other Person would agree to
register or otherwise qualify or exempt such Affected Collateral so as to permit
a public sale under the Securities Act or applicable state law. Each Grantor
further agrees, to the extent permitted by applicable law, that the use of
private sales made under the foregoing circumstances to dispose of Affected
Collateral shall be deemed to be dispositions in a commercially reasonable
manner. Each Grantor hereby acknowledges that a ready market may not exist for
Affected Collateral that is not traded on a national securities exchange or
quoted on an automated quotation system.

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all fees and expenses of counsel) of retaking, holding, storing, processing and
preparing for sale, selling, collecting, liquidating and the like, and then to
the satisfaction of all Secured Obligations in accordance with the terms of
Section 8.03 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

19



--------------------------------------------------------------------------------

11. Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent as
the Grantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Security Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations.

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

12. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 12 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.

 

20



--------------------------------------------------------------------------------

13. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (z) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Grantor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (i) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (ii) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

14. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time during the continuance of an Event of Default irrespective
of the fact that any of the Secured Obligations or any part thereof may have
become barred by any statute of limitations or that any part of the liability of
any Grantor may have ceased.

15. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

16. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without

 

21



--------------------------------------------------------------------------------

notice to, or the consent, approval or agreement of other parties and interests,
including junior lienors, which releases shall not impair in any manner the
validity of or priority of the Liens and security interests in the remaining
Collateral conferred hereunder, nor release any Grantor from personal liability
for the Secured Obligations. Notwithstanding the existence of any other security
interest in the Collateral held by the Administrative Agent, for the benefit of
the Secured Parties, the Administrative Agent shall have the right to determine
the order in which any or all of the Collateral shall be subjected to the
remedies provided in this Security Agreement. Each Grantor hereby waives any and
all right to require the marshaling of assets in connection with the exercise of
any of the remedies permitted by applicable law or provided herein or in any
other Loan Document.

17. Entire Agreement. This Security Agreement and each Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written. The express terms hereof and of the Joinder Agreements control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof or thereof. Neither this Security Agreement nor any Joinder
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.

18. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Joinder Agreements as conclusive evidence of the
right of the Administrative Agent, on behalf of the Secured Parties, to exercise
its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

19. Binding Agreement; Assignment. This Security Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Security Agreement, any Joinder Agreement or any interest herein or
therein or, except as expressly permitted herein or in the Credit Agreement, in
the Collateral or any part thereof or interest therein. Without limiting the
generality of the foregoing sentence of this Section 19, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

 

22



--------------------------------------------------------------------------------

20. Secured Hedging Agreements. No Secured Party (other than the Administrative
Agent) that obtains the benefit of this Security Agreement shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Security Agreement to the contrary,
the Administrative Agent shall only be required to verify the payment of, or
that other satisfactory arrangement have been made with respect to, the Secured
Obligations arising under Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Hedge
Bank. Each Secured Party not a party to the Credit Agreement that obtains the
benefit of this Security Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

21. Severability. The provisions of this Security Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

22. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 22, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Agreement.

23. Termination. Subject to the provisions of Section 12, this Security
Agreement and each Joinder Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.

24. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to the Borrower or any other Grantor, at the address for the giving of
notice to the

 

23



--------------------------------------------------------------------------------

Borrower then in effect under the Credit Agreement, and (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Schedule 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

25. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a Grantor
and shall have thereupon pursuant to Section 2 hereof granted a security
interest in and collaterally assigned to the Administrative Agent for the
benefit of the Secured Parties all Collateral in which it has at its Applicable
Date or thereafter acquires any interest or the power to transfer, and all
references herein and in the other Loan Documents to the Grantors or to the
parties to this Security Agreement shall be deemed to include such Person as a
Grantor hereunder. Each Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Joinder Agreement and its
property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.

26. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Security
Agreement and each Joinder Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any Credit Extensions referred to herein or secured hereby.

27. Governing Law; Waivers.

(a) THIS SECURITY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE; PROVIDED THAT
(i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS RULES
OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT THE MANNER OF
CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR EFFECT
OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY OF SECURITY
INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN THE LAWS
OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, (ii) EACH CONTROL
AGREEMENT (INCLUDING EACH QUALIFYING CONTROL AGREEMENT) APPLICABLE TO ANY
SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR OTHERWISE BY THE LAWS OF
THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR DEPOSIT

 

24



--------------------------------------------------------------------------------

ACCOUNT TO WHICH SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE INSTANCES IN
WHICH THE LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED GOVERN MATTERS
PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL, SUCH LAWS SHALL
BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.

(b) EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND
DELIVERY OF THIS SECURITY AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

(c) EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 24 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER
LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR ANY OF SUCH
PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY
THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR
COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR
OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS SECURITY

 

25



--------------------------------------------------------------------------------

AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH
THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND HEREBY EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

(f) EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

28. Intercreditor Agreement. THIS SECURITY AGREEMENT AND THE COLLATERAL
DESCRIBED HEREIN ARE SUBJECT TO THE INTERCREDITOR AGREEMENT AND ANY SUCCESSOR OR
ASSIGNEE OF ANY PARTY HERETO SHALL BE BOUND BY SUCH INTERCREDITOR AGREEMENT AS
FULLY AS IF SUCH SUCCESSOR OR ASSIGNEE WERE A PARTY THERETO.

[Signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

GRANTORS: ASBURY AUTOMOTIVE GROUP, INC.

 

Hunter Johnson

Vice President and Treasurer

ASBURY AUTOMOTIVE MANAGEMENT L.L.C.

 

Hunter Johnson

Assistant Treasurer

ASBURY AUTOMOTIVE FINANCIAL SERVICES, INC.

 

Hunter Johnson

President and Treasurer

ASBURY AUTOMOTIVE JACKSONVILLE, L.P.

By:

  ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C., its General Partner ASBURY
AUTOMOTIVE TAMPA, L.P.

By:

 

ASBURY AUTOMOTIVE TAMPA GP L.L.C.,

its General Partner

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ANL, L.P.

ASBURY JAX HOLDINGS, L.P.

AVENUES MOTORS, LTD.

BAYWAY FINANCIAL SERVICES, L.P.

C&O PROPERTIES, LTD.

CFP MOTORS, LTD.

CH MOTORS, LTD.

CHO PARTNERSHIP, LTD.

CN MOTORS, LTD.

COGGIN MANAGEMENT, L.P.

CP-GMC MOTORS, LTD.

By:

 

ASBURY JAX MANAGEMENT L.L.C.,

its General Partner

ASBURY AUTOMOTIVE BRANDON, L.P.

TAMPA HUND, L.P.

TAMPA KIA, L.P.

TAMPA LM, L.P.

TAMPA MIT, L.P.

TAMPA SUZU, L.P.

WMZ BRANDON MOTORS, L.P.

WMZ MOTORS, L.P.

WTY MOTORS, L.P.

By:

 

ASBURY TAMPA MANAGEMENT L.L.C.,

its General Partner

AF MOTORS, L.L.C.

ALM MOTORS, L.L.C.

ASBURY AR NISS L.L.C.

ASBURY ARKANSAS HUND L.L.C.

ASBURY ATLANTA AC L.L.C.

ASBURY ATLANTA AU L.L.C.

ASBURY ATLANTA BM L.L.C.

ASBURY ATLANTA CHEVROLET L.L.C.

ASBURY ATLANTA HON L.L.C.

ASBURY ATLANTA INF L.L.C.

ASBURY ATLANTA INFINITI L.L.C.

ASBURY ATLANTA JAGUAR L.L.C.

ASBURY ATLANTA LEX L.L.C.

ASBURY ATLANTA NIS L.L.C.

ASBURY ATLANTA TOY L.L.C.

ASBURY ATLANTA VL L.L.C.

ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE ARKANSAS L.L.C.

ASBURY AUTOMOTIVE ATLANTA L.L.C.

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY AUTOMOTIVE ATLANTA II L.L.C.

ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.

ASBURY AUTOMOTIVE DELAND, L.L.C.

ASBURY AUTOMOTIVE FLORIDA LLC

ASBURY AUTOMOTIVE FRESNO L.L.C.

ASBURY AUTOMOTIVE GROUP HOLDINGS, INC.

ASBURY AUTOMOTIVE GROUP L.L.C.

ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.

ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.

ASBURY AUTOMOTIVE OREGON L.L.C.

ASBURY AUTOMOTIVE OREGON MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE SOUTH LLC

ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.

ASBURY AUTOMOTIVE TAMPA GP L.L.C.

ASBURY AUTOMOTIVE TEXAS L.L.C.

ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.

ASBURY DELAND IMPORTS 2, L.L.C.

ASBURY FRESNO IMPORTS L.L.C.

ASBURY JAX AC, L.L.C.

ASBURY JAX HON L.L.C.

ASBURY JAX K L.L.C.

ASBURY JAX MANAGEMENT L.L.C.

ASBURY JAX PB CHEV L.L.C.

ASBURY JAX VW L.L.C.

ASBURY MS CHEV L.L.C.

ASBURY MS GRAY-DANIELS L.L.C.

ASBURY MS METRO L.L.C.

ASBURY MS YAZOO L.L.C.

ASBURY NO CAL NISS L.L.C.

ASBURY SACRAMENTO IMPORTS L.L.C.

ASBURY SO CAL DC L.L.C.

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY SO CAL HON L.L.C.

ASBURY SO CAL NISS L.L.C.

ASBURY ST. LOUIS CADILLAC L.L.C.

ASBURY ST. LOUIS LEX L.L.C.

ASBURY ST. LOUIS LR L.L.C.

ASBURY TAMPA MANAGEMENT L.L.C.

ASBURY-DELAND IMPORTS, L.L.C.

ATLANTA REAL ESTATE HOLDINGS L.L.C.

BFP MOTORS L.L.C.

CAMCO FINANCE II L.L.C.

CK CHEVROLET L.L.C.

CK MOTORS LLC

COGGIN AUTOMOTIVE CORP.

COGGIN CARS L.L.C.

COGGIN CHEVROLET L.L.C.

CROWN ACURA/NISSAN, LLC

CROWN CHH L.L.C.

CROWN CHO L.L.C.

CROWN CHV L.L.C.

CROWN FDO L.L.C.

CROWN FFO HOLDINGS L.L.C.

CROWN FFO L.L.C.

CROWN GAC L.L.C.

CROWN GBM L.L.C.

CROWN GCA L.L.C.

CROWN GDO L.L.C.

CROWN GHO L.L.C.

CROWN GNI L.L.C.

CROWN GPG L.L.C.

CROWN GVO L.L.C.

CROWN HONDA, L.L.C.

CROWN MOTORCAR COMPANY L.L.C.

CROWN PBM L.L.C.

CROWN RIA L.L.C.

CROWN RIB L.L.C.

CROWN SJC L.L.C.

CROWN SNI L.L.C.

CSA IMPORTS L.L.C.

ESCUDE-M L.L.C.

ESCUDE-MO L.L.C.

ESCUDE-NN L.L.C.

ESCUDE-NS L.L.C.

ESCUDE-T L.L.C.

HFP MOTORS L.L.C.

JC DEALER SYSTEMS, LLC

KP MOTORS L.L.C.

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MCDAVID AUSTIN-ACRA, L.L.C.

MCDAVID FRISCO-HON, L.L.C.

MCDAVID GRANDE, L.L.C.

MCDAVID HOUSTON-HON, L.L.C.

MCDAVID HOUSTON-NISS, L.L.C.

MCDAVID IRVING-HON, L.L.C.

MCDAVID OUTFITTERS, L.L.C.

MCDAVID PLANO-ACRA, L.L.C.

NP FLM L.L.C.

NP MZD L.L.C.

NP VKW L.L.C.

PLANO LINCOLN-MERCURY, INC.

PRECISION COMPUTER SERVICES, INC.

PRECISION ENTERPRISES TAMPA, INC.

PRECISION INFINITI, INC.

PRECISION MOTORCARS, INC.

PRECISION NISSAN, INC.

PREMIER NSN L.L.C.

PREMIER PON L.L.C.

PRESTIGE BAY L.L.C.

PRESTIGE TOY L.L.C.

SPECTRUM INSURANCE SERVICES L.L.C.

THOMASON AUTO CREDIT NORTHWEST, INC.

THOMASON DAM L.L.C.

THOMASON FRD L.L.C.

THOMASON HON L.L.C.

THOMASON HUND L.L.C.

THOMASON MAZ L.L.C.

THOMASON NISS L.L.C.

THOMASON OUTFITTERS L.L.C.

THOMASON PONTIAC-GMC L.L.C.

THOMASON SUZU L.L.C.

THOMASON TY L.L.C.

THOMASON ZUK L.L.C.

 

Hunter Johnson Treasurer

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative

Agent

By:

 

 

Name:

 

 

Title:

 

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 8(e)

Investment Property

 

Securities Accounts

     

Other Investment Property

Name and Address of

Securities Intermediary

 

Account Number

 

Name and Type

of Issuer

 

Quantity of Shares

or Other Interest

 

Certificate

Number(s)

Grantor

       

US Bank

425 Walnut St, 5th Fl

Cincinnati, OH 45202

 

Wachovia Bank, NA

 

19-2230,

19-2230a

19-2231

 

2000035289988

 

Money Mkt AAG LLC

Money Mkt AAG LLC

Money Mkt AAFS, Inc.

 

Money Mkt AAFS, Inc.

   

Schedule 8(e)

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 8(h)

Commercial Tort Claims

 

Grantor

 

Adverse Party(ies)

 

Nature of Claim

 

Status of Claim

None.

     

Schedule 8(h)

Security Agreement



--------------------------------------------------------------------------------

EXHIBIT L

INTERCREDITOR AGREEMENT

See Attached.

 

L-1

Form of Intercreditor Agreement



--------------------------------------------------------------------------------

EXHIBIT L

INTERCREDITOR AGREEMENT

This Intercreditor Agreement, dated as of September 26, 2008 (this “Agreement”),
is among Bank of America, N.A., a national banking association, in its
individual capacity (in such capacity, “Bank of America”) and as the
administrative agent (in such capacity, the “Revolving Facility Agent”) under
the Revolving Facility Credit Agreement referred to below, American Honda
Finance Corporation, a California corporation (“American Honda Finance”), BMW
Financial Services NA, LLC, a Delaware limited liability company (“BMW
Finance”), DaimlerChrysler Financial Services Americas LLC, a Michigan limited
liability company (“Chrysler Financial”), Ford Motor Credit Company LLC, a
Delaware limited liability company (“FMCC”), GMAC, an entity organized under
Delaware law (“GMAC”), DCFS USA LLC, a Delaware limited liability company
(“Mercedes Benz Financial”), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), Toyota Motor Credit Corporation, a California corporation
(“TMCC”), World Omni Financial Corp., a Florida corporation (“WOFCO”), Comerica
Bank, a Texas banking association (“Comerica”), Navistar, Inc., a Delaware
corporation (formerly known as International Truck and Engine Corporation)
(“Navistar”), Navistar Financial Corporation, a Delaware corporation (“Navistar
Financial”), IC Bus, LLC, an Arkansas limited liability company (“IC Bus”), each
other Person who shall become a party hereto by execution of an Intercreditor
Joinder Agreement (each an “Intercreditor Joinder Agreement”) substantially in
the form of Exhibit N attached hereto (each a “Joining Party”), JPMorgan Chase
Bank, N.A., a national banking association, in its individual capacity (in such
capacity, “JPMorgan”), and as the administrative agent (in such capacity, the
“Used Vehicle Facility Agent”) under the Used Vehicle Facility Credit Agreement
referred to below (American Honda Finance, BMW Finance, Chrysler Financial,
FMCC, GMAC, Mercedes Benz Financial, NMAC, TMCC, WOFCO, Navistar, Navistar
Financial, IC Bus, each Joining Party, the Revolving Facility Agent, Bank of
America, JPMorgan and the Used Vehicle Facility Agent, each individually a
“Party” and collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, Asbury Automotive Group, Inc., a Delaware corporation (“Asbury”),
through its existing or future Subsidiaries, operates or will operate
dealerships for the retail sale of new and/or used automobiles or trucks and
businesses ancillary to the operation of such dealerships;

WHEREAS, pursuant to the Credit Agreement dated as of September 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Revolving Facility Credit Agreement”) among Asbury, various financial
institutions party thereto from time to time (the “Revolving Facility Lenders”)
and the Revolving Facility Agent, the Revolving Facility Lenders have agreed to
extend certain financial accommodations to or for the benefit of Asbury and its
Subsidiaries;



--------------------------------------------------------------------------------

WHEREAS, the Revolving Facility Agent has a security interest for the benefit of
itself, the Revolving Facility Lenders and certain of their respective
affiliates (collectively, the “Revolving Secured Parties”) in certain of the
personal property of Asbury, certain Dealership Subsidiaries and other
Subsidiaries to secure the obligations of Asbury, such Dealership Subsidiaries
and other Subsidiaries under the Revolving Facility Credit Agreement, other
agreements related thereto and certain swap agreements;

WHEREAS, pursuant to a contemplated credit agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Used Vehicle Facility Credit Agreement”) among Asbury, various financial
institutions party thereto from time to time (the “Used Vehicle Facility
Lenders”) and the Used Vehicle Facility Agent, the Used Vehicle Facility Lenders
shall agree to extend certain financial accommodations to or for the benefit of
Asbury and certain Dealership Subsidiaries;

WHEREAS, the Used Vehicle Facility Agent has a security interest for the benefit
of itself and the Used Vehicle Facility Lenders in certain of the personal
property of Asbury and certain Dealership Subsidiaries to secure the obligations
of Asbury and such Dealership Subsidiaries under the Used Vehicle Facility
Credit Agreement and other agreements related thereto;

WHEREAS, in the course of conducting their business, the Dealership Subsidiaries
have acquired and will acquire new motor vehicles (including without limitation
new commercial trucks, including the bodies thereof) and the chassis and
trailers thereof, including, without limitation, accessories, additions,
substitutions and attachments thereto and New Service Loaner, Demo’s and Daily
Rental Vehicles (collectively, “New Vehicle Inventory”);

WHEREAS, in the course of conducting their business, the Dealership Subsidiaries
have acquired and will acquire used motor vehicles (including without limitation
used commercial trucks including the bodies thereof) and the chassis and
trailers thereof, including, without limitation, accessories, additions,
substitutions and attachments thereto (collectively, “Used Vehicle Inventory”,
and collectively with the New Vehicle Inventory, “Vehicle Inventory”);

WHEREAS, to enable the Dealership Subsidiaries to acquire the Vehicle Inventory,
each Dealership Subsidiary has obtained and will require the extension of credit
or grant of loans, to it or on its behalf, from some or all of the Parties
(“Inventory Financing”);

WHEREAS, from time to time, the Parties, the Revolving Facility Lenders and the
Used Vehicle Facility Lenders have provided and/or may provide, in certain
instances, loans and financial accommodations to Asbury, the Dealership
Subsidiaries or other Subsidiaries and, in connection therewith, Asbury, the
Dealership Subsidiaries and other Subsidiaries have granted and will grant to
the Parties security interests in certain assets now owned or hereafter acquired
by Asbury, such Dealership Subsidiaries and other Subsidiaries (“Collateral”)
including, without limitation, Inventory, Accounts, Equipment and General
Intangibles, Chattel Paper, and any other personal property and trade fixtures,
and the Proceeds thereof;

WHEREAS, the Parties wish to enter the following agreements regarding the
respective security interests in various assets of Asbury, the Dealership
Subsidiaries and other Subsidiaries;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1. Definitions. As used in this Agreement:

“Account” has the meaning assigned thereto in Section 9-102(a)(2) of the UCC.

“American Honda Finance” has the meaning assigned thereto in the preamble of
this Agreement.

“Asbury” has the meaning assigned thereto in the Recitals of this Agreement.

“Bank of America” has the meaning assigned thereto in the preamble of this
Agreement.

“BMW Finance” has the meaning assigned thereto in the preamble of this
Agreement.

“Chattel Paper” means, collectively, chattel paper (as defined in
Section 9-102(a)(11) of the UCC) and instruments (as defined in
Section 9-102(a)(47) of the UCC).

“Chrysler Financial” has the meaning assigned thereto in the preamble of this
Agreement.

“Collateral” has the meaning assigned thereto in the Recitals of this Agreement.

“Comerica” has the meaning assigned thereto in the preamble of this Agreement.

“Dealership Subsidiary” means any Subsidiary of Asbury that owns and operates
one or more Franchises for the sale of new and/or used vehicles at one or more
locations.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Equipment” has the meaning assigned thereto in Section 9-102(a)(33) of the UCC.

“Fixtures” has the meaning assigned thereto in Section 9-102(a)(41) of the UCC.

“FMCC” has the meaning assigned thereto in the preamble of this Agreement.

“Franchise” means any division of a Dealership Subsidiary that holds (or the
portion of the assets of such Dealership Subsidiary that constitutes) the assets
of a particular franchise for the sale of new and/or used vehicles. A Dealership
Subsidiary may own and operate one or more than one Franchise. (By way of
example, and without limiting the generality of the foregoing, CN Motors Ltd. is
a Dealership Subsidiary that, as of the date hereof, owns and operates two
Franchises: Coggins Nissan and Coggins Kia.)

 

3



--------------------------------------------------------------------------------

“General Intangible” has the meaning assigned thereto in Section 9-102(a)(42) of
the UCC.

“GMAC” has the meaning assigned thereto in the preamble of this Agreement.

“IC Bus” has the meaning assigned thereto in the preamble of this Agreement.

“Intercreditor Joinder Agreement” has the meaning assigned thereto in the
preamble of this Agreement.

“Inventory” has the meaning assigned thereto in Section 9-102(a)(48) of the UCC.

“Inventory Financing” has the meaning assigned thereto in the Recitals of this
Agreement.

“Joining Party” has the meaning assigned thereto in the preamble of this
Agreement.

“JPMorgan” has the meaning assigned thereto in the preamble of this Agreement.

“Legal Remedies” means, with respect to any Party and any item of Collateral,
any remedies with respect to such item that are available to such Party at law
or under its security documents.

“Mercedes Benz Financial” has the meaning assigned thereto in the preamble of
this Agreement.

“Navistar” has the meaning assigned thereto in the preamble of this Agreement.

“Navistar Financial” has the meaning assigned thereto in the preamble of this
Agreement.

“New Service Loaner, Demo’s, and Daily Rental Vehicles” means, collectively, all
new vehicles owned by any Dealership Subsidiary which vehicles (a) were new
motor vehicles when they were acquired by the Dealership Subsidiary and (b) are
used by such Subsidiaries as service loaner vehicles, demonstrators or daily
rental vehicles and (c) are not reflected as used vehicles on the books and
records of such Subsidiary.

“New Vehicle Inventory” has the meaning assigned thereto in the Recitals of this
Agreement.

“New Vehicle Inventory Lenders” means, collectively, American Honda Finance, BMW
Finance, Chrysler Financial, FMCC, GMAC, JPMorgan, Mercedes Benz Financial,
NMAC, TMCC, WOFCO, Comerica, Navistar, Navistar Financial, IC Bus and each
Joining Party.

“NMAC” has the meaning assigned thereto in the preamble of this Agreement.

“Party” and “Party” have the meaning assigned thereto in the preamble of this
Agreement.

 

4



--------------------------------------------------------------------------------

“Payment Intangible” has the meaning assigned thereto in Section 9-102(a)(61) of
the UCC.

“Person” means any natural person, corporation, partnership, joint venture,
trust, limited liability company, association, governmental authority or unit,
or any other entity, whether acting in an individual, fiduciary or other
capacity.

“Proceeds” means collectively, with respect to any item of Collateral, (i) all
“proceeds” (as that term is defined in Section 9-102(a)(64) of the UCC) of such
item, including, without limitation, any Account acquired upon the sale, lease,
license, exchange or other disposition of such item of Collateral, (ii) (if such
item of Collateral is Vehicle Inventory) any Trade-In Proceeds thereof (until
the principal portion of any Inventory Financing that Specifically Financed such
item of New Vehicle Inventory is repaid in full), (iii) (if such item of
Collateral is Vehicle Inventory) any Related Contract-In-Transit (excluding any
Chattel Paper as to which liens are waived in accordance with Section 2(c)),
(iv) (if such item is Inventory) any credits, holdbacks, incentives, rebates or
allowances payable from a motor vehicle manufacturer or distributor pertaining
to or arising out of the acquisition or disposition of such item or otherwise
payable in connection with such item, (v) such item, if it is returned to,
repossessed by or stopped in transit by the Company or any Subsidiary and
(vi) all insurance claims with respect to such item.

“Qualified Purchase”, with respect to an item of Chattel Paper, means a purchase
(within the meaning of the UCC) of such Chattel Paper by a Party in good faith,
for new value, in the ordinary course of business of such Party where such Party
takes possession of such Chattel Paper (or, in the case of electronic chattel
paper (as defined in Section 9-102(a)(31) of the UCC), where such Party takes
control thereof, within the meaning of Section 9-105 of the UCC) in due course
and both (i) such Chattel Paper does not indicate that it has been assigned to
an identified assignee other than such Party and (ii) such Party does not have
knowledge at the time of such purchase that such purchase violates the rights of
another Party which has claimed a security interest in such Chattel Paper as
Proceeds of Vehicle Inventory (provided, that knowledge of an Inventory
Financing provided by any Party or knowledge of a financing statement filed
against Chattel Paper in favor of any Party, without more, shall not constitute
knowledge of such a violation); it being understood that a Party who takes
possession or control of a duplicate original of an item of Chattel Paper in
good faith in due course and without knowledge that there is more than one
original of such Chattel Paper shall not be disqualified from making a
“Qualified Purchase” of such Chattel Paper hereunder.

“Realization Proceeds” means any and all proceeds of the sale, lease, license,
exchange or other disposition of or realization upon any item of Collateral, and
all distributions with respect to such item of Collateral made in any proceeding
under Debtor Relief Laws with respect to Asbury, any Dealership Subsidiary or
any other Subsidiary and, to the extent payable to a Party and to the extent of
the value of the Collateral, insurance payable by reason of the loss or
nonconformity of, defects or infringement of rights in, or damage to, the
Collateral.

“Related Contract-In-Transit” means, with respect to an item of Vehicle
Inventory, a contract-in-transit related to the financing of such item of
Vehicle Inventory.

 

5



--------------------------------------------------------------------------------

“Respective Exhibits” means, collectively, each of the Respective Exhibits
referred to in Section 2(a) hereof, as each such Exhibit may be modified from
time to time in accordance with the terms hereof. The Respective Exhibit of any
New Vehicle Inventory Lender shall identify (a) each Franchise for which such
Party is providing new vehicle Inventory Financing and (b) with respect to each
such Franchise, the address of such Franchise, the correct legal name of the
Dealership Subsidiary that owns and operates such Franchise. The same Dealership
Subsidiary may appear on the Respective Exhibits of more than one New Vehicle
Inventory Lender, provided that a particular Franchise may appear only on the
Respective Exhibit of one Party at any time.

“Revised Exhibit” has the meaning assigned thereto in Section 3(b) of this
Agreement.

“Revising Party” has the meaning assigned thereto in Section 3(b) of this
Agreement.

“Revolving Facility Agent” has the meaning assigned thereto in the preamble of
this Agreement.

“Revolving Facility Credit Agreement” has the meaning assigned thereto in the
Recitals of this Agreement.

“Revolving Facility Lenders” has the meaning assigned thereto in the Recitals of
this Agreement.

“Revolving Secured Parties” has the meaning assigned thereto in the Recitals of
this Agreement.

“Specifically Financed” means, with respect to any item of New Vehicle
Inventory, (i) any Inventory Financing, on a VIN-specific basis, of such item of
New Vehicle Inventory by which a Party has extended new value (and has not
refinanced a preexisting claim or antecedent debt) which has enabled the
applicable Dealership Subsidiary to acquire rights in such item of Vehicle
Inventory, and (ii) any Inventory Financing specifically incurred to refinance,
on a VIN-specific basis, an Inventory Financing described in clause (i) above
with respect to such item of Vehicle Inventory, it being understood that, in the
case of both clauses (i) and (ii), the Party providing such Inventory Financing
is without actual knowledge that a purchase money security interest exists in
favor of any other Party in that specific item of Vehicle Inventory.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Asbury.

“TMCC” has the meaning assigned thereto in the preamble of this Agreement.

 

6



--------------------------------------------------------------------------------

“Trade-In Proceeds” means, with respect to any Vehicle Inventory Specifically
Financed by any Party, a motor vehicle accepted by the relevant Franchise in
trade, or partial trade, for such Vehicle Inventory.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Used Vehicle Facility Agent” has the meaning assigned thereto in the preamble
of this Agreement.

“Used Vehicle Facility Credit Agreement” has the meaning assigned thereto in the
Recitals of this Agreement.

“Used Vehicle Facility Lenders” has the meaning assigned thereto in the Recitals
of this Agreement.

“Used Vehicle Inventory” has the meaning assigned thereto in the Recitals of
this Agreement.

“Vehicle Inventory” has the meaning assigned thereto in the Recitals of this
Agreement.

“WOFCO” has the meaning assigned thereto in the preamble of this Agreement.

2. Priority of Rights in the Collateral. Subject to the terms and conditions of
this Agreement, and regardless of the time, order or manner of attachment or
perfection of the security interests of the Parties in the Collateral
(including, without limitation, the giving or failure to give any notice of a
purchase money security interest or other notice, or the time or order of filing
financing statements) or any provision of the UCC, or any Debtor Relief Law, the
priorities, rights and interests of the Parties in the Collateral shall be
governed by the following order of priority, and all Realization Proceeds of any
item of Collateral shall be allocated in accordance with such order of priority:

(a) With respect to any item of Vehicle Inventory:

(i) American Honda Finance shall have a first priority security interest in any
item of New Vehicle Inventory and the Proceeds thereof if such Inventory was
originally acquired by any Franchise set forth on Exhibit A attached hereto
(which Exhibit shall be considered American Honda Finance’s “Respective Exhibit”
and may be supplemented or amended from time to time in accordance with the
terms of this Agreement, including Section 3(b) hereof) and American Honda
Finance is a party to a loan facility to provide Inventory Financing of New
Vehicle Inventory on a VIN-specific basis at such Franchise;

(ii) BMW Finance shall have a first priority security interest in any item of
New Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit B attached hereto (which Exhibit
shall be considered BMW Finance’s “Respective Exhibit” and may be supplemented
or amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and BMW Finance is a party to a loan facility to
provide Inventory Financing of New Vehicle Inventory on a VIN-specific basis at
such Franchise;

 

7



--------------------------------------------------------------------------------

(iii) Chrysler Financial shall have a first priority security interest in any
item of New Vehicle Inventory and the Proceeds thereof if such Inventory was
originally acquired by any Franchise set forth on Exhibit C attached hereto
(which Exhibit shall be considered Chrysler Financial’s “Respective Exhibit” and
may be supplemented or amended from time to time in accordance with the terms of
this Agreement, including Section 3(b) hereof) and Chrysler Financial is a party
to a loan facility to provide Inventory Financing of New Vehicle Inventory on a
VIN-specific basis at such Franchise;

(iv) FMCC shall have a first priority security interest in any item of New
Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit D attached hereto (which Exhibit
shall be considered FMCC’s “Respective Exhibit” and may be supplemented or
amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and FMCC is a party to a loan facility to provide
Inventory Financing of New Vehicle Inventory on a VIN-specific basis at such
Franchise;

(v) GMAC shall have a first priority security interest in any item of New
Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit E attached hereto (which Exhibit
shall be considered GMAC’s “Respective Exhibit” and may be supplemented or
amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and GMAC is a party to a loan facility to provide
Inventory Financing of New Vehicle Inventory on a VIN-specific basis at such
Franchise;

(vi) JPMorgan shall have a first priority security interest in any item of New
Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit F attached hereto (which Exhibit
shall be considered JPMorgan’s “Respective Exhibit” and may be supplemented or
amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and JPMorgan is a party to a loan facility to
provide Inventory Financing of New Vehicle Inventory on a VIN-specific basis at
such Franchise;

(vii) Mercedes Benz Financial shall have a first priority security interest in
any item of New Vehicle Inventory and the Proceeds thereof if such Inventory was
originally acquired by any Franchise set forth on Exhibit G attached hereto
(which Exhibit shall be considered Mercedes Benz Financial’s “Respective
Exhibit” and may be supplemented or amended from time to time in accordance with
the terms of this Agreement, including Section 3(b) hereof) and Mercedes Benz
Financial is a party to a loan facility to provide Inventory Financing of New
Vehicle Inventory on a VIN-specific basis at such Franchise;

 

8



--------------------------------------------------------------------------------

(viii) NMAC shall have a first priority security interest in any item of New
Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit H attached hereto (which Exhibit
shall be considered NMAC’s “Respective Exhibit” and may be supplemented or
amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and NMAC is a party to a loan facility to provide
Inventory Financing of New Vehicle Inventory on a VIN-specific basis at such
Franchise;

(ix) TMCC shall have a first priority security interest in any item of New
Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit I attached hereto (which Exhibit
shall be considered TMCC’s “Respective Exhibit” and may be supplemented or
amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and TMCC is a party to a loan facility to provide
Inventory Financing of New Vehicle Inventory on a VIN-specific basis at such
Franchise;

(x) WOFCO shall have a first priority security interest in any item of New
Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit J attached hereto (which Exhibit
shall be considered WOFCO’s “Respective Exhibit” and may be supplemented or
amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and WOFCO is a party to a loan facility to
provide Inventory Financing of New Vehicle Inventory on a VIN-specific basis at
such Franchise;

(xi) Comerica shall have a first priority security interest in any item of New
Vehicle Inventory and the Proceeds thereof if such Inventory was originally
acquired by any Franchise set forth on Exhibit K attached hereto (which Exhibit
shall be considered Comerica’s “Respective Exhibit” and may be supplemented or
amended from time to time in accordance with the terms of this Agreement,
including Section 3(b) hereof) and Comerica is a party to a loan facility to
provide Inventory Financing of New Vehicle Inventory on a VIN-specific basis at
such Franchise;

(xii) Navistar, Navistar Financial and IC Bus shall have a first priority
security interest in any item of New Vehicle Inventory and the Proceeds thereof
if such Inventory was originally acquired by any Franchise set forth on Exhibit
L attached hereto (which Exhibit shall be considered Navistar, Navistar
Financial and IC Bus’s “Respective Exhibit” and may be supplemented or amended
from time to time in accordance with the terms of this Agreement, including
Section 3(b) hereof) and Navistar, Navistar Financial and IC Bus is a party to a
loan facility to provide Inventory Financing of New Vehicle Inventory on a
VIN-specific basis at such Franchise;

 

9



--------------------------------------------------------------------------------

(xiii) Bank of America shall have a first priority security interest in any item
of New Vehicle Inventory and the Proceeds thereof if such Inventory was
originally acquired by any Franchise set forth on Exhibit M attached hereto
(which Exhibit shall be considered Bank of America’s “Respective Exhibit” and
may be supplemented or amended from time to time in accordance with the terms of
this Agreement, including Section 3(b) hereof) and Bank of America is a party to
a loan facility to provide Inventory Financing of New Vehicle Inventory on a
VIN-specific basis at such Franchise;

(xiv) each Joining Party shall have a first priority security interest in any
item of New Vehicle Inventory and the Proceeds thereof if such Inventory was
originally acquired by any Franchise set forth on the Exhibit attached hereto to
the Intercreditor Joinder Agreement delivered by such Joining Party in
accordance with Section 11 hereof (which Exhibit shall be considered such
Joining Party’s Respective Exhibit and may be supplemented or amended from time
to time in accordance with the terms of this Agreement, including Section 3(b)
hereof) and such Joining Party is a party to a loan facility to provide
Inventory Financing of New Vehicle Inventory on a VIN-specific basis at such
Franchise; and

(xv) the Used Vehicle Facility Agent shall have a first priority security
interest in any item of Used Vehicle Inventory and the Proceeds thereof;

provided, however, that notwithstanding anything to the contrary herein, if a
Party (the “Original New Vehicle Lender”) has obtained a security interest in a
motor vehicle because such Original New Vehicle Lender specifically financed (or
has purchased (in a Qualified Purchase) the Chattel Paper that specifically
financed) the original consumer’s or commercial customer’s purchase of such
vehicle from a motor vehicle dealer (such consumer or customer being referred to
as the “Original Buyer”), and the Original Buyer trades such vehicle (the
“Trade-in Vehicle”) in to a Franchise as Trade-in-Proceeds in connection with
the purchase of a separate new motor vehicle (the “Replacement New Vehicle”),
then as among (x) the Original New Vehicle Lender, (y) the Party (the
“Replacement New Vehicle Inventory Lender”) that has Specifically Financed such
Replacement New Vehicle as New Vehicle Inventory and, accordingly, has a
security interest in such Trade-in Vehicle as Trade-in-Proceeds of such
Replacement New Vehicle and (z) the Used Vehicle Facility Agent, the respective
priorities of such Parties’ security interests in such Trade-in Vehicle shall be
determined as follows:

(1) the Original New Vehicle Lender shall have priority over each of the
Replacement New Vehicle Lender and the Used Vehicle Facility Agent in such
Trade-in Vehicle until the principal portion of its loan (or Chattel Paper) that
specifically financed the Original Buyer’s original purchase of the Trade-in
Vehicle is repaid in full,

(2) the Replacement New Vehicle Lender shall have priority over the Used Vehicle
Facility Agent in the Trade-in Vehicle so long as it constitutes Proceeds of the
Original New Vehicle (in accordance with clause (ii) of the definition of
Proceeds), and

(3) after the Original New Vehicle Lenders or Replacement New Vehicle Lenders
have received the amounts required by clause (1) or (2) above, respectively, and
the Used

 

10



--------------------------------------------------------------------------------

Vehicle Facility Agent has received the amounts required by clause (y) below,
then the Revolving Facility Agent shall be next in order of priorities in
accordance with the following paragraph; and

provided, further, except as otherwise set forth in Section 2(b) below, (x) the
Revolving Facility Agent shall have a second priority security interest (or,
with respect to Trade In Vehicles, a security interest that is subordinate to
the security interests of the Original New Vehicle Lender, the Replacement New
Vehicle Lender and the Used Vehicle Facility Agent pursuant to the first proviso
of this Section 2(a)) in any item of Vehicle Inventory and the Proceeds thereof
and (y) after each Party entitled to a first priority security interest (or,
with respect to Vehicle Inventory that is a Trade-in Vehicle, each Party with a
security interest that is senior to the security interest of the Revolving
Facility Agent pursuant to the first proviso of this Section 2(a)) in any item
of Vehicle Inventory and the Proceeds thereof pursuant to this Section 2(a) has
exercised any of its Legal Remedies and has received Realization Proceeds from
or attributable to such item to the extent necessary to pay off all obligations
then due under any of the Inventory Financing it has provided to Asbury or any
of its Dealership Subsidiaries, such Person shall no longer have a security
interest in any remaining Realization Proceeds and the Revolving Facility Agent
shall then have a first priority security interest in such remaining Realization
Proceeds from or attributable to such item, except that, if any such Realization
Proceeds are thereafter set aside or required to be repaid in whole or in part,
then, to the extent of any such Realization Proceeds not finally retained by
such Party, any security interest of such Party in such Realization Proceeds,
and the priorities in the Collateral described in this Section 2(a) and clause
(x) of this proviso, shall be reinstated and in full force and effect.

(b) If one or more Parties has Specifically Financed an item of New Vehicle
Inventory as to which another Party has priority pursuant to Section 2(a) above,
then, after any Party entitled to priority under Section 2(a) above has
exercised any of its Legal Remedies and has received Realization Proceeds from
or attributable to such item to the extent necessary to pay off all obligations
then due under any of the Inventory Financing it has provided to Asbury or any
of its Dealership Subsidiaries, (i) each Party not entitled to priority under
such Section 2(a) but which has Specifically Financed such item shall be
entitled to such ratable amount of any remaining Realization Proceeds from or
attributable to such item and any Proceeds of such item (subject, in the case of
Trade-In Proceeds, to the proviso to Section 2(a)) equal to its pro rata share
of the aggregate amount of debt outstanding (as of the date of discovery by any
such Party of such duplicate financing) for such item Specifically Financed by
all Parties subject to this Section 2(b) and (ii) after all Parties entitled to
such ratable amounts described in clause (i) of this Section 2(b) have received
such ratable amount, the Revolving Facility Agent for the benefit of itself and
the Revolving Secured Parties shall be entitled to any remaining Realization
Proceeds from or attributable to such item and any Proceeds of such item.

 

11



--------------------------------------------------------------------------------

(c) As to (x) any Chattel Paper purchased by any Party pursuant to a Qualified
Purchase or (y) any Collateral of Asbury or any of its Subsidiaries (including
without limitation any Dealership Subsidiary) other than Vehicle Inventory and
Proceeds thereof to the extent specifically addressed in Sections 2(a) and
(b) hereof:

(i) (A) Any Chattel Paper purchased by American Honda Finance pursuant to a
Qualified Purchase shall not be subject to a lien or security interest of any
other Party, and any such lien or security interest shall be deemed released.
(B) American Honda Finance shall have a first priority security interest in
(1) all Accounts, instruments, monies, Payment Intangibles and other rights to
payment (and all items in which American Honda Finance may exercise a right of
setoff or recoupment at law or in equity) which are owed by any Person to a
Franchise (or to the Dealership Subsidiary that owns such Franchise and which
relate to such Franchise) set forth on American Honda Finance’s Respective
Exhibit, (2) any Inventory of repair, replacement or service parts of any
Franchise set forth on American Honda Finance’s Respective Exhibit, and
(3) General Intangibles (including franchise rights if they are included in its
Collateral but excluding any equity interests in any direct or indirect
Subsidiary of Asbury) of any Franchise set forth on American Honda Finance’s
Respective Exhibit;

(ii) (A) Any Chattel Paper purchased by BMW Finance pursuant to a Qualified
Purchase shall not be subject to a lien or security interest of any other Party,
and any such lien or security interest shall be deemed released. (B) BMW Finance
shall have a first priority security interest in (1) all Accounts, instruments,
monies, Payment Intangibles and other rights to payment (and all items in which
BMW Finance may exercise a right of setoff or recoupment at law or in equity)
which are owed by any Person to a Franchise (or to the Dealership Subsidiary
that owns such Franchise and which relate to such Franchise) set forth on BMW
Finance’s Respective Exhibit, (2) any Inventory of repair, replacement or
service parts of any Franchise set forth on BMW Finance’s Respective Exhibit,
and (3) General Intangibles (including franchise rights if they are included in
its Collateral but excluding any equity interests in any direct or indirect
Subsidiary of Asbury) of any Franchise set forth on BMW Finance’s Respective
Exhibit;

(iii) (A) Any Chattel Paper purchased by Chrysler Financial pursuant to a
Qualified Purchase shall not be subject to a lien or security interest of any
other Party, and any such lien or security interest shall be deemed released.
(B) Chrysler Financial shall have a first priority security interest in (1) all
Accounts, instruments, monies, Payment Intangibles and other rights to payment
(and all items in which Chrysler Financial may exercise a right of setoff or
recoupment at law or in equity) which are owed by any Person to a Franchise (or
to the Dealership Subsidiary that owns such Franchise and which relate to such
Franchise) set forth on Chrysler Financial’s Respective Exhibit, (2) any
Inventory of repair, replacement or service parts of any Franchise set forth on
Chrysler Financial’s Respective Exhibit, and (3) General Intangibles (including
franchise rights if they are included in its Collateral but excluding any equity
interests in any direct or indirect Subsidiary of Asbury) of any Franchise set
forth on Chrysler Financial’s Respective Exhibit;

(iv) (A) Any Chattel Paper purchased by FMCC pursuant to a Qualified Purchase
shall not be subject to a lien or security interest of any other Party, and any
such lien or security interest shall be deemed released. (B) FMCC

 

12



--------------------------------------------------------------------------------

shall have a first priority security interest in (1) all Accounts, instruments,
monies, Payment Intangibles and other rights to payment (and all items in which
FMCC may exercise a right of setoff or recoupment at law or in equity) which are
owed by any Person to a Franchise (or to the Dealership Subsidiary that owns
such Franchise and which relate to such Franchise) set forth on FMCC’s
Respective Exhibit, (2) any Inventory of repair, replacement or service parts of
any Franchise set forth on FMCC’s Respective Exhibit, and (3) General
Intangibles (including franchise rights if they are included in its Collateral
but excluding any equity interests in any direct or indirect Subsidiary of
Asbury) of any Franchise set forth on FMCC’s Respective Exhibit;

(v) (A) Any Chattel Paper purchased by GMAC pursuant to a Qualified Purchase
shall not be subject to a lien or security interest of any other Party, and any
such lien or security interest shall be deemed released. (B) GMAC shall have a
first priority security interest in (1) all Accounts, instruments, monies,
Payment Intangibles and other rights to payment (and all items in which GMAC may
exercise a right of setoff or recoupment at law or in equity) which are owed by
any Person to a Franchise (or to the Dealership Subsidiary that owns such
Franchise and which relate to such Franchise) set forth on GMAC’s Respective
Exhibit, (2) any Inventory of repair, replacement or service parts of any
Franchise set forth on GMAC’s Respective Exhibit, and (3) General Intangibles
(including franchise rights if they are included in its Collateral but excluding
any equity interests in any direct or indirect Subsidiary of Asbury) of any
Franchise set forth on GMAC’s Respective Exhibit;

(vi) (A) Any Chattel Paper purchased by JPMorgan pursuant to a Qualified
Purchase shall not be subject to a lien or security interest of any other Party,
and any such lien or security interest shall be deemed released. (B) JPMorgan
shall have a first priority security interest in (1) all Accounts, instruments,
monies, Payment Intangibles and other rights to payment (and all items in which
JPMorgan may exercise a right of setoff or recoupment at law or in equity) which
are owed by any Person to a Franchise (or to the Dealership Subsidiary that owns
such Franchise and which relate to such Franchise) set forth on JPMorgan’s
Respective Exhibit, (2) any Inventory of repair, replacement or service parts of
any Franchise set forth on JPMorgan’s Respective Exhibit, and (3) General
Intangibles (including franchise rights if they are included in its Collateral
but excluding any equity interests in any direct or indirect Subsidiary of
Asbury) of any Franchise set forth on JPMorgan’s Respective Exhibit;

(vii) (A) Any Chattel Paper purchased by Mercedes Benz Financial pursuant to a
Qualified Purchase shall not be subject to a lien or security interest of any
other Party, and any such lien or security interest shall be deemed released.
(B) Mercedes Benz Financial shall have a first priority security interest in
(1) all Accounts, instruments, monies, Payment Intangibles and other rights to
payment (and all items in which Mercedes Benz Financial may exercise a right of
setoff or recoupment at law or in equity) which are owed by any Person to a
Franchise (or to the Dealership Subsidiary that owns such Franchise and which
relate to such

 

13



--------------------------------------------------------------------------------

Franchise) set forth on Mercedes Benz Financial’s Respective Exhibit, (2) any
Inventory of repair, replacement or service parts of any Franchise set forth on
Mercedes Benz Financial’s Respective Exhibit, and (3) General Intangibles
(including franchise rights if they are included in its Collateral but excluding
any equity interests in any direct or indirect Subsidiary of Asbury) of any
Franchise set forth on Mercedes Benz Financial’s Respective Exhibit;

(viii) (A) Any Chattel Paper purchased by NMAC pursuant to a Qualified Purchase
shall not be subject to a lien or security interest of any other Party, and any
such lien or security interest shall be deemed released. (B) NMAC shall have a
first priority security interest in (1) all Accounts, instruments, monies,
Payment Intangibles and other rights to payment (and all items in which NMAC may
exercise a right of setoff or recoupment at law or in equity) which are owed by
any Person to a Franchise (or to the Dealership Subsidiary that owns such
Franchise and which relate to such Franchise) set forth on NMAC’s Respective
Exhibit, (2) any Inventory of repair, replacement or service parts of any
Franchise set forth on NMAC’s Respective Exhibit, and (3) General Intangibles
(including franchise rights if they are included in its Collateral but excluding
any equity interests in any direct or indirect Subsidiary of Asbury) of any
Franchise set forth on NMAC’s Respective Exhibit;

(ix) (A) Any Chattel Paper purchased by TMCC pursuant to a Qualified Purchase
shall not be subject to a lien or security interest of any other Party, and any
such lien or security interest shall be deemed released. (B) TMCC shall have a
first priority security interest in (1) all Accounts, instruments, monies,
Payment Intangibles and other rights to payment (and all items in which TMCC may
exercise a right of setoff or recoupment at law or in equity) which are owed by
any Person to a Franchise (or to the Dealership Subsidiary that owns such
Franchise and which relate to such Franchise) set forth on TMCC’s Respective
Exhibit, (2) any Inventory of repair, replacement or service parts of any
Franchise set forth on TMCC’s Respective Exhibit, and (3) General Intangibles
(including franchise rights if they are included in its Collateral but excluding
any equity interests in any direct or indirect Subsidiary of Asbury) of any
Franchise set forth on TMCC’s Respective Exhibit;

(x) (A) Any Chattel Paper purchased by WOFCO pursuant to a Qualified Purchase
shall not be subject to a lien or security interest of any other Party, and any
such lien or security interest shall be deemed released. (B) WOFCO shall have a
first priority security interest in (1) all Accounts, instruments, monies,
Payment Intangibles and other rights to payment (and all items in which WOFCO
may exercise a right of setoff or recoupment at law or in equity) which are owed
by any Person to a Franchise (or to the Dealership Subsidiary that owns such
Franchise and which relate to such Franchise) set forth on WOFCO’s Respective
Exhibit, (2) any Inventory of repair, replacement or service parts of any
Franchise set forth on WOFCO’s Respective Exhibit, and (3) General Intangibles
(including franchise rights if they are included in its Collateral but excluding
any equity interests in any direct or indirect Subsidiary of Asbury) of any
Franchise set forth on WOFCO’s Respective Exhibit;

 

14



--------------------------------------------------------------------------------

(xi) (A) Any Chattel Paper purchased by Comerica pursuant to a Qualified
Purchase shall not be subject to a lien or security interest of any other Party,
and any such lien or security interest shall be deemed released. (B) Comerica
shall have a first priority security interest in (1) all Accounts, instruments,
monies, Payment Intangibles and other rights to payment (and all items in which
Comerica may exercise a right of setoff or recoupment at law or in equity) which
are owed by any Person to a Franchise (or to the Dealership Subsidiary that owns
such Franchise and which relate to such Franchise) set forth on Comerica’s
Respective Exhibit, (2) any Inventory of repair, replacement or service parts of
any Franchise set forth on Comerica’s Respective Exhibit, and (3) General
Intangibles (including franchise rights if they are included in its Collateral
but excluding any equity interests in any direct or indirect Subsidiary of
Asbury) of any Franchise set forth on Comerica’s Respective Exhibit;

(xii) (A) Any Chattel Paper purchased by Navistar, Navistar Financial or IC Bus
pursuant to a Qualified Purchase shall not be subject to a lien or security
interest of any other Party, and any such lien or security interest shall be
deemed released. (B) Navistar, Navistar Financial and IC Bus shall have a first
priority security interest in (1) all Accounts, instruments, monies, Payment
Intangibles and other rights to payment (and all items in which Navistar,
Navistar Financial and IC Bus may exercise a right of setoff or recoupment at
law or in equity) which are owed by any Person to a Franchise (or to the
Dealership Subsidiary that owns such Franchise and which relate to such
Franchise) set forth on Navistar, Navistar Financial and IC Bus’s Respective
Exhibit, (2) any Inventory of repair, replacement or service parts of any
Franchise set forth on Navistar, Navistar Financial and IC Bus’s Respective
Exhibit, and (3) General Intangibles (including franchise rights if they are
included in its Collateral but excluding any equity interests in any direct or
indirect Subsidiary of Asbury) of any Franchise set forth on Navistar, Navistar
Financial or IC Bus’s Respective Exhibit;

(xiii) (A) Any Chattel Paper purchased by Bank of America pursuant to a
Qualified Purchase shall not be subject to a lien or security interest of any
other Party, and any such lien or security interest shall be deemed released.
(B) Bank of America shall have a first priority security interest in (1) all
Accounts, instruments, monies, Payment Intangibles and other rights to payment
(and all items in which Bank of America may exercise a right of setoff or
recoupment at law or in equity) which are owed by any Person to a Franchise (or
to the Dealership Subsidiary that owns such Franchise and which relate to such
Franchise) set forth on Bank of America’s Respective Exhibit, (2) any Inventory
of repair, replacement or service parts of any Franchise set forth on Bank of
America’s Respective Exhibit, and (3) General Intangibles (including franchise
rights if they are included in its Collateral but excluding any equity interests
in any direct or indirect Subsidiary of Asbury) of any Franchise set forth on
Bank of America’s Respective Exhibit;

 

15



--------------------------------------------------------------------------------

(xiv) (A) Any Chattel Paper purchased by any Joining Party pursuant to a
Qualified Purchase shall not be subject to a lien or security interest of any
other Party, and any such lien or security interest shall be deemed released.
(B) Each Joining Party shall have a first priority security interest in (1) all
Accounts, instruments, monies, Payment Intangibles and other rights to payment
(and all items in which such Joining Party may exercise a right of setoff or
recoupment at law or in equity) which are owed by any Person to a Franchise (or
to the Dealership Subsidiary that owns such Franchise and which relate to such
Franchise) set forth on such Joining Party’s Respective Exhibit, (2) any
Inventory of repair, replacement or service parts of any Franchise set forth on
such Joining Party’s Respective Exhibit, and (3) General Intangibles (including
franchise rights if they are included in its Collateral but excluding any equity
interests in any direct or indirect Subsidiary of Asbury) of any Franchise set
forth on such Joining Party’s Respective Exhibit;

(xv) the Revolving Facility Agent for the benefit of itself and the Revolving
Secured Parties shall have a second priority security interest in all of the
Collateral described in clauses (i) through (xiv) of this Section 2(c), except
(in the case of Chattel Paper purchased by another Party pursuant to a Qualified
Purchase) to the extent such security interest is deemed released by sub-clause
(A) of any such clause (as modified by clause (xvi) below);

(xvi) Notwithstanding the foregoing subclauses (A) of each of clause (i) –
(xiv), in the event two or more Parties have made a Qualified Purchase of
Chattel Paper with respect to the same item of New Vehicle Inventory, each such
Party shall be entitled to a ratable amount of Realization Proceeds from or
attributable to the authentic version of such Chattel Paper, based upon its pro
rata share of the aggregate purchase price (as of the date of discovery by any
such Party of such duplicate financing) paid by all Parties making Qualified
Purchases subject to this clause (xvi); and

(xvii) in all other cases the security interest of the Revolving Facility Agent,
for the benefit of itself and the Revolving Secured Parties (to the extent of
all indebtedness and other obligations owing to them under the Revolving
Facility Credit Agreement and related documents, whether then due or to become
due, and whether absolute or contingent or now existing or at any time hereafter
created), shall have first priority (and each Party other than the Revolving
Facility Agent hereby agrees that, in each such case, any security interest it
has in the Collateral is subordinate and junior to that of the Revolving
Facility Agent on behalf of itself and the Revolving Secured Parties), and,
after exercise of any of its Legal Remedies and after the Revolving Facility
Agent, on behalf of itself and the Revolving Secured Parties, has received
Realization Proceeds such that all obligations then due and secured by the
security and collateral documentation entered into in connection with the
Revolving Facility Credit Agreement have

 

16



--------------------------------------------------------------------------------

been paid in full, and all commitments of the Revolving Facility Lenders to
extend credit under the Revolving Facility Credit Agreement have been terminated
and all letters of credit issued under the Revolving Facility Credit Agreement
have been terminated or cash collateralized in full, any remaining Realization
Proceeds shall be distributed to whomever else may be lawfully entitled thereto.

(d) If and to the extent the provisions of Section 2 grant to any Party any
level of priority as to Proceeds of any item of Collateral, then such priority
shall apply with respect to such Proceeds notwithstanding that they may
constitute cash and become commingled (whether by being subject to a sweep
account or otherwise) with other cash of Asbury or any of its subsidiaries,
including other cash that may itself constitute the Proceeds of other items of
Collateral in which another Party is granted priority hereunder. However, any
Party claiming priority in any such Proceeds shall bear the burden of
identifying the portion of the commingled amount that constitutes Proceeds of
its priority Collateral, which identification may be accomplished by a method of
tracing in accordance with Section 9-315(b)(2) of the UCC.

(e) Releases of Certain Liens and Security Interests:

(i) The Used Vehicle Facility Agent shall not have, and the Used Vehicle
Facility Agent hereby releases, any security interest in or lien on any real or
personal property (other than Used Vehicle Inventory and the Proceeds thereof)
of Asbury, any Dealership Subsidiary or any other Subsidiary of Asbury.

(ii) No New Vehicle Inventory Lender shall have, and each New Vehicle Inventory
Lender hereby releases, any security interest in or lien on:

(A) any real property or Fixtures of Asbury or any Subsidiary;

(B) any personal property of Asbury or any Subsidiary other than personal
property of a Franchise (or of the Dealership Subsidiary that owns and operates
such Franchise, which property relates to or is located at the site of such
Franchise) set forth on such New Vehicle Inventory Lender’s Respective Exhibit;

(C) any Equipment of Asbury, any Dealership Subsidiary or any other Subsidiary,
or any Proceeds of such Equipment; or

(D) any Used Vehicle Inventory of Asbury, any Dealership Subsidiary or any other
Subsidiary, or any Proceeds of any such Used Vehicle Inventory (except to the
extent

(1) such Party has obtained a security interest in any applicable motor vehicle
because such Party specifically financed (or has purchased (in a Qualified
Purchase) the Chattel Paper that specifically financed) the original consumer’s
or commercial customer’s purchase of such vehicle from a motor vehicle dealer as
described in the first proviso to Section 2(a) or in Section 2(e)(v) below, or

 

17



--------------------------------------------------------------------------------

(2)(A) such Proceeds constitute Trade-In Proceeds of any New Vehicle Inventory
Specifically Financed by such New Vehicle Inventory Lender, which New Vehicle
Inventory was originally acquired by any Franchise set forth on the Respective
Exhibit of such New Vehicle Inventory Lender and (B) such Trade-In Proceeds then
constitute Proceeds of such New Vehicle Inventory (in accordance with clause
(ii) of the definition of “Proceeds”)).

(iii) The Revolving Facility Agent shall not have, and hereby releases, any
security interest in or lien on (A) any real property of Asbury or any
Subsidiary or (B) any Chattel Paper of Asbury or any Subsidiary purchased by
another Party pursuant to a Qualified Purchase to the extent such security
interest is deemed released pursuant to Section 2(c)(i) through (xiv).

(iv) Notwithstanding the foregoing, no Party hereby releases any security
interest in or lien on real property or Fixtures to the extent (but only to the
extent) and so long as such security interest in or lien on real property or
Fixtures secures Permitted Real Estate Debt (as defined in the Revolving Credit
Agreement) provided by such Party.

(v) Each Party acknowledges and agrees that so long as neither Asbury nor any of
its Subsidiaries has any ownership interest in any motor vehicle which is
returned to or repossessed by any Party that specifically financed or leased (or
has purchased (in a Qualified Purchase) the Chattel Paper that specifically
financed or leased) such motor vehicle, such motor vehicles shall not constitute
Collateral hereunder.

3. Exclusive Agreement. (a) This Agreement evidences the entire agreement among
the Parties. No oral agreement, course of dealing or usage of trade shall alter,
amend or supersede this Agreement, nor operate to permit or cause an amendment
of this sentence. No waiver of any right or interest shall arise by the delay or
failure of any Party to exercise it. Any alteration, amendment or displacement
of this Agreement shall be void and of no effect unless in writing and signed by
each Party; provided that, the Exhibits hereto may be amended in accordance with
Section 3(b). This Agreement supersedes and replaces any intercreditor or
collateral subordination agreement pertaining principally to personal property
of Asbury, any Dealership Subsidiary or other Subsidiary and previously executed
by any of the Parties. All rights, interests and duties not governed by this
Agreement shall be determined under the UCC or other applicable law.

(b) A Party (a “Revising Party”) may add or remove Franchises set forth on its
Respective Exhibit by executing and delivering to the Revolving Facility Agent
(who shall distribute copies thereof to the other Parties hereto) a revised
exhibit (a “Revised Exhibit”), provided that (i) such Revised Exhibit is also
executed by Asbury and the Revolving Facility

 

18



--------------------------------------------------------------------------------

Agent, (ii) if (at the time of delivery of such Revised Exhibit) any Franchise
added to such Revised Exhibit is owned and operated by a Dealership Subsidiary
that owns and operates any other Franchise or Franchises then set forth on the
Respective Exhibit or Exhibits of any other Party or Parties, such Revised
Exhibit is also executed by such other Party or Parties (in addition to the
signatures required by clause (i)), and (iii) if (at the time of delivery of
such Revised Exhibit) any Franchise added to such Exhibit is then set forth on
the Respective Exhibit or any other Party, (A) such Revised Exhibit is also
executed by such other Party (in addition to any signatures required by clauses
(i) and (ii)) and (B) such other Party simultaneously removes such Franchise
from its own Respective Exhibit.

So long as the requirements of the preceding sentence are met, the Revised
Exhibit of the Revising Party shall then be considered such Party’s Respective
Exhibit.

(c) If, at any time, (i) a Franchise is set forth on any New Vehicle Inventory
Lender’s Respective Exhibit, (ii) all Inventory Financing provided by such New
Vehicle Inventory Lender with respect to items of New Vehicle Inventory of such
Franchise has been repaid in full (together with all accrued interest on such
Inventory Financing and any accrued fees (in connection with such Inventory
Financing) that specifically relate to such items of New Vehicle Inventory), and
(iii) Asbury has given notice to such New Vehicle Inventory Lender and to the
Revolving Facility Agent that neither Asbury nor the applicable Dealership
Subsidiary will incur any additional Inventory Financing loans or credit
extensions from such New Vehicle Inventory Lender with respect to items of New
Vehicle Inventory at such Franchise and any commitment from such New Vehicle
Inventory Lender to make such loans or credit extensions has been terminated,
then (upon the request of the Revolving Facility Agent) such New Vehicle
Inventory Lender shall promptly (and in any event within five (5) days after
such request) remove such Franchise from its Respective Exhibit by executing and
delivering to the Revolving Facility Agent (who shall distribute copies thereof
to the other Parties hereto) a revised Exhibit removing such Franchise (and not
adding any other Franchise). So long as the requirements of the preceding
sentence are met, such revised Exhibit shall then be considered such Party’s
Respective Exhibit. For the avoidance of doubt, in the case of a revised
Respective Exhibit delivered by a Party pursuant to this clause (c) which
Exhibit merely removes one or more Franchises (and does not add any Franchise),
the signatures of Asbury and the Revolving Facility Agent shall not be required
for such Exhibit to become the Respective Exhibit of such Party.

4. No Other Beneficiaries or Limitations. The fact and content of this Agreement
are solely for the benefit of the Parties and none of Asbury, any Subsidiary nor
any other Person not a party hereto is intended to be benefited, in any way
whatsoever, by this Agreement; provided that (i) the Revolving Secured Parties
are intended as beneficiaries hereof by virtue of security interests held on
their behalf by the Revolving Facility Agent, and (ii) the Used Vehicle Facility
Lenders are intended as beneficiaries hereof by virtue of security interests
held on their behalf by the Used Vehicle Facility Agent. Except for the releases
of security interests and liens in certain property set forth in Section 2(e)
hereof, this Agreement shall not affect or limit, in any way whatsoever, the
security interest or rights that any Party has in any assets of Asbury, any
Dealership Subsidiary or any other Subsidiary, insofar as the rights and
interest of Asbury, such Dealership Subsidiary or other Subsidiary and third
parties are involved. This Agreement does not create, perfect, assign or
transfer any security interest in any Collateral, nor does it create a
subordination of obligations as that term is defined in Section 1-209 of the
UCC, nor does it alter

 

19



--------------------------------------------------------------------------------

or expand any rights or obligations by any Party, Asbury or any Dealership
Subsidiary or other Subsidiary, in respect of Inventory Financing or otherwise.
Except as expressly set forth in Section 2(e), the Parties specifically reserve
any and all of their respective rights, security interests and rights to assert
security interests as against Asbury, each Dealership Subsidiary or other
Subsidiary and any third party.

5. Non-Opposition. So long as a Party can reasonably establish a good faith
attempt to obtain and preserve a security interest in any item of Collateral, no
other Party shall directly or indirectly contest the perfection, validity,
priority (as herein provided) or enforceability of, or seek to avoid, the
security interest of such first Party in such Collateral; provided that nothing
in this Section shall be deemed to prevent any Party from asserting any right or
claim it may have arising under this Agreement.

6. Notice of Agreement. Each Party may, but shall not be required to, provide
notice by a financing statement or otherwise of the fact or content of this
Agreement.

7. Assigns. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of each of the Parties. Each Party agrees that (a) its
obligations hereunder shall be binding on any successor of such Party or any
assignee of such Party’s Inventory Financing and (b) such Party all cause each
such successor or assignee to acknowledge the terms and conditions of this
Agreement and agree that such successor or assignee is bound by the obligations
of such Party under this Agreement as fully as if such successor or assignee
were a party hereto.

8. Effect of Bankruptcy. Unless otherwise terminated as provided in Section 12
below, this Agreement shall continue in full force and effect after the filing
of any petition by or against Asbury, any Dealership Subsidiary or any other
Subsidiary under the federal Bankruptcy Code and all converted or succeeding
cases in respect thereof. In any such instance, the terms “Dealership
Subsidiary”, “Asbury” and “Subsidiary” shall be deemed to include such
Dealership Subsidiary, Asbury or other Subsidiary, respectively as
debtor-in-possession and any trustee for such Dealership Subsidiary, Asbury or
other Subsidiary.

9. Modification of Certain Enforcement Rights. In the event a Party enforces its
security interest in any of its Collateral then, as between the Parties, any
Party having by reason of this Agreement a subordinate interest in an item of
Collateral (a) will not assert any claim for marshaling and (b) hereby consents
to the sale or other disposition of such Collateral free of such subordinate
interest, provided the Realization Proceeds are allocated (i) in accordance
herewith and (ii) after such application described in clause (i), any remaining
Realization Proceeds are applied in accordance with applicable law. If any Party
receives any amount or property to which it is not entitled under Section 2
hereof, such Party shall hold such amount or property in trust for the other
Parties that are entitled to share such amount or property and shall promptly
distribute such amount or property to such other Parties in accordance with such
Section. No Party that receives any such amount or property shall have any
liability to any other Party for not having invested such amount or property so
long as such property or amount is so promptly distributed.

10. Notice of Sale; Notices Generally. Prior to any Party’s foreclosure, sale,
lease, license, exchange, other disposition or retention of any of its
Collateral, such Party agrees (subject

 

20



--------------------------------------------------------------------------------

to Section 13 hereof) to give to each other Party having a security interest of
record in such item of Collateral written notice of such sale, lease, license,
exchange, disposition or retention of such Collateral.

All notices, deliveries and other communications to any Party hereunder or to
Asbury shall be in writing (including by facsimile communication) and shall be
sent to the address of such Party or Asbury set forth beneath its name below or
such other address as such Party may hereafter specify by notice to the other
Parties:

If to Bank of America, in its individual capacity, to:

Bank of America, N.A.

9000 Southside Boulevard

Building 100

FL9-100-06-15

Jacksonville, Florida 32256-0793

Attention: National Accounts: Patty Kay / Ken Winston

Facsimile: (904) 987-8347

If to the Revolving Credit Facility Agent, to:

Bank of America, N.A., as Administrative Agent

Anne Zeschke, Vice President

Mail Code: IL1-231-08-30

231 South LaSalle Street

Chicago, Illinois 60604

Facsimile: 877-206-1771

If to American Honda Finance, to:

American Honda Finance Corporation

P.O Box 2295

Torrance, CA 90509-2295

Attention: Warren Bradley, Senior Manager

Facsimile: 800-810-4253 or 310- 972-2698

and

P.O Box 2295

Torrance, CA 90509-2295

Attention: Karen Josselet, Manager of DFS

Facsimile: 800-810-4253 or 310- 972-2698

If to BMW Finance, to:

BMW Financial Services NA, LLC

5550 Britton Parkway

 

21



--------------------------------------------------------------------------------

Hilliard, OH 43026

Attention: Kelley Krutko

Facsimile: 614-789-1989

If to Chrysler Financial, to:

DaimlerChrysler Financial Services Americas LLC

27777 Inkster Road

CIMS 405-23-05

Farmington Hills, MI 48334-5326

Attention: Judy Johnson

Facsimile: 248-427-6550

If to FMCC, to

Ford Motor Credit Company LLC

One American Road

Dearborn, MI 48126

Attention: Scott Stran

Facsimile: 313 594-1216

If to GMAC, to:

GMAC

200 Renaissance Center

Mail Code 482-B10-C-71

Detroit, MI 48265

Attention: Jeffrey G. McLeod, Vice President

Facsimile: 313-566-0943

If to Mercedes Benz Financial, to:

DCFS USA LLC

36455 Corporate Drive

Farmington Hills, MI 48331-3552

Contact: Michele Nowak

Phone: 248-991-6581

Fax: 248-991-6896

E-Mail: michele.a.nowak@daimler.com

If to NMAC, to:

Nissan Motor Acceptance Corp.

Commercial Credit Department

8900 Freeport Parkway

Irving, TX 75063

(214) 596-3811

Attention: Mark Aaron

Facsimile: (972) 607-8721

 

22



--------------------------------------------------------------------------------

If to TMCC, to:

Toyota Motor Credit Corporation

19001 South Western Avenue, EF13

Torrance, CA 90501

Attention: Carolee Furukawa

Facsimile: 310-381-7175

If to WOFCO, to:

World Omni Financial Corp.

190 Jim Moran Blvd

Deerfield Beach, FL 33442

Attention: Rebecca Hewitt

Facsimile: 954-596-7614

If to Comerica, to:

Comerica Bank,

4309 Emperor Blvd.,

Suite 100, Durham, NC 27703

Attention: David Garbarz

Facsimile: 919- 474-3161

If to Navistar, to:

Navistar, Inc. (formerly known as International Truck and Engine Corporation)

c/o Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Attention: National Wholesale Credit Manager – Steve Perry

Facsimile: 630-753-4370

If to Navistar Financial , to:

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Attention: National Wholesale Credit Manager – Steve Perry

Facsimile: 630-753-4370

 

23



--------------------------------------------------------------------------------

If to IC Bus, to:

IC Bus, LLC

c/o Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Attention: National Wholesale Credit Manager – Steve Perry

Facsimile: 630-753-4370

If to JPMorgan, in its individual capacity, to:

JPMorgan Chase Bank, N.A.

483 Bloomfield Avenue, 3rd Floor

Montclair, New Jersey 07042

Attention: Jeff Calder, Dealer Commercial Services

Facsimile: 973-206-5957

If to the Used Vehicle Facility Agent, to:

JPMorgan Chase Bank, N.A., as Administrative Agent

483 Bloomfield Avenue, 3rd Floor

Montclair, New Jersey 07042

Attention: Jeff Calder, Dealer Commercial Services

Facsimile: 973-206-5957

with a copy to:

JPMorgan Chase Bank, N.A.

312 S 4th Street

Louisville, Kentucky 40202

Attention: Teresa Barnickle, Cls Louisville Mm Loan Services

Facsimile: 502-566-2742

with a copy to:

Andrews Kurth, LLP

600 Travis, JPMorgan Chase Tower

Suite 4200

Houston, Texas 77002

Attention: Martha L. Smith

Facsimile: 713-238-7202

 

24



--------------------------------------------------------------------------------

If to Asbury, to:

Asbury Automotive Group, Inc.

2905 Premiere Parkway - Suite 300

Duluth, GA 30097

Attention: Chief Financial Officer

Facsimile: (678) 542-2700

with a copy to:

Asbury Automotive Group, Inc.

2905 Premiere Parkway - Suite 300

Duluth, GA 30097

Attention: General Counsel

Facsimile: (678) 542-2700

If to any Joining Party, to the address for notices for such Joining Party set
forth on the signature page of the respective Intercreditor Joinder Agreement of
such Joining Party.

Each such notice, delivery or other communication shall be effective (i) if sent
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, (ii) if sent by overnight
courier, one business day after delivery to such courier, addressed as
aforesaid, (iii) if sent by facsimile communication, when sent (if reliable
confirmation of receipt is obtained) to the facsimile number specified in this
Section and (iv) if given by any other means, when delivered at the address
specified in this Section; provided that, with respect to any Party, documents
required to be delivered by the Revolving Facility Agent pursuant to
Section 3(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are posted on
an Internet or intranet website (including IntraLinks) to which such Party has
access (whether a commercial third-party website or whether sponsored by the
Revolving Facility Agent under the Revolving Facility Credit Agreement).

This Section 10 shall constitute a request for notice and a written notice of
claim by each Party to the other Parties in accordance with the provisions of
Sections 9-611 and 9-621 of the UCC.

11. Joinder. A Person may join this Agreement as a “Party” by executing and
delivering an Intercreditor Joinder Agreement (with an appropriately completed
Respective Exhibit for such Person) to the Revolving Facility Agent (who shall
distribute copies thereof to the other Parties hereto), provided that (a) such
Intercreditor Joinder Agreement is also executed by Asbury and the Revolving
Facility Agent, (b) if (at the time of delivery of such Intercreditor Joinder
Agreement) any Franchise set forth on the Respective Exhibit attached to such
Intercreditor Joinder Agreement is then owned and operated by a Dealership
Subsidiary that owns and operates any other Franchise or Franchises then set
forth on the Respective Exhibit or Exhibits of any other Party or Parties, such
Intercreditor Joinder Agreement is also executed by such other Party or Parties
(in addition to the signatures required by clause (a)), and (c) if (at the

 

25



--------------------------------------------------------------------------------

time of delivery of such Intercreditor Joinder Agreement) any Franchise set
forth on such Intercreditor Joinder Agreement is then set forth on the
Respective Exhibit or any other Party, (i) such Intercreditor Joinder Agreement
is also executed by such other Party (in addition to any signatures required by
clauses (a) and (b)) and (ii) such other Party simultaneously removes such
Franchise from its own Respective Exhibit. So long as the requirements of the
preceding sentence are met, such Intercreditor Joinder Agreement shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a “Party” and a “Joining Party”, and all references herein to the
Parties shall be deemed to include such Person as a Party hereunder.

12. Termination. This Agreement shall continue in full force and effect and
shall be irrevocable by each Party hereto until the earlier to occur of the
following:

(a) The Parties mutually agree in writing to terminate this Agreement; or

(b) All of the obligations owed by Asbury, the Dealership Subsidiaries and other
Subsidiaries to all of the Parties are fully paid and satisfied, all commitments
of the Revolving Facility Lenders have terminated, all letters of credit issued
under the Revolving Facility Credit Agreement have been terminated or cash
collateralized in full, all commitments of the Used Vehicle Facility Lenders
have terminated and the respective security interests of the Parties have been
terminated and released of record.

Notwithstanding the foregoing, this Agreement shall no longer be binding on or
inure to the benefit of (A) a particular Party providing Inventory Financing
commencing on the date upon which each of the following have occurred: (1) the
indefeasible payment in full of all obligations of Asbury or any of its
Subsidiaries owing pursuant to such Inventory Financing, (2) all obligations and
commitments of such Party to provide loans or other credit extensions to Asbury
or any of its Subsidiaries have terminated, (3) all liens under such Inventory
Financing have been released and terminated, and (4) all UCC-1 financing
statements against Asbury and any of its Subsidiaries in favor of such Party
have been terminated, and (B) a particular Party with respect to its Inventory
Financing at a particular Franchise, in the event (1) such Franchise (or the
Subsidiary of Asbury owning such Franchise) is sold to a Person other than
Asbury or any of its Subsidiaries or is dissolved or transferred back to the
Franchisor and (2) neither Asbury nor any of its Subsidiaries has any remaining
obligations with respect to such Inventory Financing and none of their remaining
assets secure such Inventory Financing.

Except as expressly set forth above in this Section 12, the priorities set forth
in this Agreement shall remain in full force and effect regardless of whether
any Party in the future seeks to rescind, amend, terminate or reform, by
litigation or otherwise, its respective agreements with Asbury, the Dealership
Subsidiaries or the other Subsidiaries.

To the extent that any Party receives any Realization Proceeds prior to
termination of this Agreement (or prior to the release of such Party from this
Agreement or release of such Party with respect to a particular Franchise, as
applicable), which receipt is thereafter set aside or required to be repaid in
whole or in part, then, to the extent of any sum not finally retained by such
Party, this Agreement shall be reinstated and in full force and effect (or
reinstated as to such Party, or reinstated with respect to such particular
Franchise, as applicable).

 

26



--------------------------------------------------------------------------------

13. Conflicts. In the event of any conflict between the provisions of this
Agreement and any provisions of the loan documentation related to any Inventory
Financing, the Revolving Facility Credit Agreement or the Used Vehicle Credit
Agreement, with respect to the existence, creation, attachment, perfection or
priority of security interests in the Collateral or Chattel Paper, the
provisions of this Agreement shall govern and control, including but not limited
to, provisions as to the scope of collateral granted thereunder and prohibition
on liens and security interests which shall be superceded by this Agreement.

14. Cooperation; Further Assurances. The Parties shall cooperate with one
another to share essential information for the purpose of effecting audits and
inspections of Collateral. Each Party shall, to the extent circumstances
warrant, use its reasonable efforts to provide advance notice to each other
Party prior to or concurrently with commencing any judicial or non-judicial
action to enforce its security interest in Collateral; provided that the failure
to do so shall not limit or affect the validity of such action nor give rise to
any claim or defense with respect thereto. Each Party agrees that from time to
time it shall promptly execute and deliver all further instruments and documents
and take all further actions that may be necessary in order to more fully effect
the understandings and agreements contained herein and to carry out the purposes
hereof.

15. Applicable Law. This Agreement shall be deemed to have been made under and
shall be governed and construed in all respects by the law of the State of New
York applicable to contracts made and to be performed entirely in such State.

16. No Fiduciary, Agency or Trust Relationship. Nothing in this Agreement shall
be deemed to create a fiduciary, agency or trust relationship (other than the
obligation in Section 9 hereof to hold the amounts and properties set forth
therein in trust) between or among any of the Parties.

17. Section Titles. The Section titles contained in this Agreement are for
convenience only and are without substantive meaning or content of any kind and
shall not be considered part of this Agreement.

18. Counterparts. This Agreement and any amendment hereto (or to any Exhibit
hereto) may be executed in any number of counterparts and by the different
Parties on separate counterparts, and each such counterpart shall be deemed to
be an original but all such counterparts shall together constitute a single
Agreement or amendment, as the case may be. Delivery of an executed counterpart
of this Agreement by telecopier or facsimile or other electronic means (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart thereof.

19. Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

20. Agency Acknowledgement. The Revolving Facility Agent hereby represents that
it is authorized to execute, deliver and perform its obligations under this
Agreement as administrative agent on behalf of the Revolving Facility Lenders.
The Used Vehicle Facility Agent hereby represents that it is authorized to
execute and deliver and, upon consummation of the Used Vehicle Facility, perform
its obligations under this Agreement as administrative agent on behalf of the
Used Vehicle Facility Lenders.

[Remainder of page intentionally left blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first above written.

 

BANK OF AMERICA, N.A., as Revolving

Facility Agent

By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

AMERICAN HONDA FINANCE CORPORATION By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BMW FINANCIAL SERVICES NA, LLC By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

FORD MOTOR CREDIT COMPANY By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GMAC By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DCFS USA LLC By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

NISSAN MOTOR ACCEPTANCE CORPORATION By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WORLD OMNI FINANCIAL CORP. By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

NAVISTAR, INC. By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL CORPORATION By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

IC BUS, LLC By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Used Vehicle Facility Agent By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

ASBURY AUTOMOTIVE GROUP, INC.

(for itself and on behalf of its Subsidiaries)

By:  

 

Name:  

 

Title:  

 

INTERCREDITOR AGREEMENT

Signature Page



--------------------------------------------------------------------------------

EXHIBIT N

Form of Intercreditor Joinder Agreement

INTERCREDITOR JOINDER AGREEMENT

THIS INTERCREDITOR JOINDER AGREEMENT dated as of             , 20    (this
“Intercreditor Joinder Agreement”), is made by
                                                             , a
                        (the “Joining Party”; all capitalized terms used but not
defined herein shall have the meanings given to such terms in the Intercreditor
Agreement referenced below).

RECITALS:

A. Bank of America, N.A., a national banking association, as the Revolving
Facility Agent (in such capacity, the “Revolving Facility Agent”) under the
Revolving Facility Credit Agreement, American Honda Finance Corporation, a
California corporation (“American Honda Finance”), BMW Financial Services NA,
LLC (formerly BMW Financial Services NA, Inc.), a Delaware limited liability
company (“BMW Finance”), DaimlerChrysler Financial Services Americas LLC, a
Michigan limited liability company (“Chrysler Financial”), Ford Motor Credit
Company LLC, a Delaware limited liability company (“FMCC”), GMAC, an entity
organized under Delaware law (“GMAC”), DCFS USA LLC, a Delaware limited
liability company (“Mercedes Benz Financial”), Nissan Motor Acceptance
Corporation, a California corporation (“NMAC”), Toyota Motor Credit Corporation,
a California corporation (“TMCC”), World Omni Financial Corp., a Florida
corporation (“WOFCO”), Comerica Bank, a Texas banking association (“Comerica”),
Navistar, Inc., a Delaware corporation (“Navistar”), Navistar Financial
Corporation, a Delaware corporation (“Navistar Financial”), IC Bus, LLC, an
Arkansas limited liability company (“IC Bus”), and JPMorgan Chase Bank, a
national banking association, in its individual capacity (in such capacity,
“JPMorgan”), and as the agent (in such capacity, the “Used Vehicle Facility
Agent”) under the Used Vehicle Facility Credit Agreement, and the other parties
thereto from time to time are party to an Intercreditor Agreement dated as of
September 26, 2008 (as in effect on the date hereof, the “Intercreditor
Agreement”).

B. The Joining Party from time to time, has provided and/or may provide, in
certain instances, loans and financial accommodations to Asbury, the Dealership
Subsidiaries or the other Subsidiaries and, in connection therewith, Asbury, the
Dealership Subsidiaries or the other Subsidiaries have granted and will grant to
the Joining Party security interests in certain assets now owned or hereafter
acquired by Asbury, the Dealership Subsidiaries or other Subsidiaries,
including, without limitation, the New Vehicle Inventory and any and all
proceeds thereof, as that term is defined in Section 9-102(a)(64) of the UCC and
specifically including any credits, holdbacks, incentives, rebates or allowances
pertaining to or arising out of the acquisition or disposition of the New
Vehicle Inventory (“Proceeds”);

C. The Joining Party hereby agrees as follows:

1. Joinder. The Joining Party hereby irrevocably, absolutely and unconditionally
becomes a party to the Intercreditor Agreement as a Party and as a Joining Party
and bound by all the terms, conditions, obligations, liabilities and
undertakings of a Party and Joining Party, all with the same force and effect as
if the Joining Party were a signatory to the Intercreditor Agreement.

EXHIBIT N TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

2. Respective Exhibit. Attached to this Intercreditor Joinder Agreement is a
duly completed Exhibit (such Joining Party’s “Respective Exhibit”“) indicating
the respective Franchises associated with the Joining Party and none of such
Franchises are set forth on any other Party’s Respective Exhibit to the
Intercreditor Agreement as of the date hereof. The Joining Party represents and
warrants that the information contained on its Respective Exhibit is true,
complete and accurate as of the date hereof.

3. Severability. The provisions of this Intercreditor Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Intercreditor Joinder Agreement shall be construed as if such invalid
or unenforceable provision had never been contained herein.

4. Counterparts. This Intercreditor Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Intercreditor Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Party.

5. Governing Law. The provisions of Section 15 of the Intercreditor Agreement
are hereby incorporated by reference as if fully set forth herein.

[Signature page follows.]

EXHIBIT N TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has duly executed and delivered this
Intercreditor Joinder Agreement as of the day and year first written above.

 

JOINING PARTY:                                        
                                                                  , By:  

 

Name:  

 

Title:  

 

Address for Notices for Joining Party:

 

 

 

ACKNOWLEDGED AND CONSENTED TO: ASBURY AUTOMOTIVE GROUP, INC. (for itself and on
behalf of its Subsidiaries) By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A., as Revolving Facility Agent By:  

 

Name:  

 

Title:  

 

[                                       
                                                           ]14 By:  

 

Name:  

 

Title:  

 

 

14

Any Party required by Section 11 of the Intercreditor Agreement.

EXHIBIT N TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

RESPECTIVE EXHIBIT

OF JOINING PARTY

 

Franchise

(dba and/or brand)

 

Address of such Franchise

 

Correct Legal Name of

Dealership Subsidiary that

Owns and Operates such

Franchise

   

 

 

 

ACKNOWLEDGED AND CONSENTED TO: JOINING PARTY:
[                                                                          ] By:
 

 

Name:  

 

Title:  

 

ASBURY AUTOMOTIVE GROUP, INC. (for itself and on behalf of its Subsidiaries) By:
 

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A., as Revolving Facility Agent By:  

 

Name:  

 

Title:  

 

[                                                                               
]15 By:  

 

Name:  

 

Title:  

 

Revision No. 20    -1 Dated:             , 20    

 

15

Any Party required by Section 11 of the Intercreditor Agreement.

EXHIBIT N TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT M

PLEDGE AGREEMENT

See Attached.

M-1

Form of Pledge Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT M

THIS SECURITIES PLEDGE AGREEMENT AND THE COLLATERAL DESCRIBED HEREIN ARE SUBJECT
TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF SEPTEMBER 26, 2008, AMONG
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND EACH OTHER LENDER PARTY
THERETO FROM TIME TO TIME, AND ANY SUCCESSOR OR ASSIGNEE OF ANY PARTY HERETO
SHALL BE BOUND BY SUCH INTERCREDITOR AGREEMENT AS FULLY AS IF SUCH SUCCESSOR OR
ASSIGNEE WERE A PARTY THERETO.

SECURITIES PLEDGE AGREEMENT

THIS SECURITIES PLEDGE AGREEMENT dated as of September 26, 2008 (this “Pledge
Agreement”), is entered into among ASBURY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE
BORROWER AND EACH OTHER PERSON THAT SHALL BECOME A PARTY HERETO BY EXECUTION OF
A JOINDER AGREEMENT (each a “Pledgor” and, together with the Borrower,
collectively, the “Pledgors”), and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for each of the Secured
Parties (as defined in the Credit Agreement referenced below).

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and as L/C Issuer, and the lenders party thereto
(from time to time, collectively, the “Lenders”), the Lenders have agreed to
provide to the Borrower a revolving credit facility with a letter of credit
sublimit and swing line facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Pledgors pursuant to certain Secured Hedge Agreements (as defined
in the Credit Agreement).

C. Each Pledgor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and each Pledgor
(other than the Borrower) is a party (as signatory or by joinder) to the
Subsidiary Guaranty pursuant to which such Pledgor guarantees the Obligations of
the Borrower.

D. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Pledgors shall have executed and
delivered this Pledge Agreement to the Administrative Agent.



--------------------------------------------------------------------------------

In order to induce the Secured Parties to make and maintain extensions of credit
from time to time under the Credit Agreement and such Secured Hedge Agreements,
the parties hereto agree as follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Pledge Agreement that are not otherwise expressly defined herein or
in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this Pledge
Agreement, the following term has the following definition:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

2. Pledge of Pledged Interests; Other Collateral.

(a) The Borrower hereby grants as collateral security for the payment,
performance and satisfaction of all of the Obligations and the obligations and
liabilities of any Loan Party now existing or hereafter arising under Secured
Hedge Agreements, and each other Pledgor hereby grants as collateral security
for the payment, performance and satisfaction of all of its Guarantor’s
Obligations (as defined in the Subsidiary Guaranty to which it is a party) and
the payment and performance of its obligations and liabilities (whether now
existing or hereafter arising) hereunder or under any of the other Loan
Documents and any Secured Hedge Agreements to which it is now or hereafter
becomes a party (such obligations and liabilities of the Borrower and the other
Pledgors are referred to collectively as the “Secured Obligations”), to the
Administrative Agent for the benefit of the Secured Parties a first priority
security interest in all of the following items of property in which it now has
or may at any time hereafter acquire an interest or the power to transfer rights
therein, and wheresoever located:

(i) all Equity Interests in the Subsidiaries described on Schedule I attached
hereto, in each case, whether now existing or hereafter created or acquired
(collectively, the “Pledged Interests”) (such Subsidiaries, together with all
other Subsidiaries whose Equity Interests may be required to be subject to this
Pledge Agreement from time to time, are referred to collectively as the “Pledged
Subsidiaries”);

(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;

 

2



--------------------------------------------------------------------------------

(iii) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

(iv) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v) all proceeds of any of the foregoing.

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 2 are herein collectively referred to as the
“Collateral.”

(b) Subject to Section 11(a), each Pledgor agrees to deliver all certificates,
instruments or other documents representing any Collateral to the Administrative
Agent at such location as the Administrative Agent shall from time to time
designate by written notice pursuant to Section 23 for its custody at all times
until termination of this Pledge Agreement, together with such instruments of
assignment and transfer as requested by the Administrative Agent.

(c) Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Secured Parties and
further agrees to do and cause to be done upon the Administrative Agent’s
request, at Pledgor’s expense, all things determined by the Administrative Agent
to be necessary or advisable to perfect and keep in full force and effect the
Lien in the Collateral hereunder granted to the Administrative Agent for the
benefit of the Secured Parties, including the prompt payment of all
out-of-pocket fees and expenses incurred in connection with any filings made to
perfect or continue the Lien and security interest in the Collateral hereunder
granted in favor of the Administrative Agent for the benefit of the Secured
Parties.

(d) All filing fees, advances, charges, costs and expenses, including all fees
and expenses of counsel, incurred or paid by the Administrative Agent or any
Lender in exercising any right, power or remedy conferred by this Pledge
Agreement, or in the enforcement thereof, shall become a part of the Secured
Obligations secured hereunder and shall be paid to the Administrative Agent for
the benefit of the Secured Parties by the Pledgor in respect of which the same
was incurred immediately upon demand therefor.

 

3



--------------------------------------------------------------------------------

(e) Each Pledgor agrees to register and cause to be registered the interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.

(f) Each Pledgor, with respect to each of its direct Subsidiaries that is an
issuer of Pledged Securities, hereby (i) consents to the pledge by any other
Pledgor of any Pledged Interests in such Subsidiary and (ii) waives any rights
(regardless of priority) to purchase or acquire, or offer to purchase or
acquire, equity interests in such Subsidiary arising as a result of the pledge
of Pledged Interests in such Subsidiary by any other Pledgor.

3. Status of Pledged Interests. Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
with respect to itself and the Collateral as to which it has or acquires any
interest, that:

(a) All of the Pledged Interests are, as of the date of execution of this Pledge
Agreement or Joinder Agreement by each Pledgor pledging such Pledged Interests
(such date as applicable with respect to each Pledgor, its “Applicable Date”),
and shall at all times thereafter be, validly issued and outstanding, fully paid
and (in the case of corporate stock) non-assessable, are accurately described on
Schedule I, and constitute all of the issued and outstanding Equity Interests of
each Pledged Subsidiary.

(b) The Pledgor is, as at its Applicable Date and shall at all times thereafter
(subject to Dispositions permitted under the Credit Agreement) be, the sole
registered and record and beneficial owner of the Pledged Interests, free and
clear of all Liens, charges, equities, options, hypothecations, encumbrances and
restrictions on pledge or transfer, including transfer of voting rights (other
than Permitted Liens, the pledge hereunder and applicable restrictions pursuant
to federal and state and applicable foreign securities laws). Without limiting
the foregoing, the Pledged Interests are not and will not be subject to any
voting trust, shareholders agreement, right of first refusal, voting proxy,
power of attorney or other similar arrangement (other than the rights hereunder
in favor of the Administrative Agent).

(c) At no time shall any Pledged Interests (i) be held or maintained in the form
of a security entitlement or credited to any securities account or (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction) be maintained in the form of uncertificated securities.
With respect to Pledged Interests that are “securities” under the UCC, or as to
which the issuer has elected at any time to have such interests treated as
“securities” under the UCC, such Pledged Interests are, and shall at all times
be, represented by the share certificates listed on Schedule I hereto, which
share certificates, with stock powers duly executed in blank by the Pledgor,
have been delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 22, shall be delivered pursuant to Section 22.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to

 

4



--------------------------------------------------------------------------------

which the applicable Pledged Subsidiary has not elected to have such interests
treated as “securities” under the UCC, the Pledgor has at its Applicable Date
delivered to the Administrative Agent (or has previously delivered to the
Administrative Agent or, in case of Additional Interests shall deliver pursuant
to Section 22) Uniform Commercial Code financing statements (or appropriate
amendments thereto) duly authorized by the Pledgor and naming the Administrative
Agent for the benefit of the Secured Parties as “secured party,” in form,
substance and number sufficient in the reasonable opinion of the Administrative
Agent to be filed in all UCC filing offices and in all jurisdictions in which
filing is necessary or advisable to perfect in favor of the Administrative Agent
for the benefit of the Secured Parties the Lien on such Pledged Interests,
together with all required filing fees.

(d) The pledge, assignment and delivery of its Pledged Interests (along with
undated stock powers executed in blank, financing statements and other
agreements referred to in Section 3(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Joinder Agreement) creates or continues, as applicable, a valid and perfected
first priority security interest in such Pledged Interests in favor of the
Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction), continuous and uninterrupted possession by or on
behalf of the Administrative Agent. The Pledgor will at its own cost and expense
defend the Secured Parties’ right, title and security interest in and to the
Collateral against the claims and demands of all persons whomsoever.

(e) It shall cause each of the Pledged Subsidiaries as to which it is the
Pledgor not to issue any Equity Interests, or securities convertible into, or
exchangeable or exercisable for, Equity Interests, at any time during the term
of this Pledge Agreement unless the Pledged Interests of such Pledge Subsidiary
are issued solely to either (y) such Pledgor who shall immediately comply with
Sections 3 and 22 hereof with respect to such property or (z) the Borrower or
another Pledgor who shall immediately pledge such additional Equity Interests to
the Administrative Agent for the benefit of the Secured Parties pursuant to
Section 22 or 24 hereof, as applicable, on substantially identical terms as are
contained herein and deliver or cause to be delivered the appropriate documents
described in Section 3(c) hereof to the Administrative Agent and take such
further actions as the Administrative Agent may reasonably deem necessary in
order to perfect a first priority security interest in such Equity Interests.

4. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.

(b) Upon the failure of any Pledgor to pay or contest taxes, charges, Liens or
assessments, relating to any Collateral when required pursuant to the Credit
Agreement,

 

5



--------------------------------------------------------------------------------

the Administrative Agent at its option may (following 10 days written notice to
the applicable Pledgor in the event no Event of Default is then occurring, and
in the event an Event of Default is then occurring, at any time) pay or contest
any of them (the Administrative Agent having the sole right to determine the
legality or validity and the amount necessary to discharge such taxes, charges,
Liens or assessments) but shall not have any obligation to make any such payment
or contest. All sums so disbursed by the Administrative Agent, including fees
and expenses of counsel, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral.

5. Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and the Administrative
Agent or any other Secured Party may be the purchaser of any or all Collateral
so sold and hold the same thereafter in its own right free from any claim of any
Pledgor or right of redemption. Demands of performance, advertisements and
presence of property and sale and notice of sale are hereby waived to the extent
permissible by law. Any sale hereunder may be conducted by an auctioneer or any
officer or agent of the Administrative Agent. Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale of the Collateral by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state law, and may be otherwise
delayed or adversely affected in effecting any sale by reason of present or
future restrictions thereon imposed by governmental authorities, and that as a
consequence of such prohibitions and restrictions the Administrative Agent may
be compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of Collateral sold to any
Person or group. Each Pledgor agrees and acknowledges that private sales so made
may be at prices and upon terms less favorable to such Pledgor than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Administrative Agent has no
obligation to delay the sale of any of the Collateral for the period of time
necessary to permit the Pledged Subsidiary to register or otherwise qualify the
Collateral, even if such Pledged Subsidiary would agree to register or otherwise
qualify such Collateral for public sale under the Securities Act or applicable
state law. Each Pledgor further agrees, to the extent permitted by applicable
law, that the use of private sales made under the foregoing circumstances to
dispose of the Collateral shall be deemed to be dispositions in a commercially
reasonable manner. Each Pledgor hereby acknowledges that a ready market may not
exist for the Pledged Interests if they are not traded on a national securities
exchange or quoted on an automated quotation system and agrees and acknowledges
that in such event the Pledged Interests may be sold for an amount less than a
pro rata share of the fair

 

6



--------------------------------------------------------------------------------

market value of the Pledged Subsidiary’s assets minus its liabilities. In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.

6. Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all fees and expenses of counsel) of retaking,
holding, storing, processing and preparing for sale, selling, collecting,
liquidating and the like, and then to the satisfaction of all Secured
Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement. Each Pledgor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.

7. Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.

8. Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent as
the Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of a
Default or an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of a Default or an
Event of Default, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to any Pledgor representing any dividend, interest payment,
principal payment or other distribution payable or distributable in respect to
the Collateral or any part thereof and to give full discharge for the same.

9. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.

10. Waiver by the Pledgors. Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Secured Party or any other obligee
of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan

 

7



--------------------------------------------------------------------------------

Party, (ii) proceed against or exhaust any Collateral or other collateral for
the Secured Obligations, or (iii) pursue any other remedy in its power, (b) any
defense arising by reason of any disability or other defense of any other
Person, or by reason of the cessation from any cause whatsoever of the liability
of any other Person or entity, (c) any right of subrogation, (d) any right to
enforce any remedy which any Secured Party or any other obligee of the Secured
Obligations now has or may hereafter have against any other Person and any
benefit of and any right to participate in any collateral or security whatsoever
now or hereafter held by the Administrative Agent for the benefit of the Secured
Parties. Each Pledgor authorizes each Secured Party and each other obligee of
the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting its liability hereunder or under the Loan
Documents from time to time to: (x) take and hold security, other than the
Collateral herein described, for the payment of such Secured Obligations or any
part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (y) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

11. Dividends and Voting Rights.

(a) All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided, however, that cash
dividends paid to a Pledgor as record owner of the Pledged Interests, to the
extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor so long as no Event of Default shall have occurred and
be continuing, free from any Liens hereunder.

(b) So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.

(c) Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions with respect
to the Pledged Interests to the Administrative Agent (together, if the
Administrative Agent shall request, with the documents described in Sections
2(c) and 3(c) hereof or other negotiable documents or instruments so
distributed) to be held by it hereunder or, at the option of the Administrative
Agent, to be applied to the Secured Obligations. Pending delivery to the
Administrative Agent of such property, each Pledgor shall keep such property
segregated from its other property and shall be deemed to hold the same in trust
for the benefit of the Secured Parties.

 

8



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Pledged Interests hereunder
upon the occurrence and during the continuance of any Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Pledgor hereby agrees to provide such further proxies
as the Administrative Agent may reasonably request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

12. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.

13. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any Loan Document or by virtue of any statute or rule
of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

14. Anti-Marshaling Provisions. The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Document.

 

9



--------------------------------------------------------------------------------

15. Entire Agreement. This Pledge Agreement and each Joinder Agreement, together
with the Credit Agreement and other Loan Documents, constitutes and expresses
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof. Neither this
Pledge Agreement nor any Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

16. Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Joinder Agreement
or related to the Collateral or any part thereof or in order better to assure
and confirm unto the Administrative Agent its rights, powers and remedies for
the benefit of the Secured Parties hereunder or thereunder. Each Pledgor hereby
consents and agrees that the Pledged Subsidiaries and all other Persons, shall
be entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Administrative Agent, on behalf of the
Secured Parties, to exercise its rights, privileges, and remedies hereunder and
thereunder with respect to the Collateral, notwithstanding any other notice or
direction to the contrary heretofore or hereafter given by any Pledgor or any
other Person to any of such Pledged Subsidiaries or other Persons.

17. Binding Agreement; Assignment. This Pledge Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Joinder Agreement or any interest herein or
therein. Without limiting the generality of the foregoing sentence of this
Section 17, any Lender may assign to one or more Persons, or grant to one or
more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof (concerning assignments and participations). All references herein to
the Administrative Agent and to the Secured Parties shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.

 

10



--------------------------------------------------------------------------------

18. Secured Hedging Agreements. No Secured Party (other than the Administrative
Agent) that obtains the benefit of this Pledge Agreement shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Pledge Agreement to the contrary, the Administrative
Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Secured Obligations
arising under Secured Hedge Agreements to the extent the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as it may request, from the applicable Hedge Bank. Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Pledge Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

19. Severability. The provisions of this Pledge Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Pledge
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

20. Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 20, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Pledge Agreement.

21. Termination. Subject to the provisions of Section 9, this Pledge Agreement
and each Joinder Agreement, and all obligations of the Pledgors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date. Upon such termination
of this Pledge Agreement, the Administrative Agent shall, at the sole expense of
the Pledgors, promptly deliver to the Pledgors the certificates evidencing its
shares of Pledged Interests (and any other property received as a dividend or
distribution or otherwise in respect of such Pledged Interests to the extent
then held by the Administrative Agent as additional Collateral hereunder),
together with any cash then constituting the Collateral not then sold or
otherwise disposed of in accordance with the provisions hereof, and take such
further actions at the request of the Pledgors as may be necessary to effect the
same.

22. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to a Pledge Agreement by the terms hereof or of any provision of
the Credit Agreement (any such shares being referred

 

11



--------------------------------------------------------------------------------

to herein as the “Additional Interests”), such Pledgor shall deliver to the
Administrative Agent for the benefit of the Secured Parties (i) a Pledge
Agreement Supplement in the form of Exhibit A hereto with respect to such
Additional Interests duly completed and executed by such Pledgor and (iii) any
other document required in connection with such Additional Interests as
described in Section 3(c). Each Pledgor shall comply with the requirements of
this Section 22 concurrently with the acquisition of any such Additional
Interests or, in the case of Additional Interests to which Section 6.14 of the
Credit Agreement applies, within the time period specified in such Section or
elsewhere in the Credit Agreement with respect to such Additional Interests;
provided, however, that the failure to comply with the provisions of this
Section 22 shall not impair the Lien on Additional Interests conferred
hereunder.

23. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to any Pledgor, at the address of the Borrower indicated in Schedule
10.02 of the Credit Agreement and (b) with respect to the Administrative Agent
or any other Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Credit Agreement. All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided in
Section 10.02 of the Credit Agreement for the giving and effectiveness of
notices and modifications of addresses thereunder.

24. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a Pledgor
and shall have thereupon pursuant to Section 2 hereof granted a security
interest in and collaterally assigned and pledged to the Administrative Agent
for the benefit of the Secured Parties all Pledged Interests which it has at its
Applicable Date or thereafter acquires any interest or the power to transfer,
and all references herein and in the other Loan Documents to the Pledgors or to
the parties to this Pledge Agreement shall be deemed to include such Person as a
Pledgor hereunder. Each Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Pledgor executing such Joinder Agreement and its
property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.

25. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Pledge
Agreement and each Joinder Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any Credit Extensions referred to herein or secured hereby.

26. Governing Law; Waivers.

(a) THIS PLEDGE AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

12



--------------------------------------------------------------------------------

(b) EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF
NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS
PLEDGE AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT
MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

(c) EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PLEDGOR PROVIDED IN SECTION 23 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY PLEDGOR OR ANY OF SUCH PLEDGOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE
APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH PLEDGOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR

 

13



--------------------------------------------------------------------------------

PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY
HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) EACH PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

27. Intercreditor Agreement. THIS PLEDGE AGREEMENT AND THE COLLATERAL DESCRIBED
HEREIN ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF
SEPTEMBER 26, 2008, AMONG BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND
EACH OTHER LENDER PARTY THERETO FROM TIME TO TIME, AND ANY SUCCESSOR OR ASSIGNEE
OF ANY PARTY HERETO SHALL BE BOUND BY SUCH INTERCREDITOR AGREEMENT AS FULLY AS
IF SUCH SUCCESSOR OR ASSIGNEE WERE A PARTY THERETO.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.

 

PLEDGORS: ASBURY AUTOMOTIVE GROUP, INC.

 

Hunter Johnson Vice President and Treasurer ASBURY AUTOMOTIVE MANAGEMENT L.L.C.

 

Hunter Johnson Assistant Treasurer ASBURY AUTOMOTIVE FINANCIAL
    SERVICES, INC.

 

Hunter Johnson President and Treasurer ASBURY AUTOMOTIVE JACKSONVILLE, L.P. By:
  ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C., its General Partner ASBURY
AUTOMOTIVE TAMPA, L.P. By:   ASBURY AUTOMOTIVE TAMPA GP L.L.C., its General
Partner

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ANL, L.P.

ASBURY JAX HOLDINGS, L.P.

AVENUES MOTORS, LTD.

BAYWAY FINANCIAL SERVICES, L.P.

C&O PROPERTIES, LTD.

CFP MOTORS, LTD.

CH MOTORS, LTD.

CHO PARTNERSHIP, LTD.

CN MOTORS, LTD.

COGGIN MANAGEMENT, L.P.

CP-GMC MOTORS, LTD.

By:   ASBURY JAX MANAGEMENT L.L.C., its General Partner

ASBURY AUTOMOTIVE BRANDON, L.P.

TAMPA HUND, L.P.

TAMPA KIA, L.P.

TAMPA LM, L.P.

TAMPA MIT, L.P.

TAMPA SUZU, L.P.

WMZ BRANDON MOTORS, L.P.

WMZ MOTORS, L.P.

WTY MOTORS, L.P.

By:   ASBURY TAMPA MANAGEMENT L.L.C., its General Partner

AF MOTORS, L.L.C.

ALM MOTORS, L.L.C.

ASBURY AR NISS L.L.C.

ASBURY ARKANSAS HUND L.L.C.

ASBURY ATLANTA AC L.L.C.

ASBURY ATLANTA AU L.L.C.

ASBURY ATLANTA BM L.L.C.

ASBURY ATLANTA CHEVROLET L.L.C.

ASBURY ATLANTA HON L.L.C.

ASBURY ATLANTA INF L.L.C.

ASBURY ATLANTA INFINITI L.L.C.

ASBURY ATLANTA JAGUAR L.L.C.

ASBURY ATLANTA LEX L.L.C.

ASBURY ATLANTA NIS L.L.C.

ASBURY ATLANTA TOY L.L.C.

ASBURY ATLANTA VL L.L.C.

ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY AUTOMOTIVE ARKANSAS L.L.C.

ASBURY AUTOMOTIVE ATLANTA L.L.C.

ASBURY AUTOMOTIVE ATLANTA II L.L.C.

ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.

ASBURY AUTOMOTIVE DELAND, L.L.C.

ASBURY AUTOMOTIVE FLORIDA LLC

ASBURY AUTOMOTIVE FRESNO L.L.C.

ASBURY AUTOMOTIVE GROUP
HOLDINGS, INC.

ASBURY AUTOMOTIVE GROUP L.L.C.

ASBURY AUTOMOTIVE JACKSONVILLE
GP L.L.C.

ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE NORTH
CAROLINA L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.

ASBURY AUTOMOTIVE OREGON L.L.C.

ASBURY AUTOMOTIVE OREGON MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE SOUTH LLC

ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.

ASBURY AUTOMOTIVE TAMPA GP L.L.C.

ASBURY AUTOMOTIVE TEXAS L.L.C.

ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.

ASBURY DELAND IMPORTS 2, L.L.C.

ASBURY FRESNO IMPORTS L.L.C.

ASBURY JAX AC, L.L.C.

ASBURY JAX HON L.L.C.

ASBURY JAX K L.L.C.

ASBURY JAX MANAGEMENT L.L.C.

ASBURY JAX PB CHEV L.L.C.

ASBURY JAX VW L.L.C.

ASBURY MS CHEV L.L.C.

ASBURY MS GRAY-DANIELS L.L.C.

ASBURY MS METRO L.L.C.

ASBURY MS YAZOO L.L.C.

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY NO CAL NISS L.L.C.

ASBURY SACRAMENTO IMPORTS L.L.C.

ASBURY SO CAL DC L.L.C.

ASBURY SO CAL HON L.L.C.

ASBURY SO CAL NISS L.L.C.

ASBURY ST. LOUIS CADILLAC L.L.C.

ASBURY ST. LOUIS LEX L.L.C.

ASBURY ST. LOUIS LR L.L.C.

ASBURY TAMPA MANAGEMENT L.L.C.

ASBURY-DELAND IMPORTS, L.L.C.

ATLANTA REAL ESTATE HOLDINGS L.L.C.

BFP MOTORS L.L.C.

CAMCO FINANCE II L.L.C.

CK CHEVROLET L.L.C.

CK MOTORS LLC

COGGIN AUTOMOTIVE CORP.

COGGIN CARS L.L.C.

COGGIN CHEVROLET L.L.C.

CROWN ACURA/NISSAN, LLC

CROWN CHH L.L.C.

CROWN CHO L.L.C.

CROWN CHV L.L.C.

CROWN FDO L.L.C.

CROWN FFO HOLDINGS L.L.C.

CROWN FFO L.L.C.

CROWN GAC L.L.C.

CROWN GBM L.L.C.

CROWN GCA L.L.C.

CROWN GDO L.L.C.

CROWN GHO L.L.C.

CROWN GNI L.L.C.

CROWN GPG L.L.C.

CROWN GVO L.L.C.

CROWN HONDA, L.L.C.

CROWN MOTORCAR COMPANY L.L.C.

CROWN PBM L.L.C.

CROWN RIA L.L.C.

CROWN RIB L.L.C.

CROWN SJC L.L.C.

CROWN SNI L.L.C.

CSA IMPORTS L.L.C.

ESCUDE-M L.L.C.

ESCUDE-MO L.L.C.

ESCUDE-NN L.L.C.

ESCUDE-NS L.L.C.

ESCUDE-T L.L.C.

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

HFP MOTORS L.L.C.

JC DEALER SYSTEMS, LLC

KP MOTORS L.L.C.

MCDAVID AUSTIN-ACRA, L.L.C.

MCDAVID FRISCO-HON, L.L.C.

MCDAVID GRANDE, L.L.C.

MCDAVID HOUSTON-HON, L.L.C.

MCDAVID HOUSTON-NISS, L.L.C.

MCDAVID IRVING-HON, L.L.C.

MCDAVID OUTFITTERS, L.L.C.

MCDAVID PLANO-ACRA, L.L.C.

NP FLM L.L.C.

NP MZD L.L.C.

NP VKW L.L.C.

PLANO LINCOLN-MERCURY, INC.

PRECISION COMPUTER SERVICES, INC.

PRECISION ENTERPRISES TAMPA, INC.

PRECISION INFINITI, INC.

PRECISION MOTORCARS, INC.

PRECISION NISSAN, INC.

PREMIER NSN L.L.C.

PREMIER PON L.L.C.

PRESTIGE BAY L.L.C.

PRESTIGE TOY L.L.C.

SPECTRUM INSURANCE SERVICES L.L.C.

THOMASON AUTO CREDIT
NORTHWEST, INC.

THOMASON DAM L.L.C.

THOMASON FRD L.L.C.

THOMASON HON L.L.C.

THOMASON HUND L.L.C.

THOMASON MAZ L.L.C.

THOMASON NISS L.L.C.

THOMASON OUTFITTERS L.L.C.

THOMASON PONTIAC-GMC L.L.C.

THOMASON SUZU L.L.C.

THOMASON TY L.L.C.

THOMASON ZUK L.L.C.

 

Hunter Johnson

Treasurer

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE I

 

Name of

Pledgor

 

Name,
Jurisdiction of
Formation

and Type of
Entity of
Pledged
Subsidiary

 

Class or Type

of Pledged
Interest

 

Total Amount

of Class or

Type

Outstanding

(if applicable)

 

Total Amount
Pledged

 

Certificate
Number (if
applicable)

 

Par Value (if
applicable)

 

Name of

Transfer

Agent (if any)

 

 

None.

Schedule I

SECURITIES PLEDGE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGE AGREEMENT SUPPLEMENT

THIS PLEDGE AGREEMENT SUPPLEMENT dated as of             , 20     (this “Pledge
Agreement Supplement”), is made by                                         
                    , a                              (the “Pledgor”), in favor
of BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) for the Secured Parties (as defined in the Pledge
Agreement referenced below; all capitalized terms used but not defined herein
shall have the meanings given to such terms in such Pledge Agreement).

RECITALS:

A. The Pledgor is party to that certain Securities Pledge Agreement dated as of
September 26, 2008 (as in effect on the date hereof, the “Pledge Agreement”),
among ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation (the “Borrower”),
certain of its Subsidiaries and the Administrative Agent.

B. The Pledgor has acquired rights in the Pledged Interests listed on Annex A to
this Pledge Agreement Supplement (the “Additional Interests”) and desires to
pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Secured Parties all of the Additional Interests in accordance
with the terms of the Credit Agreement and the Pledge Agreement.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and Secured Hedge Agreements,
the Pledgor hereby agrees as follows:

1. Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a first
priority lien and security interest in, the Additional Interests and all of the
following:

(a) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or (y) by its or their
terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;

(b) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

Exhibit A

SECURITIES PLEDGE AGREEMENT



--------------------------------------------------------------------------------

(c) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(d) all proceeds of any of the foregoing.

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement. Each of the representations and warranties with respect to
Pledged Interests and Collateral contained in the Pledge Agreement is hereby
made by the Pledgor with respect to the Additional Interests and the Additional
Collateral, respectively. The Pledgor further represents and warrants that Annex
A attached to this Pledge Agreement Supplement contains a true, correct and
complete description of the Additional Interests, and that all other documents
required to be furnished to the Administrative Agent pursuant to Section 3(c) of
the Pledge Agreement in connection with the Additional Collateral have been
delivered or are being delivered simultaneously herewith to the Administrative
Agent. The Pledgor further acknowledges that Schedule I to the Pledge Agreement
shall be deemed, as to it, to be supplemented as of the date hereof to include
the Additional Interests as described on Annex A to this Pledge Agreement
Supplement.

2. Counterparts. This Pledge Agreement Supplement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
Supplement to produce or account for more than one such counterpart executed by
the Pledgor. Without limiting the foregoing provisions of this Section 2, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Pledge Agreement.

3. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 26 of
the Pledge Agreement are hereby incorporated by reference as if fully set forth
herein.

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by it’s authorized officer as of the day and year first above
written.

 

PLEDGOR:

 

By:  

 

Name:  

 

Title:  

 

Exhibit A

SECURITIES PLEDGE AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

(to Pledge Agreement Supplement of                              dated
                    )

Additional Interests

 

Name of

Pledgor

 

Name,
Jurisdiction

of Formation
and Type of
Entity of
Pledged
Subsidiary

 

Class or

Type of

Pledged

Interest

 

Total

Amount of

Class or

Type

Outstanding

(if

applicable)

 

Total

Amount

Pledged

 

Certificate
Number (if
applicable)

 

Par Value

(if

applicable)

 

Name of

Transfer

Agent (if

any)

 

 

SECURITIES PLEDGE AGREEMENT

Annex A to Exhibit A